[exhibit1042termloancredi001.jpg]
Exhibit 10.42 EXECUTION VERSION CONFIDENTIAL
______________________________________________________________________________
TERM LOAN CREDIT AGREEMENT among RENT-A-CENTER, INC. as Borrower, The Several
Lenders from Time to Time Parties Hereto, JPMORGAN CHASE BANK, N.A. as
Administrative Agent Dated as of August 5, 2019 JPMORGAN CHASE BANK, N.A. as
Sole Lead Arranger and Bookrunner
______________________________________________________________________________
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi002.jpg]
TABLE OF CONTENTS Page SECTION 1. DEFINITIONS
....................................................................................................1
1.1 Defined Terms
...........................................................................................................................
1 1.2 Classification of Loans and Borrowings
..............................................................................
36 1.3 Other Definitional Provisions
...............................................................................................
37 1.4 Interest Rate; LIBOR Notification.
......................................................................................
37 1.5 Divisions
..................................................................................................................................
38 1.6 Limited Condition Transaction
.............................................................................................
38 1.7 Calculations
.............................................................................................................................
39 1.8 Discontinued Operations
........................................................................................................
40 1.9 Bridge Loans
...........................................................................................................................
40 SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
.............................................40 2.1 Term Loans
..............................................................................................................................
40 2.2 Procedure for Term Loan Borrowing
...................................................................................
40 2.3 Repayment of Term Loans
....................................................................................................
40 2.4 [Reserved]
................................................................................................................................
41 2.5 [Reserved]
................................................................................................................................
41 2.6 [Reserved]
................................................................................................................................
41 2.7 [Reserved]
................................................................................................................................
41 2.8 Fees, etc
....................................................................................................................................
41 2.9 [Reserved]
................................................................................................................................
41 2.10 Optional Prepayments
............................................................................................................
41 2.11 Mandatory Prepayments and Commitment Reductions
.................................................... 41 2.12 Conversion and
Continuation Options
.................................................................................
43 2.13 Limitations on Eurodollar Tranches
.....................................................................................
44 2.14 Interest Rates and Payment
Dates.........................................................................................
44 2.15 Computation of Interest and Fees
.........................................................................................
44 2.16 Alternate Rate of Interest
.......................................................................................................
45 2.17 Pro Rata Treatment and
Payments........................................................................................
46 2.18 Requirements of Law
.............................................................................................................
47 2.19 Taxes
.........................................................................................................................................
49 2.20 Indemnity
.................................................................................................................................
52 2.21 Change of Lending Office
.....................................................................................................
52 2.22 Replacement of Lenders
........................................................................................................
52 2.23 [Reserved]
................................................................................................................................
53 2.24 Incremental Facilities
.............................................................................................................
53 2.25 Loan Purchases
........................................................................................................................
55 2.26 Loan Modification Offers
......................................................................................................
56 2.27 Refinancing Facilities
.............................................................................................................
57 SECTION 3. [RESERVED]
....................................................................................................59
SECTION 4. REPRESENTATIONS AND WARRANTIES
.................................................59 4.1 Financial Condition
................................................................................................................
59 i 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi003.jpg]
4.2 No Change
...............................................................................................................................
59 4.3 Existence; Compliance with Law
.........................................................................................
60 4.4 Power; Authorization; Enforceable Obligations
................................................................. 60 4.5 No
Legal Bar
...........................................................................................................................
60 4.6 Litigation
..................................................................................................................................
60 4.7 No
Default................................................................................................................................
60 4.8 Ownership of Property; Liens
...............................................................................................
61 4.9 Intellectual Property
...............................................................................................................
61 4.10 Taxes
.........................................................................................................................................
61 4.11 Federal Regulations
................................................................................................................
61 4.12 Labor Matters
..........................................................................................................................
61 4.13 ERISA
......................................................................................................................................
61 4.14 Investment Company Act; Other Regulations
.................................................................... 62 4.15
Subsidiaries; Capital Stock
....................................................................................................
62 4.16 Use of Proceeds
.......................................................................................................................
62 4.17 Environmental Matters
...........................................................................................................
62 4.18 Accuracy of Information, etc
................................................................................................
63 4.19 Security Documents
................................................................................................................
63 4.20 Solvency
...................................................................................................................................
64 4.21 Senior Indebtedness
................................................................................................................
64 4.22 [Reserved]
................................................................................................................................
64 4.23 Anti-Corruption Laws, Anti-Money Laundering and Sanctions
...................................... 64 4.24 EEA Financial Institutions
.....................................................................................................
64 SECTION 5. CONDITIONS PRECEDENT
...........................................................................64
5.1 Conditions to Initial Extension of Credit
............................................................................. 64
5.2 Conditions to Each Extension of Credit
..............................................................................
66 SECTION 6. AFFIRMATIVE COVENANTS
.......................................................................67 6.1
Financial Statements
...............................................................................................................
67 6.2 Certificates; Other Information
.............................................................................................
68 6.3 Payment of Taxes
....................................................................................................................
69 6.4 Maintenance of Existence;
Compliance...............................................................................
69 6.5 Maintenance of Property;
Insurance.....................................................................................
69 6.6 Inspection of Property; Books and Records; Discussions
................................................. 69 6.7 Notices
......................................................................................................................................
70 6.8 Environmental Laws
...............................................................................................................
70 6.9 [Reserved]
................................................................................................................................
71 6.10 Additional Collateral, etc
.......................................................................................................
71 6.11 Designation of Subsidiaries
...................................................................................................
72 6.12 Maintenance of Ratings
.........................................................................................................
72 SECTION 7. NEGATIVE COVENANTS
..............................................................................72
7.1 [Reserved]
................................................................................................................................
73 7.2 Indebtedness
............................................................................................................................
73 7.3 Liens
.........................................................................................................................................
76 7.4 Fundamental Changes
............................................................................................................
80 7.5 Disposition of Property
..........................................................................................................
80 ii 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi004.jpg]
7.6 Restricted Payments
...............................................................................................................
82 7.7 Investments
..............................................................................................................................
84 7.8 Optional Payments and Modifications of Certain Debt Instruments
............................... 87 7.9 Transactions with Affiliates
..................................................................................................
87 7.10 Sales and Leasebacks
.............................................................................................................
88 7.11 Swap Agreements
...................................................................................................................
89 7.12 Changes in Fiscal Periods
......................................................................................................
89 7.13 Negative Pledge Clauses
........................................................................................................
89 7.14 Clauses Restricting Subsidiary Distributions
...................................................................... 89 7.15
Lines of Business
....................................................................................................................
90 7.16 Use of Proceeds
.......................................................................................................................
90 SECTION 8. EVENTS OF DEFAULT
...................................................................................91
SECTION 9. THE AGENTS
...................................................................................................94
9.1 Appointment
............................................................................................................................
94 9.2 Administrative Agent’s Reliance, Indemnification, Etc.
................................................... 96 9.3 Posting of
Communications.
.................................................................................................
97 9.4 The Administrative Agent Individually.
..............................................................................
98 9.5 Successor Administrative Agent.
..........................................................................................
98 9.6 Acknowledgements of
Lenders.............................................................................................
99 9.7 Collateral Matters.
..................................................................................................................
99 9.8 Credit Bidding.
......................................................................................................................
100 9.9 Certain ERISA Matters.
.......................................................................................................
101 SECTION 10. MISCELLANEOUS
........................................................................................102
10.1 Amendments and Waivers
...................................................................................................
102 10.2 Notices
....................................................................................................................................
103 10.3 No Waiver; Cumulative Remedies
.....................................................................................
104 10.4 Survival of Representations and Warranties
..................................................................... 104 10.5
Payment of Expenses and Taxes
.........................................................................................
104 10.6 Successors and Assigns; Participations and
Assignments............................................... 105 10.7 Adjustments;
Set-off
.............................................................................................................
109 10.8 Counterparts
..........................................................................................................................
110 10.9 Severability
............................................................................................................................
110 10.10 Integration
..............................................................................................................................
110 10.11 GOVERNING LAW
............................................................................................................
110 10.12 Submission To Jurisdiction; Waivers
.................................................................................
110 10.13 Acknowledgements
..............................................................................................................
111 10.14 Releases of Guarantees and Liens
......................................................................................
111 10.15 Confidentiality
.......................................................................................................................
112 10.16 WAIVERS OF JURY
TRIAL..........................................................................................
113 10.17 USA Patriot Act
....................................................................................................................
113 10.18 Intercreditor Agreement
.......................................................................................................
113 10.19 Acknowledgement and Consent to Bail-In of EEA Financial Institutions
................... 114 10.20 Acknowledgement Regarding Any Supported QFCs
...................................................... 114 iii
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi005.jpg]
SCHEDULES: 1.1 Term Commitments 4.13 Pension Plans 4.15 Subsidiaries 4.19 UCC
Filing Jurisdictions 7.2(e) Existing Indebtedness 7.3(f) Existing Liens 7.5(l)
Scheduled Dispositions 7.7(k) Existing Investments 7.13 Negative Pledge Clauses
7.14 Clauses Restricting Subsidiary Distributions EXHIBITS: A Form of Borrowing
Request B Form of Interest Election Request C Form of Officer’s Certificate D
Form of Guarantee and Collateral Agreement E Form of Assignment and Assumption F
Form of Compliance Certificate G [Reserved] H-1 U.S. Tax Compliance Certificate
(For Non-U.S. Lenders that are Not Partnerships for U.S. Federal Income Tax
Purposes) H-2 U.S. Tax Compliance Certificate (For Non-U.S. Participants that
are Not Partnerships for U.S. Federal Income Tax Purposes) H-3 U.S. Tax
Compliance Certificate (For Non-U.S. Participants that are Partnerships for U.S.
Federal Income Tax Purposes) H-4 U.S. Tax Compliance Certificate (For Non-U.S.
Lenders that are Partnerships for U.S. Federal Income Tax Purposes) I-1 Form of
Incremental Term Loan Activation Notice I-2 Form of New Lender Supplement J
Auction Procedures K Form of Intercreditor Agreement L Form of Solvency
Certificate iv 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi006.jpg]
TERM LOAN CREDIT AGREEMENT (this “Agreement”), dated as of August 5, 2019, among
Rent-A-Center, Inc., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties to this
Agreement, JPMorgan Chase Bank, N.A., as administrative agent, and the other
agents from time to time parties hereto. The parties hereto hereby agree as
follows: SECTION 1. DEFINITIONS 1.1 Defined Terms. As used in this Agreement,
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1. “ABL Administrative Agent” means JPMorgan Chase Bank,
N.A., as administrative agent under the ABL Loan Documents, and its successors
and assigns. “ABL Commitments” means the “Commitments” as defined in the ABL
Credit Agreement. “ABL Credit Agreement” means the ABL Credit Agreement, dated
as of the Closing Date, among the Borrower, the lenders and agents party thereto
and the ABL Administrative Agent, as the same may be amended, restated, amended
and restated, modified, supplemented, refinanced and/or replaced from time to
time in accordance with the terms thereof and the Intercreditor Agreement to the
extent constituting Permitted Refinancing Indebtedness. “ABL Loan Documents”
means collectively (a) the ABL Credit Agreement, (b) the ABL Security Documents,
(c) the Intercreditor Agreement, (d) any promissory note evidencing loans under
the ABL Credit Agreement and (e) any amendment, restatement, amendment and
restatement, waiver, supplement or other modification to any of the documents
described in clauses (a) through (d). “ABL Loans” means loans outstanding under
the ABL Credit Agreement. “ABL Obligations Payment Date” has the meaning set
forth in the Intercreditor Agreement. “ABL Priority Collateral” has the meaning
set forth in the Intercreditor Agreement. “ABL Representative” has the meaning
set forth in the Intercreditor Agreement. “ABL Security Documents” means the
collective reference to the Guarantee and Collateral Agreement (as defined in
the ABL Credit Agreement) and all other security documents delivered to the ABL
Administrative Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any ABL Loan Document. “ABR”
means, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate. “Accepting Lenders” has the meaning set
forth in Section 2.26(a). “Additional Permitted Amount” has the meaning set
forth in the definition of Permitted Refinancing Indebtedness.
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi007.jpg]
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate. “Administrative Agent” means
JPMorgan Chase Bank, N.A., together with its affiliates, as the administrative
agent for the Lenders under this Agreement and the other Loan Documents,
together with any of its successors. “Advisory Fees” has the meaning set forth
in the definition of Consolidated EBITDA. “Affiliate” means, as to any Person,
any other Person that, directly or indirectly, is in control of, is controlled
by, or is under common control with, such Person. For purposes of this
definition, “control” of a Person means the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise. “Agents” means the collective reference to the
Administrative Agent and any other agent identified on the cover page of this
Agreement. “Agreement” has the meaning set forth in the preamble hereto.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.16, then the Alternate Base
Rate shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above. For the avoidance of doubt, if the
Alternate Base Rate as determined pursuant to the foregoing would be less than
1.00%, such rate shall be deemed to be 1.00% for purposes of this Agreement.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption. “Applicable Margin” means (a) (i) with
respect to Initial Term Loans constituting ABR Loans, 3.50% per annum and (ii)
with respect to Initial Term Loans constituting Eurodollar Loans, 4.50% per
annum; and (b) with respect to Incremental Term Loans of any Series, such per
annum rates as shall be agreed to by the Borrower and the applicable Incremental
Term Lenders as shown in the applicable Incremental Term Loan Activation Notice
in respect of such Series. “Applicable Reference Period” means as of any date of
determination, the most recently ended Reference Period for which financial
statements with respect to each fiscal quarter included in such Reference Period
have been delivered pursuant to Section 6.1(a) or 6.1(b) (or, prior to the
delivery of any such financial statements, the Reference Period ended March 31,
2019). 2 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi008.jpg]
“Approved Electronic Platform” has the meaning set forth in Section 9.3(a).
“Approved Fund” has the meaning set forth in Section 10.6(b). “Arranger” means
JPMorgan Chase Bank, N.A. “Asset Sale” means any Disposition of property or
series of related Dispositions of property pursuant to Section 7.5(n) or (o)
that yields gross proceeds to any Group Member (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $10,000,000 in any single transaction or series of
related transactions. “Assignee” has the meaning set forth in Section
10.6(b)(i). “Assignment and Assumption” means an Assignment and Assumption,
substantially in the form of Exhibit E or any other form (including electronic
records generated by the use of an electronic Platform) approved by the
Administrative Agent. “Attributable Indebtedness” means in respect of any sale
and leaseback transaction, as at the time of determination, the present value
(discounted at the implied interest rate in such transaction compounded
annually) of the total obligations of the lessee for rental payments during the
remaining term of the lease included in such sale and leaseback transaction
(including any period for which such lease has been extended or may, at the
option of the lessor, be extended). “Auction Manager” has the meaning set forth
in Section 2.25. “Auction Notice” means an auction notice given by the Borrower
in accordance with the Auction Procedures with respect to an Auction Purchase
Offer. “Auction Procedures” means the auction procedures with respect to Auction
Purchase Offers set forth in Exhibit J hereto. “Auction Purchase Offer” means an
offer by the Borrower to purchase Term Loans of one or more Facilities pursuant
to modified Dutch auctions conducted in accordance with the Auction Procedures
and otherwise in accordance with Section 2.25. “Available Amount” means at any
time, the excess if any, of: (a) the sum (without duplication) of: (i) an amount
equal to 100% of Retained Excess Cash Flow; (ii) the Net Cash Proceeds (Not
Otherwise Applied) received after the Closing Date and on or prior to such date
from any issuance of Qualified Capital Stock by the Borrower (other than any
such issuance to a Group Member); (iii) the Net Cash Proceeds of Indebtedness
and Disqualified Capital Stock of the Borrower, in each case incurred or issued
after the Closing Date, which have been exchanged or converted into Qualified
Capital Stock; (iv) the Net Cash Proceeds of Dispositions of Investments made
using the Available Amount on or after the Closing Date; 3
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi009.jpg]
(v) to the extent not already included in Consolidated Net Income, returns,
profits, distributions and similar amounts received in cash or Cash Equivalents
on Investments made using the Available Amount on or after the Closing Date;
(vi) the Investments made on or after the Closing Date using the Available
Amount of the Borrower and its Restricted Subsidiaries in any Unrestricted
Subsidiary that has been re-designated as a Restricted Subsidiary or that has
been merged or consolidated into the Borrower or any of its Restricted
Subsidiaries or the fair market value of the assets of any Unrestricted
Subsidiary that have been transferred to the Borrower or any of its Restricted
Subsidiaries; (vii) the Net Cash Proceeds of Dispositions of Unrestricted
Subsidiaries and Joint Ventures; (viii) the aggregate amount received after the
Closing Date and on or prior to such date by the Borrower or any Restricted
Subsidiary in cash from any dividend or other distribution by an Unrestricted
Subsidiary or a Joint Venture (except to the extent increasing Consolidated Net
Income); and (ix) the aggregate amount of the Declined Amounts (calculated from
the Closing Date); minus (b) the sum of all (x) Restricted Payments made on or
after the Closing Date and prior to such time in reliance on Section 7.6(g), (y)
Investments made on or after the Closing Date, prior to such time in reliance on
Section 7.7(r) and (z) Restricted Debt Payments made on or after the Closing
Date and prior to such time in reliance on Section 7.8(a)(v), in each case
utilizing the Available Amount or portions thereof in effect on the date of any
such Restricted Payment, Investment or Restricted Debt Payment. “Bail-In Action”
means the exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEA Financial
Institution. “Bail-In Legislation” means with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail- In Legislation
Schedule. “Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C.
§ 101 et seq.), as now and hereafter in effect, or any successor statute.
“Bankruptcy Plan” means a reorganization or plan of liquidation pursuant to any
Debtor Relief Laws. “Base Incremental Amount” means as of any date, an amount
equal to (a) $150,000,000 less (b) the aggregate principal amount of Incremental
Term Loans and Incremental Equivalent Debt established prior to such date in
reliance on the Base Incremental Amount. “Benefit Plan” means any of (a) an
“employee benefit plan” (as defined in Section 3(3) of ERISA) that is subject to
Title I of ERISA, (b) a “plan” as defined in Section 4975 of the Code to which
Section 4975 of the Code applies, and (c) any Person whose assets include (for
purposes of the Plan Asset Regulations or otherwise for purposes of Title I of
ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”. 4 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi010.jpg]
“Benefitted Lender” has the meaning set forth in Section 10.7(a). “BHC Act
Affiliate” of a party means an “affiliate” (as such term is defined under, and
interpreted in accordance with, 12 U.S.C. 1841(k)) of such party. “Board” means
the Board of Governors of the Federal Reserve System of the United States (or
any successor). “Borrower” has the meaning set forth in the preamble hereto.
“Borrower Materials” has the meaning set forth in Section 10.15(a). “Borrowing”
means Loans of the same Facility and Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect. “Borrowing Date” means any Business Day specified by the
Borrower as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder. “Borrowing Request” means a request by the Borrower for a
borrowing of Loans in accordance with Section 2.2, which shall be substantially
in the form of Exhibit A or any other form approved by the Administrative Agent.
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Loans having an interest rate
determined by reference to the Adjusted LIBO Rate, such day is also a day for
trading by and between banks in Dollar deposits in the interbank eurodollar
market. “Capital Expenditures” means for any period, with respect to any Person,
the aggregate of all expenditures by such Person and its Restricted Subsidiaries
for the acquisition or leasing (pursuant to a finance lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) that is required to be capitalized under
GAAP on a consolidated balance sheet of such Person and its Restricted
Subsidiaries. “Capital Stock” means any and all shares, interests,
participations or other equivalents (however designated) of capital stock of a
corporation, any and all equivalent ownership interests in a Person (other than
a corporation) and any and all warrants, rights or options to purchase any of
the foregoing, but excluding any debt securities convertible into any of the
foregoing. “Cash Equivalents” means (a) marketable direct obligations issued by,
or unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within two years from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within nine months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with 5 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi011.jpg]
maturities of two years or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s; (f)
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (b) of this definition; (g) money market
mutual or similar funds that invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition; or (h) money market
funds that (i) comply with the criteria set forth in SEC Rule 2a-7 under the
Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $1,000,000,000. “CFC” means
(a) each Person that is a “controlled foreign corporation” for purposes of the
Code and (b) each Subsidiary of any such Person. “CFC Holding Company” means
each Domestic Subsidiary substantially all of the assets of which consist of
Capital Stock of one or more (a) CFCs or (b) Persons described in this
definition. “Change of Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder, but excluding
any employee benefit plan of such Person or its Subsidiaries and any Person
acting in its capacity as trustee, agent or other fiduciary or administrator of
such plan) of Capital Stock of the Borrower representing more than 40% of the
aggregate ordinary (in the absence of contingencies) voting power represented by
the issued and outstanding Capital Stock of the Borrower or (b) for any period
of twelve consecutive months following the Closing Date, the board of directors
of the Borrower ceasing to consist of a majority of individuals (i) who were
directors of the Borrower on the first day of such period or (ii) whose election
or nomination for the board of directors of the Borrower was recommended or
approved by at least a majority of directors who were directors of the Borrower
on the first day of such period, or whose election or nomination for election
was so approved. Notwithstanding the preceding sentence or any provision of Rule
13d-3 of the Exchange Act (as in effect on the Closing Date), a person or
“group” shall not be deemed to beneficially own securities subject to an equity
or asset purchase agreement, merger agreement or similar agreement (or voting or
option or similar agreement related thereto) until the consummation of the
transactions contemplated by such agreement. “Closing Date” means August 5,
2019. “Code” means the Internal Revenue Code of 1986, as amended. “Collateral”
means all property of the Loan Parties, now owned or hereafter acquired, upon
which a Lien is purported to be created by any Security Document. “Commitment”
means, with respect to any Lender, such Lender’s Initial Term Loan Commitment,
Incremental Term Loan Commitment of any Series or any combination thereof (as
the context requires). “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender by means of
electronic communications pursuant to Section 9.3, including through an Approved
Electronic Platform. 6 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi012.jpg]
“Company Headquarters” means the headquarters of the Borrower located at 5501
Headquarters Drive, Plano, Texas 75024. “Compliance Certificate” means a
certificate duly executed by a Responsible Officer substantially in the form of
Exhibit F. “Connection Income Taxes” means Other Connection Taxes that are
imposed on or measured by net income (however denominated) or that are franchise
Taxes or branch profits Taxes. “Consolidated Cash Taxes” means for any period,
with respect to the Borrower and its Restricted Subsidiaries on a consolidated
basis, the aggregate amount of all income and similar Taxes, to the extent the
same are payable in cash with respect to such period. “Consolidated Current
Assets” means at any date, all amounts (other than cash and Cash Equivalents)
that would, in conformity with GAAP, be reflected in “total current assets” (or
any like caption) on a consolidated balance sheet of the Borrower and its
Restricted Subsidiaries at such date and including, for purposes of this
definition, all rental inventory. “Consolidated Current Liabilities” means at
any date, all amounts that would, in conformity with GAAP, be reflected in
“total current liabilities” (or any like caption) on a consolidated balance
sheet of the Borrower and its Restricted Subsidiaries at such date, but
excluding (a) the current portion of any Funded Debt of the Borrower and its
Restricted Subsidiaries and (b) without duplication of clause (a) above, all
Indebtedness consisting of ABL Loans to the extent otherwise included therein.
“Consolidated EBITDA” means for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of: (a)
provisions for taxes based on income or profits or capital, including state,
franchise, excise and similar taxes and foreign withholding taxes paid or
accrued, including penalties and interest relating to tax examinations, (b)
interest expense, amortization or writeoff of debt discount and debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness (including the Loans and the ABL Loans), (c) depreciation and
amortization expense, including amortization of capitalized expenses for
software-as-a-service solutions for accounting, (d) non-cash charges, losses,
expenses, accruals and provisions, including stock-based compensation and sale
of assets not in the ordinary course of business (but excluding any such
non-cash charge to the extent that it represents an accrual or reserve for cash
expenses in any future period), (e) amortization of intangibles (including, but
not limited to, impairment of goodwill) and organization costs, (f) any
extraordinary, unusual or non-recurring charges, expenses or losses, including
(i) legal and professional fees and expenses incurred in connection with the
Vintage Capital Merger and the termination thereof, (ii) other legal settlement
expenses and recoveries, (iii) non-recurring natural disaster related-charges
and (iv) infrequent or unusual inventory adjustments, 7
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi013.jpg]
(g) any fees and expenses incurred during such period in connection with any
Investment (including any Permitted Acquisition), Disposition, issuance of
Indebtedness or Capital Stock, or amendment or modification of any debt
instrument, in each case permitted under this Agreement, including (i) any such
transactions undertaken but not completed and any transactions consummated prior
to the Closing Date and (ii) any financial advisory fees, accounting fees, legal
fees and other similar advisory and consulting fees, in each case paid in cash
during such period (collectively, “Advisory Fees”), (h) any fees and expenses
incurred in connection with the Transactions, including Advisory Fees and
(solely for purposes of this clause (h)) cash charges or expenses in respect of
strategic market reviews, stay or sign-on bonuses, integration-related bonuses,
restructuring, consolidation, severance or discontinuance of any portion of
operations, employees and/or management, (i) the amount of “run-rate” cost
savings, operating expense reductions, operating improvements, revenue
enhancements, business optimizations and synergies that are reasonably
identifiable, factually supportable and projected by the Borrower in good faith
to be realized as a result of mergers and other business combinations, Permitted
Acquisitions, divestitures, insourcing initiatives, cost savings initiatives,
plant consolidations, openings and closings, product rationalization and other
similar initiatives after the Closing Date, in each case to the extent not
prohibited by this Agreement (collectively, “Initiatives”) (calculated on a pro
forma basis as though such cost savings, operating expense reductions, operating
improvements, revenue enhancements, business optimizations and synergies had
been realized on the first day of the relevant Reference Period), net of the
amount of actual benefits realized in respect thereof; provided that (i) actions
in respect of such cost-savings, operating expense reductions, operating
improvements, revenue enhancements, business optimizations and synergies have
been, or will be, taken within 12 months of the applicable Initiative, (ii) no
cost savings, operating expense reductions, operating improvements, revenue
enhancements, business optimizations or synergies shall be added pursuant to
this clause (i) to the extent duplicative of any expenses or charges otherwise
added to (or excluded from) Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period, (iii) projected amounts (and not yet
realized) may no longer be added in calculating Consolidated EBITDA pursuant to
this clause (i) to the extent occurring more than eight fiscal quarters after
the applicable Initiative and (iv) with respect to any Reference Period, the
aggregate amount added back in the calculation of Consolidated EBITDA for such
Reference Period pursuant to this clause (i) and clause (j) below shall not
exceed 25% of Consolidated EBITDA (calculated after giving effect to any
add-backs pursuant to this clause (i) and clause (j) below), (j) non-recurring
cash expenses or charges recognized for restructuring costs, integration costs
and business optimization expenses in connection with any Initiative; provided
that with respect to any Reference Period, the aggregate amount added back in
the calculation of Consolidated EBITDA for such Reference Period pursuant to
this clause (j) and clause (i) above shall not exceed 25% of Consolidated EBITDA
(calculated after giving effect to any add-backs pursuant to this clause (j) and
clause (i) above), (k) fees, costs, expenses and charges associated with
contract terminations; provided that with respect to any Reference Period, the
aggregate amount added back in the calculation of Consolidated EBITDA for such
Reference Period pursuant to this clause (k) shall not exceed 5% of Consolidated
EBITDA (calculated after giving effect to any add-backs pursuant to this clause
(k)), (l) losses, charges and expenses related to the early extinguishment of
Indebtedness, hedge agreements or other derivative instruments (including
deferred financing fees), and 8 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi014.jpg]
(m) losses, charges and expenses attributable to abandoned, closed, Disposed or
discontinued operations and losses, charges and expenses related to the
abandonment, closure, Disposal or discontinuation thereof, minus, (x) to the
extent included in the statement of such Consolidated Net Income for such
period, the sum of: (i) interest income, (ii) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of
business), (iii) income tax credits (to the extent not netted from income tax
expense), (iv) any other non-cash income (other than normal accruals in the
ordinary course of business for non-cash income that represents an accrual for
cash income in a future period), (v) gains related to the early extinguishment
of Indebtedness, hedge agreements or other derivative instruments (including
deferred financing fees), and (vi) gains attributable to abandoned, closed,
Disposed or discontinued operations, and (y) any cash payments made during such
period in respect of items described in clause (d) above subsequent to the
fiscal quarter in which the relevant non-cash expenses or losses were reflected
as a charge in the statement of Consolidated Net Income, all as determined on a
consolidated basis. For the purposes of calculating Consolidated EBITDA for any
Reference Period pursuant to any determination of the Consolidated Leverage
Ratio or Consolidated Secured Leverage Ratio, (i) if at any time during such
Reference Period the Borrower or any Restricted Subsidiary shall have made any
Material Disposition, the Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period, (ii) if during such
Reference Period the Borrower or any Restricted Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period and (iii) in the case of any
Reference Period which includes any fiscal quarter ended on or prior to the
Closing Date, if the respective Reference Period (a) includes the fiscal quarter
of the Borrower ended March 31, 2019, Consolidated EBITDA for such fiscal
quarter shall be deemed to be $66,492,000, (b) includes the fiscal quarter of
the Borrower ended December 31, 2018, Consolidated EBITDA for such fiscal
quarter shall be deemed to be $48,955,000, (c) includes the fiscal quarter of
the Borrower ended September 30, 2018, Consolidated EBITDA for such fiscal
quarter shall be deemed to be $49,299,000 and (d) includes the fiscal quarter of
the Borrower ended June 30, 2018, Consolidated EBITDA for such fiscal quarter
shall be deemed to be $61,068,000, in each case subject to any pro forma
adjustments permitted under this Agreement. 9 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi015.jpg]
“Consolidated Leverage Ratio” means as at the last day of any Reference Period,
the ratio of (a)(i) Consolidated Total Debt on such day less (ii) the aggregate
Unrestricted Cash of the Group Members on such day to (b) Consolidated EBITDA
for such period. “Consolidated Net Income” means for any period, the
consolidated net income (or loss) of the Borrower and its Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP;
provided that there shall be excluded: (a) the income (or deficit) of any Person
accrued prior to the date it becomes a Restricted Subsidiary of the Borrower or
is merged into or consolidated with the Borrower or any of its Restricted
Subsidiaries; (b) the income (or deficit) of any Person (other than a Restricted
Subsidiary of the Borrower) in which the Borrower or any of its Restricted
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Restricted Subsidiary in the
form of dividends or similar distributions; (c) the undistributed earnings of
any Restricted Subsidiary of the Borrower to the extent that the declaration or
payment of dividends or similar distributions by such Restricted Subsidiary is
not at the time permitted by the terms of any Contractual Obligation (other than
under any Loan Document) or Requirement of Law applicable to such Restricted
Subsidiary; (d) any income (or loss) for such period attributable to the early
extinguishment of Indebtedness or Swap Obligations; and (e) the cumulative
effect of a change in accounting principles and changes as a result of the
adoption or modification of accounting policies during such period.
“Consolidated Secured Debt” means at any date, Consolidated Total Debt at such
date that is secured by a Lien on any property of any Group Member.
“Consolidated Secured Leverage Ratio” means as at the last day of any Reference
Period, the ratio of (a)(i) Consolidated Secured Debt on such day less (ii) the
aggregate Unrestricted Cash of the Group Members on such day to (b) Consolidated
EBITDA for such period. “Consolidated Total Assets” means at any date of
determination, the total assets, in each case reflected on the consolidated
balance sheet of the Borrower and its Restricted Subsidiaries as at the end of
the most recently ended fiscal quarter of the Borrower for which a balance sheet
is available, determined in accordance with GAAP (and, in the case of any
determination related to the incurrence of Indebtedness or Liens or any
Investment, on a pro forma basis including any property or assets being acquired
in connection therewith). “Consolidated Total Debt” means at any date (without
duplication), all Finance Lease Obligations, purchase money Indebtedness,
Indebtedness for borrowed money and letters of credit (but only to the extent
drawn and not reimbursed), in each case of the Borrower and its Restricted
Subsidiaries at such date, determined on a consolidated basis in accordance with
GAAP. “Consolidated Working Capital” means at any date, the excess of
Consolidated Current Assets on such date over Consolidated Current Liabilities
on such date. 10 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi016.jpg]
“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow”. “Contractual Obligation” means as to any Person, any provision of
any security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound (including its Organizational Documents). “Covered Entity”
means any of the following: (a) a “covered entity” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a “covered bank”
as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
47.3(b); or (c) a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b). “Covered Party” has the meaning set forth
in Section 10.20. “Credit Party” means the Administrative Agent or any other
Lender and, for the purposes of Section 10.13 only, any other Agent and any
Arranger. “Debtor Relief Laws” means the Bankruptcy Code, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect. “Declined Amount” has the meaning set
forth in Section 2.11(e). “Default” means any of the events specified in Section
8, whether or not any requirement for the giving of notice, the lapse of time,
or both, has been satisfied. “Default Right” has the meaning assigned to that
term in, and shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2
or 382.1, as applicable. “Designated Non-Cash Consideration” means the fair
market value of non-cash consideration received by the Borrower or one of its
Restricted Subsidiaries in connection with a Disposition that is so designated
as Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer, setting forth the basis of such valuation, less the amount of cash and
Cash Equivalents received in connection with a subsequent sale of such
Designated Non-Cash Consideration within 180 days of receipt of such Designated
Non-Cash Consideration. “Disposition” means with respect to any property, any
sale, lease, sale and leaseback, assignment, conveyance, transfer or other
disposition (in one transaction or in a series of related transactions) of any
property by any Person (including any issuance of Capital Stock by a Subsidiary
of such Person), including any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith. The terms “Dispose” and “Disposed of” shall have
correlative meanings. 11 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi017.jpg]
“Disqualified Capital Stock” means with respect to any Person, any Capital Stock
of such Person that by its terms (or by the terms of any security into which it
is convertible or for which it is exchangeable, either mandatorily or at the
option of the holder thereof), or upon the happening of any event or condition:
(a) matures or is mandatorily redeemable (other than solely for Capital Stock of
such Person that does not constitute Disqualified Capital Stock and cash in lieu
of fractional shares of such Capital Stock) whether pursuant to a sinking fund
obligation or otherwise; (b) is convertible or exchangeable, either mandatorily
or at the option of the holder thereof, for Indebtedness or Capital Stock (other
than solely for Capital Stock of such Person that does not constitute
Disqualified Capital Stock and cash in lieu of fractional shares of such Capital
Stock); or (c) is redeemable (other than solely for Capital Stock of such Person
that does not constitute Disqualified Capital Stock and cash in lieu of
fractional shares of such Capital Stock) or is required to be repurchased by the
Borrower or any Restricted Subsidiary, in whole or in part, at the option of the
holder thereof; in each case, on or prior to the date that is 91 days after the
Latest Maturity Date (determined as of the date of issuance thereof or, in the
case of any such Capital Stock outstanding on the Closing Date, the Closing
Date); provided, however, that (i) Capital Stock of any Person that would not
constitute Disqualified Capital Stock but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Capital
Stock upon the occurrence of an “asset sale”, “condemnation” or a “change of
control” (or similar event, however denominated) shall not constitute
Disqualified Capital Stock if any such requirement becomes operative only after
repayment in full (or offer to repay in full) of all the Loans and all other
Obligations that are accrued and payable and (ii) Capital Stock of any Person
that is issued to any employee or to any plan for the benefit of employees or by
any such plan to such employees shall not constitute Disqualified Capital Stock
solely because it may be required to be repurchased by such Person or any of its
subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death or disability.
“Disqualified Lenders” means (a) certain banks, financial institutions, other
institutional lenders and other Persons that have been specified in writing to
the Administrative Agent by the Borrower prior to the Closing Date, (b)
competitors of the Borrower and its Restricted Subsidiaries and any affiliate of
such competitor, in each case, that is identified in writing to the
Administrative Agent by the Borrower from time to time and (c) any affiliates of
the entities described in the foregoing clauses (a) or (b) that are clearly
identifiable as affiliates of such entities solely on the basis of the
similarity of their names (other than affiliates that constitute bona fide debt
funds primarily investing in loans). In no event shall the designation of any
Person as a Disqualified Lender apply (x) to disqualify any Person until three
(3) Business Days after such Person shall have been identified in writing to the
Administrative Agent via electronic mail submitted to JPMDQ_Contact@jpmorgan.com
(or to such other address as the Administrative Agent may designate to the
Borrower from time to time). For the avoidance of doubt, with respect to any
assignee that becomes a Disqualified Lender after the applicable Trade Date
(including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, this definition) or is otherwise
party to a pending trade as of the date of such notice, (x) such assignee shall
not retroactively be disqualified from becoming a Lender and (y) the execution
by the Borrower of an Assignment and Assumption with respect to such assignee
will not by itself result in such assignee no longer being considered a
Disqualified Lender. “Dollars” and “$” means dollars in lawful currency of the
United States. 12 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi018.jpg]
“Domestic Subsidiary” means any Restricted Subsidiary of the Borrower organized
under the laws of any jurisdiction within the United States. “ECF Percentage”
means 50%; provided, that (a) the ECF Percentage shall be reduced to 25% if the
Consolidated Leverage Ratio as of the last day of the relevant fiscal year is
less than or equal to 3.00 to 1.00 but greater than 2.00 to 1.00 and (b) the ECF
Percentage shall be reduced to 0% if the Consolidated Leverage Ratio as of the
last day of the relevant fiscal year is less than or equal to 2.50 to 1.00. “EEA
Financial Institution” means (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein and Norway. “EEA
Resolution Authority” means any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Eligible Assignee” means (a) a Lender, (b) an Affiliate
of a Lender, (c) an Approved Fund, (d) any commercial bank and (e) any other
financial institution or investment fund engaged as a primary activity in the
ordinary course of its business in making or investing in commercial loans or
debt securities, other than, in each case, (i) a natural person or (ii) except
to the extent permitted under Sections 2.25 and 10.6(e), the Borrower, any
Subsidiary or any other Affiliate of the Borrower or (iii) a Disqualified
Lender. “Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health insofar as involving
exposure to harmful or deleterious substances or the environment, as now or may
at any time hereafter be in effect. “Environmental Permits” means any and all
permits, licenses, approvals, registrations, notifications or authorizations
required under any Environmental Law. “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended from time to time, and the rules and
regulations promulgated thereunder. “ERISA Affiliate” means any trade or
business (whether or not incorporated) that, together with the Borrower, is
treated as a single employer under Section 414(b) or (c) of the Code or Section
4001(14) of ERISA or, solely for purposes of Section 302 of ERISA and Section
412 of the Code, is treated as a single employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or Section
302 of ERISA), whether or not waived; (c) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under 13
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi019.jpg]
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA. “EU Bail-In Legislation Schedule” means
the EU Bail-In Legislation Schedule published by the Loan Market Association (or
any successor Person), as in effect from time to time. “Eurodollar” when used in
reference to any Loan or Borrowing, refers to whether such Loan, or the Loans
comprising such Borrowing, are bearing interest at a rate determined by
reference to the Adjusted LIBO Rate. “Eurodollar Tranche” means the collective
reference to Eurodollar Loans under a particular Facility the then current
Interest Periods with respect to all of which begin on the same date and end on
the same later date (whether or not such Loans shall originally have been made
on the same day). “Event of Default” means any of the events specified in
Section 8, provided that any requirement for the giving of notice, the lapse of
time, or both, has been satisfied. “Excess Cash Flow” means for any fiscal year
of the Borrower and with respect to the Borrower and its Restricted
Subsidiaries, the excess, if any, of: (a) the sum, without duplication, of (i)
Consolidated Net Income for such fiscal year, (ii) the amount of all non-cash
charges (including depreciation and amortization) deducted in arriving at such
Consolidated Net Income, (iii) decreases in Consolidated Working Capital for
such fiscal year, and (iv) the aggregate net amount of non-cash loss on the
Disposition of property by the Borrower and its Restricted Subsidiaries during
such fiscal year (other than sales of inventory in the ordinary course of
business), to the extent deducted in arriving at such Consolidated Net Income
over (b) the sum, without duplication, of (i) the amount of all non-cash income
included in arriving at such Consolidated Net Income, (ii) the aggregate amount
actually paid by the Borrower and its Restricted Subsidiaries in cash during
such fiscal year on account of Capital Expenditures (excluding the principal
amount of long-term Indebtedness incurred in connection with such expenditures
and any such expenditures financed with the proceeds of any Reinvestment
Deferred Amount or the proceeds of any issuance of Capital Stock of the
Borrower), (iii) without duplication of amounts deducted from Excess Cash Flow
in prior periods, the aggregate amount of Restricted Payments made by the
Borrower in cash during such fiscal year pursuant to Section 7.6(b), Section
7.6(d) and Section 7.6(j) (excluding the principal amount of Indebtedness
incurred in connection with such Restricted Payments and any Restricted Payments
made with proceeds of any issuance of Capital Stock of the Borrower), 14
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi020.jpg]
(iv) the aggregate amount of all voluntary prepayments of Funded Debt (other
than (A) the Term Loans, (B) the ABL Loans and (C) any other revolving credit
facility to the extent there is not an equivalent permanent reduction in
commitments thereof) of the Borrower and its Restricted Subsidiaries made during
such fiscal year (excluding any such prepayments financed with the Available
Amount or the proceeds of any issuance of Capital Stock of the Borrower or the
issuance of any Indebtedness), (v) the aggregate amount of all regularly
scheduled principal payments of Funded Debt (including the Term Loans) of the
Borrower and its Restricted Subsidiaries made during such fiscal year (other
than in respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), (vi) increases in
Consolidated Working Capital for such fiscal year, (vii) the aggregate net
amount of non-cash gain on the Disposition of property by the Borrower and its
Restricted Subsidiaries during such fiscal year (other than sales of inventory
in the ordinary course of business), to the extent included in arriving at such
Consolidated Net Income, (viii) to the extent not otherwise deducted from
Consolidated Net Income, Consolidated Cash Taxes paid during such fiscal year,
(ix) to the extent not otherwise deducted from Consolidated Net Income, interest
expense and any cash payments in respect of premium, make-whole or penalty
payments in respect of Indebtedness of the Borrower and its Restricted
Subsidiaries for such year, (x) without duplication of amounts deducted from
Excess Cash Flow in prior periods, the aggregate amount of cash consideration
paid by the Borrower and the Restricted Subsidiaries during such fiscal year to
make Permitted Acquisitions and Investments permitted by Section 7.7(h), Section
7.7(t), Section 7.7(u) and Section 7.7(v) (excluding any such Permitted
Acquisitions or other Investments financed with the proceeds of any Reinvestment
Deferred Amount, the Available Amount or the proceeds or any issuance of Capital
Stock of the Borrower or the issuance of any Indebtedness), (xi) cash charges
included in clauses (a) through (l) of the definition of “Consolidated Net
Income” and (xii) without duplication of amounts deducted from Excess Cash Flow
in prior periods and, at the option of the Borrower, the aggregate cash
consideration (x) required to be paid by the Borrower and its Restricted
Subsidiaries pursuant to binding contracts (the “Contract Consideration”)
entered into prior to or during such period relating to Permitted Acquisitions
or other Investments anticipated to be consummated pursuant to Section 7.7(h),
Section 7.7(t), Section 7.7(u) or Section 7.7(v), (y) expected to be paid in
connection with Restricted Payments pursuant to Section 7.6(b), Section 7.6(d),
or Section 7.6(j) (“Planned Distributions”) and (z) expected to be paid in
connection with planned Capital Expenditures of the Borrower and its Restricted
Subsidiaries (the “Planned Expenditures”), in each case during the period of
four consecutive fiscal quarters of the Borrower following the end of the
applicable fiscal year for which Excess Cash Flow is being calculated (except to
the extent financed with the proceeds of Indebtedness, any Reinvestment Deferred
Amount, the proceeds of any issuance of Capital Stock of the Borrower or
utilizing the Available Amount); provided that to the extent the aggregate
amount of cash actually utilized to finance such Permitted Acquisitions,
Investments, Restricted Payments or Capital 15 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi021.jpg]
Expenditures during such period of four consecutive fiscal quarters is less than
the Contract Consideration, Planned Distributions and the Planned Expenditures,
the amount of such shortfall shall be added to the calculation of Excess Cash
Flow at the end of such period of four consecutive fiscal quarters. “Excess Cash
Flow Application Date” has the meaning set forth in Section 2.11(c). “Excess
Cash Flow Period” means each fiscal year of the Borrower, commencing with the
fiscal year ending December 31, 2020. “Exchange Act” means the Securities
Exchange Act of 1934, as amended. “Excluded Subsidiary” means (a) any
Unrestricted Subsidiary, (b) any Immaterial Subsidiary, (c) any non-Wholly Owned
Subsidiary, (d) any Subsidiary that is prohibited or restricted by applicable
law, rule or regulation or by any contractual obligation existing on the Closing
Date or on the date such Subsidiary was acquired (so long as such contractual
obligation was not entered into in contemplation of such acquisition) from
guaranteeing the Obligations or which would require a governmental (including
regulatory) consent, approval, license or authorization to provide a guarantee
unless such consent, approval, license or authorization has been received, (e)
any CFC or CFC Holding Company, (f) any Domestic Subsidiary of a Foreign
Subsidiary, (g) not-for-profit Subsidiaries and captive insurance companies, (h)
the Insurance Subsidiary and (i) any Subsidiary whose provision of a guarantee
would have a cost that is excessive in relation to the value afforded thereby as
determined by the Administrative Agent in its reasonable discretion. Each
Excluded Subsidiary as of the Closing Date is set forth on Schedule 4.15.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Credit Party or required to be withheld or deducted from a payment to a Credit
Party, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of a Credit Party being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of a Lender
with respect to an applicable interest in a Loan or Commitment pursuant to a law
in effect on the date on which (i) a Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 2.22) or (ii) a Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.19, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan or Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to a Credit Party’s failure to comply with Section 2.19(f) and (d) any U.S.
federal withholding Taxes imposed under FATCA. “Existing Indebtedness
Refinancing” has the meaning set forth in Section 5.1(b)(ii). “Facility” means
each of (a) the Initial Term Commitments and the Initial Term Loans made
thereunder (the “Initial Term Facility”) and (b) the Incremental Term Loans of
any Series (each, an “Incremental Term Facility”). Additional Facilities may be
established pursuant to Section 2.26 and/or Section 2.27. “FATCA” means Sections
1471 through 1474 of the Code, as of the date of this Agreement (or any amended
or successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to Section
1471(b)(1) of the Code and any fiscal or regulatory legislation, rules or
practices 16 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi022.jpg]
adopted pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Code. “Federal
Funds Effective Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. “Federal Reserve Board”
means the Board of Governors of the Federal Reserve System of the United States.
“Finance Lease Obligations” means as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as finance
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
“Foreign Benefit Arrangement” means any employee benefit arrangement mandated by
non-U.S. law that is maintained or contributed to by any Group Member, any ERISA
Affiliate or any other entity related to a Group Member on a controlled group
basis. “Foreign Plan” means each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not such plan is subject to ERISA) that is not
subject to US law and is maintained or contributed to by any Group Member, or
ERISA Affiliate or any other entity related to a Group Member on a controlled
group basis. “Foreign Plan Event” means with respect to any Foreign Benefit
Arrangement or Foreign Plan, (a) the failure to make or, if applicable, accrue
in accordance with normal accounting practices, any employer or employee
contributions required by applicable law or by the terms of such Foreign Benefit
Arrangement or Foreign Plan; (b) the failure to register or loss of good
standing with applicable regulatory authorities of any such Foreign Benefit
Arrangement or Foreign Plan required to be registered; or (c) the failure of any
Foreign Benefit Arrangement or Foreign Plan to comply with any material
provisions of applicable law and regulations or with the material terms of such
Foreign Benefit Arrangement or Foreign Plan. “Foreign Subsidiary” means any
Restricted Subsidiary of the Borrower that is not a Domestic Subsidiary. “Funded
Debt” means as to any Person, all Specified Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrower, Indebtedness in respect of the
Loans and the ABL Loans. 17 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi023.jpg]
“Funding Office” means the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders. “GAAP” means generally accepted accounting principles in the United
States as in effect from time to time. In the event that any “Accounting Change”
(as defined below) shall occur and such change results in a change in the method
of calculation of financial covenants, standards or terms in this Agreement,
then the Borrower and the Administrative Agent agree to enter into negotiations
to promptly amend such provisions of this Agreement so as to reflect equitably
such Accounting Changes with the desired result that the criteria for evaluating
the Borrower’s results of operations and/or financial condition shall be the
same after such Accounting Changes as if such Accounting Changes had not been
made. Until such time as such an amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and the Required Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Accounting Changes had not occurred.
“Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board or, if applicable, the SEC. “Governmental Authority”
means the government of the United States, any other nation or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners). “Group Members” means the collective reference to the Borrower
and its Restricted Subsidiaries. “Guarantee and Collateral Agreement” means the
Term Loan Guarantee and Collateral Agreement, dated as of the Closing Date,
executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit D. “Guarantee Obligation” means as to any
Person (the “guaranteeing person”), any obligation, including a reimbursement,
counterindemnity or similar obligation, of the guaranteeing Person that
guarantees or in effect guarantees, or which is given to induce the creation of
a separate obligation by another Person (including any bank under any letter of
credit) that guarantees or in effect guarantees, any Indebtedness, leases,
dividends or other obligations (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or
reasonable indemnity obligations entered into in connection with any acquisition
or disposition of assets. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person 18
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi024.jpg]
may be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith. “Immaterial Subsidiary” means any Restricted Subsidiary that is not a
Material Subsidiary and that is designated by the Borrower in writing to the
Administrative Agent as an “Immaterial Subsidiary”; provided that if (i) as of
the last day of the most recently ended fiscal quarter of the Borrower for which
financial statements have been delivered pursuant to Section 5.1(a) or (b), the
aggregate tangible assets of Immaterial Subsidiaries, as of the last day of such
fiscal quarter, is greater than 5% of Consolidated Total Assets or (ii) the
aggregate contribution of Immaterial Subsidiaries to Consolidated EBITDA for the
Applicable Reference Period is greater than 5% of Consolidated EBITDA for such
Applicable Reference Period, then one or more Restricted Subsidiaries that are
not Material Subsidiaries shall promptly be designated by the Borrower in
writing to the Administrative Agent as a “Material Subsidiary” until such excess
has been eliminated. Each Immaterial Subsidiary as of the Closing Date is set
forth on Schedule 4.15. “Impacted Interest Period” has the meaning set forth in
the definition of LIBO Rate. “Incremental Equivalent Debt” means any
Indebtedness incurred by a Loan Party in the form of one or more series of
secured or unsecured bonds, debentures, notes or similar instruments or term
loans; provided that (a) if such Indebtedness is secured, (i) such Indebtedness
shall be secured by the Collateral (x) in the case of bonds, debentures, notes
or similar instruments, on a pari passu or junior basis to the Obligations, and
(y) in the case of loans, on a junior basis to the Obligations (but, in each
case, without regard to the control of remedies) and shall not be secured by any
property or assets of any Group Member other than the Collateral and (ii) a
representative, trustee, collateral agent, security agent or similar Person
acting on behalf of the holders of such Indebtedness shall have become party to
an intercreditor agreement reasonably satisfactory to the Administrative Agent,
(b) such Indebtedness does not mature earlier than the date that is 91 days
after the Latest Maturity Date then in effect at the time of incurrence thereof
and has a weighted average life to maturity no shorter than the Facility of Term
Loans with the Latest Maturity Date in effect at the time of incurrence of such
Indebtedness, (c) such Indebtedness contains mandatory prepayment and redemption
terms, covenants and events of default that are either (x) customary for similar
Indebtedness in light of then-prevailing market conditions (it being understood
and agreed that such Indebtedness shall include financial maintenance covenants
only to the extent any such financial maintenance covenant is (i) applicable
only to periods after the Latest Maturity Date then in effect at the time of
incurrence thereof or (ii) included in or added to the Loan Documents for the
benefit of the Lenders) or (y) when taken as a whole (other than interest rates,
rate floors, fees and optional prepayment or redemption terms), are not
materially more favorable to the lenders or investors providing such Incremental
Equivalent Debt, as the case may be, than those set forth in the Loan Documents
are with respect to the Lenders (other than covenants or other provisions
applicable only to periods after the Latest Maturity Date then in effect at the
time of incurrence thereof or that are included in or added to the Loan
Documents for the benefit of the Lenders), in the case of each of clauses (x)
and (y), as conclusively determined by the Borrower in good faith, and (d) such
Indebtedness is not guaranteed by any Person other than Loan Parties.
“Incremental Limited Condition Term Facility” means an Incremental Term Facility
incurred to finance a Limited Condition Transaction. “Incremental Term Facility”
has the meaning set forth in the definition of “Facility”. “Incremental Term
Lenders” means a Lender with an Incremental Term Loan Commitment or an
outstanding Incremental Term Loan. 19 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi025.jpg]
“Incremental Term Loan Activation Notice” means a notice substantially in the
form of Exhibit I-1 or in such other form as is reasonably acceptable to the
Administrative Agent; provided that if such Incremental Term Loan Activation
Notice is to effect amendments to this Agreement or the other Loan Documents as
contemplated by Section 2.24(d), the Administrative Agent shall, in each case,
have executed such Incremental Term Loan Activation Notice. “Incremental Term
Loan Closing Date” means any Business Day designated as such in an Incremental
Term Loan Activation Notice. “Incremental Term Loan Commitment” means, with
respect to any Lender, the commitment, if any, of such Lender, established
pursuant to an Incremental Term Loan Activation Notice and Section 2.24, to make
Incremental Term Loans of any Series hereunder, expressed as an amount
representing the maximum principal amount of the Incremental Term Loans of such
Series to be made by such Lender. “Incremental Term Loan Maturity Date” means
with respect to the Incremental Term Loans to be made pursuant to any
Incremental Term Loan Activation Notice, the maturity date specified in such
Incremental Term Loan Activation Notice, which date shall not be earlier than
the Latest Maturity Date. “Incremental Term Loans” means any term loans made
pursuant to Section 2.24(a). “Indebtedness” means of any Person at any date,
without duplication, (a) all indebtedness of such Person for borrowed money, (b)
all obligations of such Person for the deferred purchase price of property or
services, (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Finance Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
Disqualified Capital Stock of such Person, (h) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above, (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation (but
only to the extent of the lesser of (i) the amount of such Indebtedness and (ii)
the fair market value of such property), and (j) for the purposes of Section
8(e) only, all obligations of such Person in respect of Swap Agreements;
provided that Indebtedness shall not include (i) trade payable and accrued
expenses incurred in the ordinary course of business and not more than 120 days
overdue, (ii) ordinary course intercompany liabilities having a term not
exceeding 365 days (inclusive of any roll-over or extension of terms) or any
other ordinary course intercompany liabilities not constituting Specified
Indebtedness, (iii) prepaid or deferred revenue arising in the ordinary course
of business, (iv) purchase price holdbacks arising in the ordinary course of
business in respect of a portion of the purchase price of an asset to satisfy
unperformed obligations of the seller of such assets, (v) deferred compensation
payable to employees, officers and directors and (vi) any earn-out obligation
until such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor. Any Indebtedness for which proceeds 20
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi026.jpg]
have been escrowed or otherwise deposited to repay, defease, redeem or satisfy
and discharge such Indebtedness shall not be deemed outstanding. “Indemnified
Liabilities” has the meaning set forth in Section 10.5. “Indemnified Taxes”
means (a) Taxes, other than Excluded Taxes, imposed on or with respect to any
payment made by or on account of any obligation of any Loan Party under any Loan
Document and (b) to the extent not otherwise described in clause (a) above,
Other Taxes. “Indemnitee” has the meaning set forth in Section 10.5(d). “Initial
Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make Initial Term Loans in an aggregate principal not to exceed the amount
set forth under the heading “Initial Term Commitment” opposite such Lender’s
name on Schedule 1.1 or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The aggregate Initial Term Commitments on the
Closing Date is $200,000,000. “Initial Term Lender” means each Lender that holds
an Initial Term Loan. “Initial Term Loans” has the meaning set forth in Section
2.1. “Initial Term Percentage” means, as to any Initial Term Lender, the
percentage which the aggregate amount of such Lender’s Initial Term Loan
Commitment then outstanding constitutes of the aggregate amount of the Initial
Term Loan Commitments then outstanding. “Initiatives” has the meaning set forth
in the definition of Consolidated EBITDA. “Insolvent” means with respect to any
Multiemployer Plan, the condition that such plan is insolvent within the meaning
of Section 4245 of ERISA. “Insurance Subsidiary” means Legacy Insurance Co.,
Ltd., a Bermuda company and a Wholly Owned Subsidiary of the Borrower formed for
the sole purpose of writing insurance only for the risks of the Borrower and its
Subsidiaries. “Intellectual Property” means the collective reference to all
rights in and to intellectual property, whether arising under United States,
multinational or foreign laws or otherwise, including with respect to any
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, confidential and proprietary know-how and processes, all
registrations and applications therefor, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom. “Intercreditor Agreement” means the
ABL/Term Loan Intercreditor Agreement, dated as of the Closing Date, among the
Borrower, the Subsidiary Guarantors, the Administrative Agent and the ABL
Administrative Agent, and any other intercreditor agreement substantially in the
form of Exhibit K, in each case as may be amended, modified or supplemented from
time to time. “Interest Election Request” means a request by the Borrower to
convert or continue a Borrowing in accordance with Section 2.12 and the
definition of “Interest Period”, which shall be substantially in the form of
Exhibit B or any other form approved by the Administrative Agent. 21
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi027.jpg]
“Interest Payment Date” means (a) as to any ABR Loan, the first day of each
January, April, July and October to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan, the date of any repayment or prepayment made in respect
thereof. “Interest Period” means as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the Borrower in its Borrowing Request or Interest
Election Request, as the case may be, given with respect thereto; and (b)
thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months thereafter, as selected by the Borrower by irrevocable notice in an
Interest Election Request submitted to the Administrative Agent not later than
12:00 Noon, New York City time, on the date that is three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following: (i) if any Interest Period would otherwise end on a day that
is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month in which event such Interest
Period shall end on the immediately preceding Business Day; (ii) the Borrower
may not select an Interest Period under a particular Facility that would extend
beyond the date final payment is due on the relevant Term Loans; and (iii) any
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
last calendar month of such Interest Period. “Interpolated Rate” means, at any
time, for any Interest Period, the rate per annum (rounded to the same number of
decimal places as the LIBO Screen Rate) determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the LIBO Screen Rate for the longest period for which the LIBO Screen Rate
is available that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period for which that LIBO Screen Rate is available
that exceeds the Impacted Interest Period, in each case, as of 11:00 a.m.,
London time, two Business Days prior to the commencement of the applicable
Interest Period; provided that if the Interpolated Rate as so determined would
be less than zero, such rate shall be deemed to be zero for the purposes of
calculating such rate. When determining the rate for a period which is less than
the shortest period for which the LIBO Screen Rate is available, the LIBO Screen
Rate for purposes of clause (a) above shall be deemed to be the overnight rate
for Dollars determined by the Administrative Agent from such service as the
Administrative Agent may select in its reasonable discretion. “Investments” has
the meaning set forth in Section 7.7. “IRS” means the United States Internal
Revenue Service. “Joint Venture” means a joint venture, partnership or other
similar arrangement entered into by the Borrower or any Restricted Subsidiary,
whether in corporate, partnership or other legal form; provided that in no event
shall any Subsidiary be considered to be a Joint Venture. 22
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi028.jpg]
“Junior Indebtedness” means (a) any Subordinated Indebtedness and (b) any
Specified Indebtedness (other than ABL Loans and any Permitted Refinancing
Indebtedness in respect thereof) of any Group Member that is secured by a Lien
on the Collateral that is junior to the Lien on the Collateral securing the
Obligations. “Latest Maturity Date” means at any date of determination, the
latest scheduled maturity date applicable to any Loan hereunder at such time,
including in respect of any Incremental Term Facility. “LCT Election” has the
meaning set forth in Section 1.6. “LCT Test Date” has the meaning set forth in
Section 1.6. “Lenders” means the Persons listed on Schedule 1.1 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption or otherwise, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption or otherwise. “LIBO Rate” means,
with respect to any Eurodollar Borrowing for any Interest Period, the LIBO
Screen Rate at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period; provided that if the LIBO Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) then the LIBO Rate shall be the Interpolated Rate. “LIBO
Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion);
provided that if the LIBO Screen Rate as so determined would be less than zero,
such rate shall be deemed to zero for the purposes of this Agreement. “Lien”
means any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any finance lease having substantially the same economic
effect as any of the foregoing); provided that a “Lien” as defined herein shall
not include any license, sublicense or similar right with respect to
Intellectual Property. “Limited Condition Transaction” means any Investment that
the Borrower or a Restricted Subsidiary is contractually committed to consummate
(it being understood that such commitment may be subject to conditions
precedent, which conditions precedent may be amended, satisfied or waived in
accordance with the applicable agreement) and whose consummation is not
conditioned on the availability of, or on obtaining, third party financing (it
being understood that a “marketing period” or similar concept is not a financing
condition). “Loan” means the loans made by the Lenders to the Borrower pursuant
to this Agreement. “Loan Documents” means this Agreement, the Security
Documents, the Intercreditor Agreement, the Notes and any amendment,
restatement, amendment and restatement, waiver, supplement or other modification
to any of the foregoing. 23 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi029.jpg]
“Loan Modification Agreement” means a Loan Modification Agreement, in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower,
among the Borrower, the Administrative Agent and one or more Accepting Lenders,
effecting one or more Permitted Amendments and such other amendments hereto and
to the other Loan Documents as are contemplated by Section 2.26. “Loan
Modification Offer” has the meaning set forth in Section 2.26(a). “Loan Parties”
means the Borrower and the Subsidiary Guarantors. “Majority Facility Lenders”
means with respect to any Facility, the holders of more than 50% of the
aggregate unpaid principal amount of the Term Loans outstanding under such
Facility. “Margin Stock” means margin stock within the meaning of Regulations T,
U and X, as applicable. “Market Capitalization” means an amount equal to (i) the
total number of issued and outstanding shares of common stock of the Borrower on
the date of the declaration of a Restricted Payment multiplied by (ii) the
arithmetic mean of the closing prices per share of such common stock on the
principal securities exchange on which such common stock is traded for the 20
consecutive trading days immediately preceding the date of declaration of such
Restricted Payment. “Material Acquisition” means any acquisition of property or
series of related acquisitions of property that (a) constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and (b)
involves the payment of consideration by the Group Members in excess of
$55,000,000. “Material Adverse Effect” means a material adverse effect on (a)
the business, property, operations or financial condition of the Borrower and
its Restricted Subsidiaries taken as a whole, (b) the ability of the Loan
Parties (taken as a whole) to perform their payment obligations under the Loan
Documents to which they are a party or (c) the validity or enforceability of
this Agreement or any of the other Loan Documents or the rights or remedies of
the Administrative Agent or the Lenders under the Loan Documents, taken as a
whole. “Material Disposition” means any Disposition of property or series of
related Dispositions of property that yields gross proceeds to the Group Members
in excess of $55,000,000. “Material Indebtedness” means Indebtedness (other than
the Loans) or Swap Obligations of any one or more of the Borrower and the
Restricted Subsidiaries in an aggregate principal amount of $75,000,000 or more;
provided that any Indebtedness outstanding under the ABL Credit Agreement shall
be deemed to be Material Indebtedness. For purposes of determining Material
Indebtedness, the “principal amount” of any Swap Obligation at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that the
Borrower and/or any applicable Restricted Subsidiary would be required to pay if
the applicable Swap Agreement were terminated at such time. “Material
Subsidiary” means, as of any date of determination, each Restricted Subsidiary
(a) with total assets (including the value of Capital Stock of its subsidiaries)
on such date of determination greater than 5.0% of Consolidated Total Assets,
(b) whose contribution to Consolidated EBITDA for the Applicable Reference
Period exceeds 5% of Consolidated EBITDA for the Applicable Reference Period or
(c) that is designated as a “Material Subsidiary” pursuant to the definition of
Immaterial Subsidiary. 24 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi030.jpg]
“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, asbestos,
polychlorinated biphenyls, urea-formaldehyde insulation, radioactivity, and any
other substances, materials or wastes, that are regulated pursuant to or that
could give rise to liability under any Environmental Law. “Maturity Date” means
August 5, 2026. “Maximum Incremental Amount” means an amount represented by
Incremental Term Loans to be established pursuant to Section 2.24 that would
not, immediately after giving effect to the establishment thereof (excluding
from Unrestricted Cash in making such pro forma calculation the Net Cash
Proceeds of such Incremental Term Loans), cause the Consolidated Secured
Leverage Ratio for the Applicable Reference Period, calculated on a Pro Forma
Basis as of the date of incurrence of such Indebtedness, to exceed 2.00 to 1.00;
provided that, with respect to Incremental Equivalent Debt established pursuant
to Section 7.2(t), in lieu of the Consolidated Secured Leverage Ratio test
applicable to Incremental Term Loans, such test with respect to Incremental
Equivalent Debt (which in each case shall be calculated excluding from
Unrestricted Cash in making such pro forma calculation the Net Cash Proceeds of
such Incremental Equivalent Debt) shall instead be: (1) in the case of such
Indebtedness secured by Liens on the Collateral on a pari passu basis with, or
on a junior basis to, the Liens on the Collateral securing the Term Loans, a
Consolidated Secured Leverage Ratio not to exceed 2.00 to 1.00 or (2) in the
case of such unsecured Indebtedness, a Consolidated Leverage Ratio not to exceed
2.50 to 1.00. “Merchants Preferred Acquisition” means the acquisition by the
Group Members of substantially all of the assets of C/C Financial Corp. dba
Merchants Preferred. “Mexico Operations” means the operations in Mexico of the
Borrower and its Subsidiaries. “Minimum Extension Condition” has the meaning set
forth in Section 2.26(a). “Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which any Group Member or any ERISA Affiliate (i) makes or is
obligated to make contributions, (ii) during the preceding five plan years, has
made or been obligated to make contributions or (iii) has any actual or
contingent liability. “Multiple Employer Plan” means a Plan which has two or
more contributing sponsors (including any Group Member or any ERISA Affiliate)
at least two of whom are not under common control, as such a Plan is described
in Section 4064 of ERISA. “Net Cash Proceeds” means (a) in connection with any
Disposition or any Recovery Event, the proceeds thereof in the form of cash and
Cash Equivalents (including any such proceeds actually received by the Group
Members by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received), net of attorneys’ fees, accountants’ fees,
investment banking fees, auditor fees, printer fees, SEC filing fees, brokerage
fees, amounts required to be applied to the repayment of Indebtedness ((i)
including repayments pursuant to the ABL Credit Agreement and (ii) other than
the Loans, any Pari Passu Secured Indebtedness or any Junior Indebtedness)
secured by a Lien expressly permitted hereunder on any asset that is the subject
of such Disposition or Recovery Event and other customary fees and expenses
actually incurred in connection therewith and net of taxes paid or reasonably
estimated to be payable as a result thereof, including (in connection with any
Asset Sale by a Foreign Subsidiary or Recovery Event relating to any asset of a
Foreign Subsidiary) any taxes paid or reasonably estimated to be payable as a
result of the 25 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi031.jpg]
repatriation of such proceeds to the Borrower, any reserve established in
accordance with GAAP (provided that upon release of any such reserve, the amount
released shall be considered Net Cash Proceeds) and any payment amount required
to be paid by law, rule or regulation upon receipt to a third party related to
the transaction (including to labor unions, work councils and environmental
trusts), in each case as determined by the Borrower in good faith, and (b) in
connection with any issuance or sale of Capital Stock or any incurrence of
Indebtedness, the cash proceeds received from such issuance or incurrence, net
of attorneys’ fees, investment banking fees, auditor fees, printer fees, SEC
filing fees, brokerage fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith. “New Lender” has the meaning set forth in Section 2.24(b).
“New Lender Supplement” has the meaning set forth in Section 2.24(b). “No
Undisclosed Information Representation” means with respect to any Person, a
representation that such Person is not in possession of any material non-public
information with respect to the Borrower or any of its Subsidiaries that has not
been disclosed to the Lenders generally (other than those Lenders who have
elected to not receive any non-public information with respect to the Borrower
or any of its Subsidiaries) and if so disclosed would reasonably be expected to
have a material effect upon, or otherwise be material to, the market price of
the applicable Loan, or the decision of an assigning Lender to sell, or of an
assignee to purchase, such Loan. “Non-U.S. Lender” means a Lender that is not a
U.S. Person. “Not Otherwise Applied” means in respect of any amount, such amount
has not previously been (and is not currently being) applied to any other use or
transaction. “Notes” means the collective reference to any promissory note
evidencing Loans. “NYFRB” means the Federal Reserve Bank of New York. “NYFRB
Rate” means, for any day, the greater of (a) the Federal Funds Effective Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates as so determined be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise. 26
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi032.jpg]
“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity. “Other Connection Taxes” means with respect to any
Credit Party, Taxes imposed as a result of a present or former connection
between such Credit Party and the jurisdiction imposing such Tax (other than
connections arising from such Credit Party having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to, or enforced, any Loan Document, or sold or assigned an interest in any Loan
or Loan Document). “Other Debt Declined Amount” has the meaning set forth in
Section 2.11(b). “Other Taxes” means all present or future stamp, court, or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.22). “Overnight Bank Funding Rate” means,
for any day, the rate comprised of both overnight federal funds and overnight
Eurodollar borrowings by U.S.-managed banking offices of depository
institutions, as such composite rate shall be determined by the NYFRB as set
forth on its public website from time to time, and published on the next
succeeding Business Day by the NYFRB as an overnight bank funding rate. “Pari
Passu Secured Indebtedness” means Term Loan Refinancing Indebtedness and
Incremental Equivalent Debt (and any Permitted Refinancing Indebtedness in
respect of the foregoing), in each case that is secured by Liens on the
Collateral that are pari passu to the Liens on Collateral securing the Term
Loans. “Participant” has the meaning set forth in Section 10.6(c). “Participant
Register” has the meaning set forth in Section 10.6(c). “Patriot Act” has the
meaning set forth in Section 10.17. “PBGC” means the Pension Benefit Guaranty
Corporation established under Section 4002 of ERISA and any successor entity
performing similar functions. “Pension Plan” means any employee benefit plan
(including a Multiple Employer Plan, but not including a Multiemployer Plan)
that is subject to Title IV of ERISA, Section 412 of the Code or Section 302 of
ERISA (i) which is or was sponsored, maintained or contributed to by, or
required to be contributed to by, any Group Member or any ERISA Affiliate or
(ii) with respect to which any Group Member or any ERISA Affiliate has any
actual or contingent liability. 27 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi033.jpg]
“Permitted Acquisition” means the purchase or other acquisition (including by
merger, consolidation or amalgamation) by the Borrower or any Restricted
Subsidiary of all or a majority of the Capital Stock of, or all or substantially
all of the property of, any Person, or of any business or division of any
Person; provided that with respect to each purchase or other acquisition (i)
after giving effect thereto, the Borrower and its Restricted Subsidiaries are in
compliance with Section 7.15, (ii) immediately before and immediately after
giving effect on a pro forma basis to any such purchase or other acquisition, no
Event of Default shall have occurred and be continuing and (iii) any such newly
created or acquired Subsidiary shall, to the extent required by Section 6.10,
comply with the requirements of Section 6.10. “Permitted Amendment” means an
amendment to this Agreement and/or the other Loan Documents, effected in
connection with a Loan Modification Offer pursuant to Section 2.26, providing
for an extension of the scheduled maturity date and/or amortization applicable
to the Loans of the Accepting Lenders of a relevant Facility and, in connection
therewith, which may also provide for (a)(i) a change in the Applicable Margin
with respect to the Loans of the Accepting Lenders subject to such Permitted
Amendment and/or (ii) a change in the fees payable to, or the inclusion of new
fees to be payable to, the Accepting Lenders in respect of such Loans, (b)
changes to any prepayment premiums with respect to the applicable Loans of a
relevant Facility, (c) such amendments to this Agreement and the other Loan
Documents as shall be appropriate, in the reasonable judgment of the
Administrative Agent, to provide the rights and benefits of this Agreement and
other Loan Documents to each new Facility of Loans and/or commitments resulting
therefrom and (d) additional amendments to the terms of this Agreement and/or
the other Loan Documents applicable to the applicable Loans of the Accepting
Lenders that are less favorable to such Accepting Lenders than the terms of this
Agreement and/or the other Loan Documents, as applicable, prior to giving effect
to such Permitted Amendments and that are reasonably acceptable to the
Administrative Agent. “Permitted Refinancing Indebtedness” means with respect to
any Indebtedness of any Person (the “Original Indebtedness”), any modification,
refinancing, refunding, replacement, renewal or extension of such Indebtedness,
in whole or in part; provided, that (i) no Person that is not an obligor with
respect to the Original Indebtedness shall be an obligor with respect to such
Permitted Refinancing Indebtedness, (ii) the final maturity and weighted average
life to maturity of such Indebtedness shall not be shortened as a result of such
modification, refinancing, refunding, replacement, renewal or extension, (iii)
in the case of any modification, refinancing, refunding, replacement, renewal or
extension of Indebtedness incurred pursuant to Section 7.2(b), the mandatory
prepayment and redemption terms, covenants and events of default of such
Indebtedness are either (x) not materially more favorable (taken as a whole, as
conclusively determined by the Borrower in good faith) to the lenders providing
such Indebtedness than those terms (taken as a whole) applicable to the Original
Indebtedness (except to the extent such terms apply solely to any period after
the Latest Maturity Date or applied for the benefit of the Term Loans then
outstanding) or (y) reflect market terms and conditions at the time of
incurrence or issuance, as conclusively determined by the Borrower in good
faith, (iv) (x) in the case of any Original Indebtedness consisting of a
revolving credit facility, the committed amount does not exceed the committed
amount in respect of the Original Indebtedness and (y) in each case (including
in respect of a revolving credit facility), the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Original Indebtedness, except in each case by an
amount (such amount, the “Additional Permitted Amount”) equal to unpaid accrued
interest and premium (including make-whole premiums, prepayment premiums and
amounts required to be paid in connection with defeasance and satisfaction and
discharge) thereon at such time plus reasonable fees and expenses incurred in
connection with such modification, refinancing, refunding, replacement, renewal
or extension (including upfront fees and original issue discount), (v) for the
avoidance of doubt, the Original Indebtedness is paid down (or, with respect to
revolving credit facilities, commitments in respect thereof are reduced
(together with, if applicable, payments of principal)) on a dollar-for-dollar
basis by such Permitted Refinancing Indebtedness (other than by the Additional
Permitted Amount), (vi) if the Original Indebtedness shall have been 28
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi034.jpg]
subordinated to the Obligations, such Permitted Refinancing Indebtedness shall
also be subordinated to the Obligations on terms not less favorable in any
material respect to the Lenders and (vii) such Permitted Refinancing
Indebtedness shall not be secured by any Lien on any asset other than the assets
that secured such Original Indebtedness (or would have been required to secure
such Original Indebtedness pursuant to the terms thereof) or, in the event Liens
securing such Original Indebtedness shall have been contractually subordinated
to any Lien securing the Obligations, by any Lien that shall not have been
contractually subordinated to at least the same extent. “Permitted Unsecured
Indebtedness” means Indebtedness of the Borrower or any of its Subsidiaries (a)
that is not (and any Guarantee Obligations thereof by any Group Member are not)
secured by any collateral (including the Collateral), (b) that does not mature
earlier than the date that is 91 days after the Latest Maturity Date then in
effect at the time of incurrence thereof and has a weighted average life to
maturity no shorter than the Facility of Term Loans with the Latest Maturity
Date in effect at the time of incurrence of such Indebtedness, (c) that contains
mandatory prepayment and redemption terms, covenants and events of default that
are either (x) customary for similar Indebtedness in light of then- prevailing
market conditions (it being understood and agreed that such Indebtedness shall
include financial maintenance covenants only to the extent any such financial
maintenance covenant is (i) applicable only to periods after the Latest Maturity
Date then in effect at the time of incurrence thereof or (ii) included in or
added to the Loan Documents for the benefit of the Lenders) or (y) when taken as
a whole (other than interest rates, rate floors, fees and optional prepayment or
redemption terms), are not materially more favorable to the lenders or investors
providing such Permitted Unsecured Indebtedness, as the case may be, than those
set forth in the Loan Documents are with respect to the Lenders (other than
covenants or other provisions applicable only to periods after the Latest
Maturity Date then in effect at the time of incurrence thereof or that are
included in or added to the Loan Documents for the benefit of the Lenders), in
the case of each of clauses (x) and (y), as conclusively determined by the
Borrower in good faith, and (e) that is not guaranteed by any Person other than
on an unsecured basis by Group Members. “Person” means an individual,
partnership, corporation, limited liability company, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature. “Plan” means any employee pension
benefit plan (other than a Multiemployer Plan) subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA. “Plan Asset Regulations” means 29 CFR §
2510.3-101 et seq., as modified by Section 3(42) of ERISA, as amended from time
to time. “Planned Distributions” has the meaning set forth in the definition of
“Excess Cash Flow”. “Planned Expenditures” has the meaning set forth in the
definition of “Excess Cash Flow”. “Platform” has the meaning set forth in
Section 10.15. “Prime Rate” means the rate of interest last quoted by The Wall
Street Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal
ceases to quote such rate, the highest per annum interest rate published by the
Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve 29
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi035.jpg]
Board (as determined by the Administrative Agent). Each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
or quoted as being effective. “Pro Forma Basis” means, with respect to the
calculation of any test or covenant hereunder, such test or covenant being
calculated after giving effect to (a) any designation of a Restricted Subsidiary
as an Unrestricted Subsidiary, (b) any designation of an Unrestricted Subsidiary
as a Restricted Subsidiary, (c) any Material Acquisition, (d) any Material
Disposition, and (e) any assumption, incurrence, repayment or other Disposition
of Indebtedness (all of the foregoing, “Applicable Transactions”) using, for
purposes of determining such compliance, the historical financial statements of
all entities or assets so designated, acquired or sold (to the extent available)
and the consolidated financial statements of the Borrower and its Restricted
Subsidiaries, which shall be reformulated as if all Applicable Transactions
during the Applicable Reference Period, or subsequent to the Applicable
Reference Period and on or prior to the date of such calculation, had been
consummated at the beginning of such period (and shall include, with respect to
any Material Acquisition or Material Disposition, any adjustments calculated in
accordance with (and subject to the requirements and limitations of) clause (i)
of the definition of “Consolidated EBITDA”); provided that with respect to any
assumption, incurrence, repayment or other Disposition of Indebtedness (i) if
such Indebtedness has a floating rate of interest, the interest expense on such
Indebtedness will be calculated as if the rate in effect on the date of
calculation had been the applicable rate for the entire period (taking into
account any Swap Obligations applicable to such Indebtedness if such Swap
Obligation has a remaining term as at the date of calculation in excess of 12
months), (ii) interest on Finance Lease Obligations shall be deemed to accrue at
an interest rate reasonably determined by the Borrower to be the rate of
interest implicit in such Finance Lease Obligation in accordance with GAAP,
(iii) interest on any Indebtedness under a revolving credit facility shall be
based upon the average daily balance of such Indebtedness during the applicable
period and (iv) interest on Indebtedness that may be optionally determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate as the
Borrower may designate. “Pro Forma Financial Statements” has the meaning set
forth in Section 4.1(a). “Prohibited Transaction” has the meaning set forth in
Section 406 of ERISA and Section 4975(c) of the Code. “Projections” has the
meaning set forth in Section 6.2(c). “PTE” means a prohibited transaction class
exemption issued by the U.S. Department of Labor, as any such exemption may be
amended from time to time. “Public-Sider” means a Lender whose representatives
may trade in securities of the Borrower or any of its Subsidiaries while in
possession of the financial statements provided by the Borrower under the terms
of this Agreement. “Purchasing Borrower Party” means any of the Borrower or any
Restricted Subsidiary. “QFC” has the meaning assigned to the term “qualified
financial contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D). “QFC Credit Support” has the meaning set forth in Section 10.20.
“Qualified Capital Stock” means Capital Stock of the Borrower other than
Disqualified Capital Stock. 30 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi036.jpg]
“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of any Group Member (other than assets that constitute ABL Priority Collateral)
that yields gross cash proceeds to any Group Member in excess of $10,000,000.
“Reference Period” means each period of four consecutive fiscal quarters of the
Borrower. “Refinancing Facility Agreement” means an amendment to this Agreement,
in form and substance reasonably satisfactory to the Administrative Agent and
the Borrower, among the Borrower and, if applicable, the Administrative Agent
and one or more Refinancing Term Lenders, establishing Refinancing Term Loan
Commitments and Refinancing Term Loans and effecting such other amendments
hereto and to the other Loan Documents as are contemplated by Section 2.27.
“Refinancing Term Lender” has the meaning set forth in Section 2.27(a).
“Refinancing Term Loan Commitments” has the meaning set forth in Section
2.27(a). “Refinancing Term Loans” has the meaning set forth in Section 2.27(a).
“Register” has the meaning set forth in Section 10.6(b)(iv). “Regulation D”
means Regulation D of the Federal Reserve Board, as in effect from time to time
and all official rulings and interpretations thereunder or thereof. “Regulation
T” means Regulation T of the Federal Reserve Board, as in effect from time to
time and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board, as in effect from time to time
and all official rulings and interpretations thereunder or thereof. “Regulation
X” means Regulation X of the Federal Reserve Board, as in effect from time to
time and all official rulings and interpretations thereunder or thereof.
“Reinvestment Deferred Amount” means with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans pursuant to Section 2.11(b) as a
result of the delivery of a Reinvestment Notice. “Reinvestment Event” means any
Asset Sale or Recovery Event in respect of which the Borrower has delivered a
Reinvestment Notice. “Reinvestment Notice” means a written notice executed by a
Responsible Officer stating that the Borrower (directly or indirectly through a
Restricted Subsidiary) intends and expects to use all or a specified portion of
the Net Cash Proceeds of an Asset Sale or Recovery Event to acquire (including
purchases of companies or divisions or lines of business, Permitted Acquisitions
and other permitted Investments and purchases of inventory), maintain, develop,
construct, improve, upgrade or repair assets useful in its or its Restricted
Subsidiaries’ business. “Reinvestment Prepayment Amount” means with respect to
any Reinvestment Event, the Reinvestment Deferred Amount relating thereto less
any amount expended prior to the relevant Reinvestment Prepayment Date to
acquire (including purchases of companies or divisions or lines of business,
Permitted Acquisitions and other permitted Investments and purchases of
inventory), maintain, 31 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi037.jpg]
develop, construct, improve, upgrade or repair assets useful in the Borrower’s
or its Restricted Subsidiaries’ business. “Reinvestment Prepayment Date” means
with respect to any Reinvestment Event, the earlier of (a) the date occurring 12
months after such Reinvestment Event (or if the Borrower or the relevant
Restricted Subsidiary, as applicable, has contractually committed within 12
months after such Reinvestment Event to reinvest such Reinvestment Deferred
Amount, the date occurring 18 months after such Reinvestment Event) and (b) the
date on which the Borrower shall have determined not to, or shall have otherwise
ceased to, acquire, maintain, develop, construct, improve, upgrade or repair
assets useful in the Borrower’s or its Restricted Subsidiaries’ business with
all or any portion of the relevant Reinvestment Deferred Amount. “Related
Parties” with respect to any specified Person, such Person’s Affiliates and the
respective directors, officers, employees, agents and advisors of such Person
and such Person’s Affiliates. “Repricing Transaction” means (a) any prepayment
of Initial Term Loans with the proceeds of a substantially concurrent incurrence
of Indebtedness by any Group Member (other than any such incurrence in
connection with a Transformative Acquisition or a Change of Control) the primary
purpose of which results in the all-in yield, on the date of such prepayment,
being lower than the all-in yield on the Initial Term Loans (with the all-in
yield calculated by the Administrative Agent in accordance with standard market
practice, taking into account, in each case, any interest rate floors, the
Applicable Margin hereunder and the interest rate spreads under such
Indebtedness, and any original issue discount and upfront fees applicable to or
payable in respect of the Initial Term Loans and such Indebtedness with the
original issue discount and upfront fees being equated to interest rate assuming
a four-year life to maturity of such Indebtedness (but excluding arrangement,
structuring, underwriting, commitment, amendment or other fees regardless of
whether paid in whole or in part to any or all lenders of such Indebtedness and
any other fees that are not paid generally to all lenders of such Indebtedness))
and (b) any amendment, amendment and restatement or other modification to this
Agreement that reduces the all-in yield (calculated as set forth in clause (a)
above) of the Initial Term Loans (other than any such amendment, amendment and
restatement or other modification effected in connection with a Transformative
Acquisition or a Change of Control). “Required Lenders” means at any time, the
holders of more than 50% of the aggregate unpaid principal amount of the Term
Loans then outstanding. “Requirement of Law” means as to any Person, the
Certificate of Incorporation and By- Laws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject. “Responsible Officer” means
the chief executive officer, president, chief financial officer or treasurer of
the Borrower, but in any event, with respect to financial matters, the chief
financial officer of the Borrower. “Restricted Debt Payment” has the meaning set
forth in Section 7.8(a). “Restricted Payments” has the meaning set forth in
Section 7.6. “Restricted Subsidiary” means any Subsidiary of the Borrower other
than an Unrestricted Subsidiary. 32 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi038.jpg]
“Retained Excess Cash Flow” means, at any date of determination, an amount,
equal to the aggregate cumulative sum of the Retained Percentage of Excess Cash
Flow for the Excess Cash Flow Periods ended on or prior to such date. “Retained
Percentage” means, with respect to any Excess Cash Flow Period, (a) 100% minus
(b) the ECF Percentage with respect to such Excess Cash Flow Period. “S&P” means
Standard & Poor’s Rating Services, a Standard & Poor’s Financial Services LLC
business. “Sanctioned Country” means, at any time, a country, region or
territory which is itself the subject or target of any Sanctions (at the time of
this Agreement, Crimea, Cuba, Iran, North Korea and Syria). “Sanctioned Person”
means, at any time, (a) any Person listed in any Sanctions-related list of
designated Persons maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State, the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority, in each case, having jurisdiction over any Group Member, (b) any
Person operating, organized, or resident in a Sanctioned Country, (c) any Person
owned or controlled by any such Person or Persons described in the foregoing
clauses (a) or (b), or (d) any Person otherwise the subject of any Sanctions.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority, in each case, having jurisdiction over any Group Member. “SEC” means
the Securities and Exchange Commission, any successor thereto and any analogous
Governmental Authority. “Secured Parties” has the meaning set forth in the
Guarantee and Collateral Agreement. “Security Documents” means the collective
reference to the Guarantee and Collateral Agreement and all other security
documents hereafter delivered to the Administrative Agent granting a Lien on any
property of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document. “Series” has the meaning set forth in Section
2.24(a). “Solvent” means, when used with respect to any Person, that, as of any
date of determination, (a) the fair value of the assets of such Person, at a
fair valuation, will exceed its debts and liabilities, subordinated, contingent
or otherwise, (b) the present fair saleable value of the assets of such Person
will be greater than the amount that will be required to pay the probable
liabilities on its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured, (c)
such Person will be able to pay its debts and liabilities, subordinated,
continent or otherwise, as such debts and liabilities become absolute and
matured and (d) such Person will not have an unreasonably small capital with
which to conduct the business in which it is engaged as such business is
conducted as of such date of determination and proposed to be conducted
following such date. The amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and 33
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi039.jpg]
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability. “Specified Acquisition
Agreement Representations” means, with respect to any acquisition contemplated
by the Borrower or any Restricted Subsidiary, the representations made by or on
behalf of the proposed target of such acquisition in the documentation governing
such acquisition (the “Subject Acquisition Agreement”) that are material to the
interests of the Lenders, but only to the extent that accuracy of any such
representation is a condition to the obligations of the Borrower (or any
affiliate thereof) to close under the Subject Acquisition Agreement or the
Borrower (or an affiliate thereof) has the right (without regard to any notice
requirement but giving effect to any applicable cure provisions) to terminate
its obligations under the Subject Acquisition Agreement as a result of a breach
of such representations in the Subject Acquisition Agreement. “Specified Event
of Default” means an Event of Default under clauses (a) or (f) of Section 8.
“Specified Indebtedness” means Indebtedness of the types described in clauses
(a) and (c) of the definition of “Indebtedness”. “Specified Representations”
means the representations and warranties of the Borrower and the Subsidiary
Guarantors set forth in Sections 4.3(a) and (c), 4.4(a), 4.5 (solely with
respect to organizational or governing documents and agreements governing
Material Indebtedness), 4.11, 4.14, 4.16, 4.19, 4.20 and 4.23. “Statutory
Reserve Rate” means a fraction (expressed as a decimal), the numerator of which
is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentage (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Federal Reserve Board to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D). Such reserve percentage shall
include those imposed pursuant to Regulation D. Eurodollar Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage. “Subordinated Indebtedness” means any Specified Indebtedness of any
Group Member that is expressly subordinated in right of payment to the
Obligations; provided that, for the avoidance of doubt, Indebtedness under the
ABL Credit Agreement shall not be considered Subordinated Indebtedness.
“Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower. “Subsidiary Guarantor” means
(i) each Restricted Subsidiary of the Borrower that is a Domestic Subsidiary
(other than any Excluded Subsidiary) and (ii) each other Restricted Subsidiary
that is 34 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi040.jpg]
an obligor under or guarantor in respect of the ABL Loans or any Permitted
Refinancing Indebtedness in respect thereof. “Supported QFC” has the meaning
assigned to it in Section 10.20. “Swap Agreement” means any agreement with
respect to any swap, forward, future or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or any of its Subsidiaries shall be a “Swap
Agreement”. “Swap Obligation” means, with respect to any Person, any obligation
to pay or perform under any Swap Agreement. “Syndication Agent” means the
Syndication Agent identified on the cover page of this Agreement. “Taxes” means
all present or future taxes, levies, imposts, duties, deductions, withholdings
(including backup withholding), assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto. “Term Lenders” means the collective reference to
the Initial Term Lenders and the Incremental Term Lenders. “Term Loan
Refinancing Indebtedness” has the meaning set forth in Section 7.2(a). “Term
Loans” means the collective reference to the Initial Term Loans and the
Incremental Term Loans. “Trade Date” means with respect to any sale or
assignment of rights by a Lender under this Agreement, the date on which such
Lender entered into a binding agreement to sell or assign all or a portion of
its rights under this Agreement. “Transactions” means collectively, (a) the
execution, delivery and performance by the Borrower and the other Loan Parties
of this Agreement, the borrowing of Loans hereunder and the use of proceeds
thereof, (b) the execution, delivery and performance by the Borrower and the
other Loan Parties of the ABL Credit Agreement, the borrowing of ABL Loans
thereunder and the use of proceeds thereof and (c) the Existing Indebtedness
Refinancing. “Transferee” means any Assignee or Participant. “Transformative
Acquisition” means any acquisition by the Borrower or any Restricted Subsidiary
of an unrelated third party that is either (a) not permitted by the terms of the
Loan Documents immediately prior to the consummation of such acquisition or (b)
if permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition, would not provide the Borrower and its
Restricted Subsidiaries with adequate flexibility under the Loan Documents for
the continuation and/or expansion of their combined operations following such
consummation (as determined by the Borrower acting in good faith). 35
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi041.jpg]
“Type” means, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“United States” means the United States of America. “Unrestricted Cash” means
unrestricted cash and Cash Equivalents owned by any Group Member (including the
Insurance Subsidiary) and not controlled by or subject to any Lien or other
preferential arrangement in favor of any creditor (other than Liens created
under the Security Documents or the ABL Security Documents and Liens of the type
referred to in Section 7.3(u) or Section 7.3(x)); provided that Unrestricted
Cash shall only include cash and Cash Equivalents of the Insurance Subsidiary to
the extent in excess of any minimum cash amounts that the Insurance Subsidiary
is required by law or regulation to maintain. “Unrestricted Subsidiary” means
(a) any Subsidiary of the Borrower that is designated as an Unrestricted
Subsidiary by the Borrower pursuant to Section 6.11 subsequent to the Closing
Date and (b) any Subsidiary of an Unrestricted Subsidiary. “U.S. Person” means a
“United States person” within the meaning of Section 7701(a)(30) of the Code.
“U.S. Special Resolution Regime” has the meaning set forth in Section 10.20.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.19(f)(ii)(B)(3). “Vintage Capital Merger” means the merger contemplated by
that certain Agreement and Plan of Merger dated as of June 17, 2018, among
Vintage Rodeo Acquisition, Inc., a Delaware corporation, Vintage Rodeo Parent,
LLC, a Delaware limited liability company, and Borrower. “Voluntary Prepayment
Amount” means as of any date, an amount equal to (a) the sum of (i) the
aggregate principal amount of all optional prepayments of Term Loans made after
the Closing Date and prior to such date (excluding prepayments made with the
proceeds of long-term Indebtedness) less (b) the aggregate principal amount of
Incremental Term Loans and Incremental Equivalent Debt established prior to such
date in reliance on the Voluntary Prepayment Amount. “Wholly Owned Subsidiary”
means as to any Person, any other Person all of the Capital Stock of which
(other than directors’ qualifying shares required by law) is owned by such
Person directly and/or through other Wholly Owned Subsidiaries. “Withdrawal
Liability” means liability to a Multiemployer Plan as a result of a complete or
partial withdrawal from such Multiemployer Plan, as such terms are defined in
Part I of Subtitle E of Title IV of ERISA. “Write-Down and Conversion Powers”
means with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule. 1.2
Classification of Loans and Borrowings. For purposes of this Agreement, Loans
may be classified and referred to by Type (e.g., a “Eurodollar Loan”).
Borrowings also may be classified and referred to by Type (e.g., a “Eurodollar
Borrowing”). 36 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi042.jpg]
1.3 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto. (b) As used herein and in the other Loan Documents,
and any certificate or other document made or delivered pursuant hereto or
thereto, (i) accounting terms relating to any Group Member not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP
(provided that all terms of an accounting or financial nature used herein shall
be construed, and all computations of amounts and ratios referred to herein
shall be made, without giving effect to (x) any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein and (y) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof), (ii) the
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”, (iii) the word “incur” shall be construed to
mean incur, create, issue, assume, become liable in respect of or suffer to
exist (and the words “incurred” and “incurrence” shall have correlative
meanings), (iv) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities, revenues,
accounts, leasehold interests and contract rights, (v) references to agreements
or other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated, amended and restated or otherwise modified from time to time and (vi)
the concept of “letters of credit” shall be construed to include banker’s
acceptances. (c) The words “hereof”, “herein” and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified. (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. (e) Unless
otherwise defined herein or the context otherwise requires, terms for which
meanings are provided in the UCC are used in this Agreement, including its
preamble and recitals, with such meanings. 1.4 Interest Rate; LIBOR
Notification. The interest rate on Eurodollar Loans is determined by reference
to the LIBO Rate, which is derived from the London interbank offered rate. The
London interbank offered rate is intended to represent the rate at which
contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurodollar Loans. In light of this
eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place 37
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi043.jpg]
of the London interbank offered rate. In the event that the London interbank
offered rate is no longer available or in certain other circumstances as set
forth in Section 2.16(b) of this Agreement, such Section 2.16(b) provides a
mechanism for determining an alternative rate of interest. The Administrative
Agent will notify the Borrower, pursuant to Section 2.16, in advance of any
change to the reference rate upon which the interest rate on Eurodollar Loans is
based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or with respect to
any alternative or successor rate thereto, or replacement rate thereof,
including without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate, as it may or may not
be adjusted pursuant to Section 2.16(b), will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability. 1.5 Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Capital Stock at such time. 1.6 Limited Condition Transaction.
Notwithstanding anything in this Agreement or any Loan Document to the contrary
when (i) calculating any applicable ratio or financial test in connection with
the incurrence of Indebtedness, the creation of Liens, the making of any
Disposition, the making of an Investment, the making of a Restricted Payment,
the designation of a Subsidiary as restricted or unrestricted or the repayment
of Indebtedness (each, a “Specified Transaction”), (ii) determining the accuracy
of any representation or warranty (other than in connection with an Incremental
Limited Condition Term Facility) or (iii) determining whether any Default or
Event of Default has occurred, is continuing or would result from any action
(other than in connection with an Incremental Limited Condition Term Facility),
in each case of clauses (i) through (iii) in connection with a Limited Condition
Transaction, the date of determination of such ratio or financial test, the
accuracy of such representation or warranty (but taking into account any earlier
date specified therein) or whether any Default or Event of Default has occurred,
is continuing or would result therefrom shall, at the option of the Borrower
(the Borrower’s election to exercise such option in connection with any Limited
Condition Acquisition, an “LCT Election”), be deemed to be the date the
definitive agreements for such Limited Condition Transaction are entered into
(the “LCT Test Date”). If on a Pro Forma Basis after giving effect to such
Limited Condition Transaction and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness, Liens,
Restricted Payments or other transactions and the use of proceeds thereof) such
ratios, financial tests, representations and warranties and absence of defaults
are calculated as if such Limited Condition Transaction or other transactions
had occurred at the beginning of the most recent Reference Period ending prior
to the LCT Test Date for which financial statements are available, the Borrower
could have taken such action on the relevant LCT Test Date in compliance with
the applicable ratios or other provisions, such provisions shall be deemed to
have been complied with. For the avoidance of doubt, (i) if any of such ratios,
financial tests, representations and warranties or absence of defaults are
exceeded or breached as a result of fluctuations in such ratio or financial test
(including due to fluctuations in Consolidated EBITDA), a change in facts or
circumstances or other provisions at or prior to the consummation of the
relevant Limited Condition Transaction, such ratios, financial tests,
representations and warranties and absence of defaults will not be deemed to
have been exceeded, breached, or otherwise failed as a result of such
fluctuations or changed circumstances solely for purposes of determining whether
the Limited Condition Transaction and any related transactions is permitted
hereunder and (ii) such ratios, financial tests and compliance with such
conditions shall not be tested at the time of consummation of such Limited
Condition 38 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi044.jpg]
Transaction or related Specified Transactions. If the Company has made an LCT
Election for any Limited Condition Transaction, then in connection with any
subsequent calculation of any ratio or financial test with respect to any
subsequent acquisition or Investment that the Borrower or a Restricted
Subsidiary is contractually committed to consummate on or following the relevant
LCT Test Date and prior to the earlier of the date on which such Limited
Condition Transaction is consummated or the date that the definitive agreement
for such Limited Condition Transaction is terminated or expires without
consummation of such Limited Condition Transaction, any such ratio or financial
test shall be calculated on a Pro Forma Basis both (i) assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence of Indebtedness, Liens, Restricted Payments or other transactions
and the use of proceeds thereof) have been consummated and (ii) assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence of Indebtedness, Liens, Restricted Payments or other
transactions and the use of proceeds thereof) have not been consummated. 1.7
Calculations. Notwithstanding anything in this Agreement or any Loan Document to
the contrary (i) the Borrower may rely on more than one basket or exception
hereunder (including both ratio-based and non-ratio based baskets and
exceptions, and including partial reliance on different baskets that,
collectively, permit the entire proposed transaction) at the time of any
proposed transaction, and the Borrower may, in its sole discretion, at any later
time divide, classify or reclassify such transaction (or any portion thereof) in
any manner that complies with the available baskets and exceptions hereunder at
such later time (provided that with respect to reclassification of Indebtedness
and Liens, any such reclassification shall be subject to the parameters of
Sections 7.2 and 7.3, as applicable), (ii) unless the Borrower elects otherwise,
if the Borrower or its Restricted Subsidiaries in connection with any
transaction or series of such related transaction (A) incurs Indebtedness,
creates Liens, makes Dispositions, makes Investments, designates any Subsidiary
as restricted or unrestricted or repays any Indebtedness or takes any other
action under or as permitted by a ratio-based basket and (B) incurs
Indebtedness, creates Liens, makes Dispositions, makes Investments, designates
any Subsidiary as restricted or unrestricted or repays any Indebtedness or takes
any other action under a non-ratio-based basket (which shall occur within five
Business Days of the events in clause (A) above), then the applicable ratio will
be calculated with respect to any such action under the applicable ratio-based
basket without regard to any such action under such non-ratio-based basket made
in connection with such transaction or series of related transactions, and (iii)
if the Borrower or any Restricted Subsidiary incurs Indebtedness under a
ratio-based basket, such ratio- based basket (together with any other
ratio-based basket utilized in connection therewith, including in respect of
other Indebtedness, Liens, Dispositions, Investments, Restricted Payments or
Restricted Debt Payments) will be calculated excluding the cash proceeds of such
Indebtedness for netting purposes (i.e., such cash proceeds shall not reduce the
Borrower’s Consolidated Leverage Ratio or Consolidated Secured Leverage Ratio
pursuant to clause (a)(ii) of the definition of such terms), provided that the
actual application of such proceeds may reduce Indebtedness for purposes of
determining compliance with any applicable ratio. For example, if the Borrower
incurs Indebtedness under the Base Incremental Amount on the same date that it
incurs Indebtedness under the Maximum Incremental Amount, then the Consolidated
Leverage Ratio and the Consolidated Secured Leverage Ratio and any other
applicable ratio will be calculated with respect to such incurrence under the
Maximum Incremental Amount without regard to any incurrence of Indebtedness
under the Base Incremental Amount. Unless the Borrower elects otherwise, each
Incremental Term Facility (or Incremental Equivalent Debt) shall be deemed
incurred first under the Maximum Incremental Amount to the extent permitted (and
calculated prior to giving effect to any substantially simultaneous incurrence
of any Indebtedness based on a basket or exception that is not based on a
financial ratio, including the Base Incremental Amount and the Voluntary
Prepayment Amount), with any balance incurred under the Base Incremental Amount
or the Voluntary Prepayment Amount. For purposes of determining compliance with
Section 2.24, in the event that any Incremental Term Facility or Incremental
Equivalent Debt (or any portion thereof) meets the criteria of Base Incremental
Amount, Maximum Incremental Amount or Voluntary Prepayment Amount, the Borrower
may, in its sole discretion, at the time of incurrence, divide, classify or
reclassify, or at any later time divide, classify or reclassify, such 39
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi045.jpg]
Indebtedness (or any portion thereof) in any manner that complies with Section
2.24 on the date of such classification or any such reclassification, as
applicable. 1.8 Discontinued Operations. Notwithstanding anything to the
contrary in this Agreement or any classification under GAAP of any Person,
business, assets or operations in respect of which a definitive agreement for
the disposition thereof has been entered into as discontinued operations, no pro
forma effect shall be given to any discontinued operations (and the Consolidated
EBITDA attributable to any such Person, business, assets or operations shall not
be excluded for any purposes hereunder) until such disposition shall have been
consummated. 1.9 Bridge Loans. For purposes of determining the maturity date of
any Indebtedness, customary bridge loans that are subject to customary
conditions (including no payment or bankruptcy event of default) that would
either automatically be extended as, converted into or required to be exchanged
for permanent refinancing shall be deemed to have the maturity date as so
extended, converted or exchanged. SECTION 2. AMOUNT AND TERMS OF COMMITMENTS 2.1
Term Loans. Subject to the terms and conditions hereof, each Term Lender
severally agrees to make term loans denominated in Dollars (the “Initial Term
Loans”) on the Closing Date to the Borrower in an amount equal to the amount of
its Initial Term Commitment. The Term Loans may from time to time be Eurodollar
Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Section 2.12. 2.2 Procedure for Term
Loan Borrowing. To borrow Initial Term Loans on the Closing Date, the Borrower
shall give the Administrative Agent irrevocable notice by submitting a Borrowing
Request (which Borrowing Request must be received by the Administrative Agent
prior to 12:00 Noon, New York City time, (a) three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans; provided, that such
notice may be received by the Administrative Agent prior to 12:00 Noon, New York
City time one Business Day prior to the Closing Date for a Eurodollar Borrowing
to be made on the Closing Date, or (b) one Business Day prior to the requested
Borrowing Date, in the case of ABR Loans), specifying (i) the amount and Type of
Initial Term Loans to be borrowed, and (ii) in the case of Eurodollar Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor. Each borrowing under the Commitments shall be
in an amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole
multiple thereof and (y) in the case of Eurodollar Loans, $5,000,000, or a whole
multiple of $1,000,000 in excess thereof. Upon receipt of any Borrowing Request
from the Borrower, the Administrative Agent shall promptly notify each
applicable Term Lender thereof. Each Lender will make the amount of its
applicable Commitment available to the Administrative Agent for the account of
the Borrower at the applicable Funding Office prior to 12:00 Noon, New York City
time, on the Borrowing Date in respect of such Commitments requested by such
Borrower in funds immediately available to the Administrative Agent. 2.3
Repayment of Term Loans. (a) The Borrower shall repay the Initial Term Loans on
the last day of each March, June, September and December, beginning with
December 31, 2019 and ending with the last such day to occur prior to the
Maturity Date, in an aggregate principal amount for each such date (as such
amount shall be adjusted pursuant to Section 2.17(b) hereof) equal to the
aggregate principal amount of the Initial Term Loans outstanding on the Closing
Date multiplied by 0.25%. (b) The Incremental Term Loans of each Incremental
Term Lender shall mature in consecutive installments (which shall be no more
frequent than quarterly) as specified in the Incremental Term Loan Activation
Notice pursuant to which such Incremental Term Loans were made (as such amount
shall be adjusted pursuant to Section 2.17(b)). 40
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi046.jpg]
(c) To the extent not previously paid (i) all Initial Term Loans shall be paid
on the Maturity Date and (ii) all Incremental Term Loans shall be paid on the
Incremental Term Loan Maturity Date applicable thereto. 2.4 [Reserved]. 2.5
[Reserved]. 2.6 [Reserved]. 2.7 [Reserved]. 2.8 Fees, etc. The Borrower agrees
to pay to the Administrative Agent the fees in the amounts and on the dates as
set forth in any fee agreements with the Administrative Agent and to perform any
other obligations contained therein. 2.9 [Reserved]. 2.10 Optional Prepayments.
(a) The Borrower may at any time and from time to time prepay the Loans, in
whole or in part, without premium or penalty (subject to Section 2.10(b)), upon
revocable notice (which may be conditioned as stated in such notice by the
Borrower) delivered to the Administrative Agent no later than 12:00 Noon, New
York City time, three Business Days prior thereto, in the case of Eurodollar
Loans, and no later than 12:00 Noon, New York City time, one Business Day prior
thereto, in the case of ABR Loans, which notice shall specify the date and
amount of prepayment and whether the prepayment is of Eurodollar Loans or ABR
Loans; provided, that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.20. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid. Partial prepayments of Term Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof. All optional prepayments of Term Loans in accordance with this
Section 2.10 shall be applied as directed by the Borrower. (b) All (i)
prepayments of Initial Term Loans pursuant to Section 2.10(a) or Section 2.11(a)
effected on or prior to the six-month anniversary of the Closing Date with the
proceeds of a Repricing Transaction and (ii) amendments, amendments and
restatements or other modifications of this Agreement on or prior to the
six-month anniversary of the Closing Date constituting Repricing Transactions
shall, in each case, be accompanied by a fee payable to the Initial Term Lenders
in an amount equal to 1.00% of the aggregate principal amount of the Initial
Term Loans so prepaid, in the case of a transaction described in clause (i) of
this paragraph, or 1.00% of the aggregate principal amount of Initial Term Loans
affected by such amendment, amendment and restatement or other modification
(including any such Loans assigned in connection with the replacement of an
Initial Term Lender not consenting thereto), in the case of a transaction
described in clause (ii) of this paragraph. Such fee shall be paid by the
Borrower to the Administrative Agent, for the account of the Lenders in respect
of the Initial Term Loans, on the date of such prepayment. 2.11 Mandatory
Prepayments and Commitment Reductions. (a) If any Indebtedness shall be incurred
by any Group Member (excluding any Indebtedness permitted in accordance with
Section 7.2), an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied on the date of such incurrence toward the prepayment of the Term Loans
as set forth in Section 2.11(d); provided that 41 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi047.jpg]
prepayments pursuant to this Section 2.11(a) shall be accompanied by any fees
payable with respect thereto pursuant to Section 2.10(b). (b) If on any date any
Group Member shall receive Net Cash Proceeds from any Asset Sale or Recovery
Event then, unless a Reinvestment Notice shall be delivered in respect thereof,
such Net Cash Proceeds shall be applied within 10 Business Days after such date
toward the prepayment of the Term Loans as set forth in Section 2.11(d);
provided, that, notwithstanding the foregoing, no such prepayment shall be
required to the extent that the aggregate Net Cash Proceeds received from Asset
Sales or Recovery Events in any fiscal year is less than $40,000,000 (it being
understood that only amounts in excess of such threshold shall be required to be
applied to any prepayment); provided further that on each Reinvestment
Prepayment Date, an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant Reinvestment Event shall be applied toward the
prepayment of the Term Loans as set forth in Section 2.11(d); provided further
that, notwithstanding the foregoing, such Net Cash Proceeds may be applied
towards the prepayment or purchase of Pari Passu Secured Indebtedness to the
extent the documentation governing such Indebtedness requires such a prepayment
or purchase with Net Cash Proceeds from any Asset Sale or Recovery Event, in
each case in an amount not to exceed the product of (x) the amount of such Net
Cash Proceeds and (y) a fraction, the numerator of which is the outstanding
principal amount of such other Indebtedness and the denominator of which is the
aggregate outstanding principal amount of Term Loans and all such other
Indebtedness (provided that, in the event that the Borrower or applicable
Restricted Subsidiary makes an offer to the holders of such Pari Passu Secured
Indebtedness to prepay or purchase such Pari Passu Secured Indebtedness in an
amount permitted under this Section 2.11(b), to the extent that such offer is
declined by holders of such Pari Passu Secured Indebtedness (the declined
amount, the “Other Debt Declined Amount”), the Borrower shall be required to
prepay Term Loans in an amount equal to such Other Debt Declined Amount as if
the Other Debt Declined Amount were Net Cash Proceeds received on the final date
by which such declining holders were required to give notice of their Other Debt
Declined Amount). (c) If, for any Excess Cash Flow Period, there shall be Excess
Cash Flow, the Borrower shall, on the relevant Excess Cash Flow Application
Date, apply toward the prepayment of the Term Loans as set forth in Section
2.11(d) the excess of (x) the ECF Percentage of such Excess Cash Flow over (y)
solely to the extent not funded with the proceeds of long-term Indebtedness the
aggregate amount of all optional prepayments of Term Loans made during such
Excess Cash Flow Period pursuant to Section 2.10, prepayments of ABL Loans
during such Excess Cash Flow Period to the extent accompanied by a permanent
reduction of the ABL Commitments, and all Loan purchases made during such Excess
Cash Flow Period pursuant to Section 2.25 and Section 10.6(e) (provided that the
aggregate amount of any such purchase shall be the amount of the Borrower’s cash
payment in respect of such purchase). Each such prepayment shall be made on a
date (an “Excess Cash Flow Application Date”) no later than 10 Business Days
after the earlier of (i) the date on which the financial statements of the
Borrower referred to in Section 6.1(a), for the Excess Cash Flow Period with
respect to which such prepayment is made, are required to be delivered to the
Lenders and (ii) the date such financial statements are actually delivered. (d)
Amounts to be applied in connection with prepayments made pursuant to this
Section 2.11 shall be applied to the prepayment of the Term Loans in accordance
with Section 2.17(b). The application of any prepayment pursuant to this Section
2.11 shall be made first, to ABR Loans and, second, to Eurodollar Loans. Each
prepayment of the Loans under this Section 2.11 shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid. (e) With respect
to any prepayment pursuant to this Section 2.11 of Initial Term Loans and,
unless otherwise specified in the applicable Incremental Term Loan Activation
Notice, other Term Loans, any Term Lender, at its option, may elect not to
accept such prepayment. The Borrower shall notify the Administrative Agent of
any event giving rise to a prepayment under this Section 2.11 at 42
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi048.jpg]
least three Business Days prior to the date of such prepayment. Each such notice
shall specify the date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment that is required to be made under
this Section 2.11. Any Lender may decline to accept all (but not less than all)
of its share of any such prepayment (the “Declined Amount”) by providing written
notice to the Administrative Agent no later than two Business Days after the
date of such Lender’s receipt of notice from the Administrative Agent regarding
such prepayment. If the Lender does not give a notice to the Administrative
Agent on or prior to such second Business Day informing the Administrative Agent
that it declines to accept the applicable prepayment, then such Lender will be
deemed to have accepted such prepayment. Such Lender’s Declined Amount may be
retained by the Borrower. (f) Notwithstanding any other provisions of this
Section 2.11, to the extent any or all of the Net Cash Proceeds of any Asset
Sale by a Foreign Subsidiary, the Net Cash Proceeds of any Recovery Event
received by a Foreign Subsidiary or Excess Cash Flow attributable to Foreign
Subsidiaries, are prohibited or delayed by any applicable local law (including
financial assistance, corporate benefit restrictions on upstreaming of cash
intra group and the fiduciary and statutory duties of the directors of such
Foreign Subsidiary) from being repatriated or passed on to or used for the
benefit of the Borrower or any applicable Domestic Subsidiary or if the Borrower
has determined in good faith that repatriation of any such amount to the
Borrower or any applicable Domestic Subsidiary would have material adverse tax
consequences (including a material acceleration of the point in time when such
earnings would otherwise be taxed) with respect to such amount, the portion of
such Net Cash Proceeds or Excess Cash Flow so affected will not be required to
be applied to prepay the Term Loans at the times provided in this Section 2.11
but may be retained by the applicable Foreign Subsidiary so long, but only so
long, as the applicable local law will not permit repatriation or the passing on
to or otherwise using for the benefit of the Borrower or the applicable Domestic
Subsidiary, or the Borrower believes in good faith that such material adverse
tax consequence would result, and once such repatriation of any of such affected
Net Cash Proceeds or Excess Cash Flow is permitted under the applicable local
law or the Borrower determines in good faith such repatriation would no longer
have such material adverse tax consequences, such repatriation will be promptly
effected and such repatriated Net Cash Proceeds or Excess Cash Flow will be
promptly (and in any event not later than five Business Days after such
repatriation) applied (in the case of Excess Cash Flow, net of additional taxes
payable or reasonably estimated to be payable as a result thereof) to the
prepayment of the Term Loans pursuant to this Section 2.11 (provided that no
such prepayment of the Term Loans pursuant to this Section 2.11 shall be
required in the case of any such Net Cash Proceeds or Excess Cash Flow the
repatriation of which the Borrower believes in good faith would result in
material adverse tax consequences, if on or before the date on which such Net
Cash Proceeds so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to a Reinvestment Notice (or such Excess
Cash Flow would have been so required if it were Net Cash Proceeds), the
Borrower applies an amount equal to the amount of such Net Cash Proceeds or
Excess Cash Flow to such reinvestments or prepayments as if such Net Cash
Proceeds or Excess Cash Flow had been received by the Borrower rather than such
Foreign Subsidiary, less (in the case of Excess Cash Flow) the amount of
additional taxes that would have been payable or reserved against if such Excess
Cash Flow had been repatriated (or, if less, the Net Cash Proceeds or Excess
Cash Flow that would be calculated if received by such Foreign Subsidiary). 2.12
Conversion and Continuation Options. (a) The Borrower may elect from time to
time to convert Eurodollar Loans to ABR Loans by giving the Administrative Agent
prior irrevocable notice of such election by submitting an Interest Election
Request no later than 12:00 Noon, New York City time, on the Business Day
preceding the proposed conversion date, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 12:00 Noon, New York City time, on the third
Business Day preceding the proposed conversion date (which Interest Election
Request shall specify the length of the initial Interest Period therefor),
provided that no ABR Loan under a particular Facility may be 43
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi049.jpg]
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such conversions. Upon receipt of any such Interest Election Request the
Administrative Agent shall promptly notify each relevant Lender thereof. (b) Any
Eurodollar Loan may be continued as such upon the expiration of the then current
Interest Period with respect thereto by the Borrower giving irrevocable notice
by submitting an Interest Election Request to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans, provided that no Eurodollar Loan under a particular Facility may
be continued as such (i) when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such continuations or (ii) if a Specified Event of Default is in
existence, and provided, further, that if the Borrower shall fail to give any
required Interest Election Request as described above in this paragraph or if
such continuation is not permitted pursuant to the preceding proviso such Loans
shall be automatically converted to ABR Loans on the last day of such then
expiring Interest Period. Upon receipt of any such Interest Election Request the
Administrative Agent shall promptly notify each relevant Lender thereof. 2.13
Limitations on Eurodollar Tranches. Notwithstanding anything to the contrary in
this Agreement, all borrowings, conversions and continuations of Eurodollar
Loans and all selections of Interest Periods shall be in such amounts and be
made pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and (b) no more than 10 Eurodollar Tranches shall be outstanding at any
one time. 2.14 Interest Rates and Payment Dates. Subject to Section 2.16, (a)
Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Adjusted LIBO Rate
determined for such day plus the Applicable Margin. (b) Each ABR Loan shall bear
interest at a rate per annum equal to the ABR plus the Applicable Margin. (c)
(i) If all or a portion of the principal amount of any Loan shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), such
overdue amount shall bear interest at a rate per annum equal to the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this Section 2.14 plus 2%, and (ii) if all or a portion of any interest payable
on any Loan or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans under the relevant Facility plus 2% (or, in the case of any such
other amounts that do not relate to a particular Facility, the rate then
applicable to ABR Loans under the Initial Term Facility plus 2%), in each case,
with respect to clauses (i) and (ii) above, from the date of such non-payment
until such amount is paid in full (as well after as before judgment). (d)
Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section 2.14 shall be
payable from time to time on demand. 2.15 Computation of Interest and Fees. (a)
Interest and fees payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed, except that, with respect to 44
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi050.jpg]
ABR Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed (including the first
day, but excluding the last day; provided that if a Loan is repaid on the same
day on which it is made, one day’s interest shall be paid on such Loan). The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of an Adjusted LIBO Rate. (b) Each
determination of an interest rate by the Administrative Agent pursuant to any
provision of this Agreement shall be conclusive and binding on the Borrower and
the Lenders in the absence of manifest error. The Administrative Agent shall, at
the request of the Borrower, deliver to the Borrower a statement showing the
quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 2.14(a). 2.16 Alternate Rate of Interest. (a) If prior to
the commencement of any Interest Period for a Eurodollar Borrowing: (i) the
Administrative Agent determines (which determination shall be conclusive and
binding absent manifest error) that adequate and reasonable means do not exist
for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis), for a Loan for such Interest Period, or (ii) the Administrative
Agent is advised by the Required Lenders that the Adjusted LIBO Rate or the LIBO
Rate, as applicable, for a Loan for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period, then the Administrative Agent shall give
notice thereof to the Borrower and the Lenders by telephone, telecopy or
electronic mail as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist (which notification
shall be made promptly after the Administrative Agent obtains knowledge of the
cessation of the circumstances referenced in clause (i) above or receives notice
from the Required Lenders in respect of the cessation of circumstances
referenced in clause (ii) above), (A) any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurodollar Borrowing shall be ineffective and (B) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing. (b) If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i)
have not arisen but either (w) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement that the administrator of the LIBO
Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that will continue publication of
the LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to 45
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi051.jpg]
establish an alternate rate of interest to the LIBO Rate and Adjusted LIBO Rate
that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Margin); provided that, if such
alternate rate of interest as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. Notwithstanding
anything to the contrary in Section 10.1, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 2.16(b), only to the extent the LIBO Screen
Rate for such Interest Period is not available or published at such time on a
current basis), (x) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective and (y) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing. 2.17 Pro Rata
Treatment and Payments. (a) The borrowing by the Borrower from the Initial Term
Lenders hereunder shall be made pro rata according to the Initial Term
Percentages of the Initial Term Lenders. (b) With respect to any Facility, each
payment (including each prepayment under this Agreement) by the Borrower on
account of principal of and interest on the Term Loans of such Facility shall be
made pro rata according to the respective outstanding principal amounts of the
Term Loans of such Facility then held by the Term Lenders (except as otherwise
provided in Section 2.11(e)). The amount of each principal prepayment of the
Term Loans pursuant to Section 2.11 shall be applied to reduce the Initial Term
Loans and Incremental Term Loans on a pro rata basis based upon the respective
then remaining principal amounts thereof (unless any Incremental Term Lenders
have agreed to less than pro rata prepayments) and shall be applied within each
Facility to the then remaining installments thereof as directed by the Borrower
(or if not so directed, to the then remaining installments thereof in direct
order of maturity). Amounts repaid (including amounts pursuant to Section 2.11)
and prepaid on account of the Term Loans may not be reborrowed. (c) [Reserved].
(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 2:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to each relevant
Lender promptly upon receipt in like funds as received, net of any amounts owing
by such Lender pursuant to Section 9.7. If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension. 46
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi052.jpg]
(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the NYFRB Rate and (ii) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this paragraph
shall be conclusive in the absence of manifest error. If such Lender’s share of
such borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans under the relevant Facility, on demand, from
the Borrower. (f) Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average NYFRB Rate. Nothing herein shall be deemed to
limit the rights of the Administrative Agent or any Lender against the Borrower.
(g) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.17(e), 2.17(f), 2.19(e) or 9.7, then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent to satisfy
such Lender’s obligations to it under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion. 2.18 Requirements of Law. (a) If the adoption of or any
change in any Requirement of Law or in the interpretation, administration,
implementation or application thereof or compliance by any Lender or other
Credit Party with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority, in each case made or
occurring subsequent to the Closing Date: (i) shall subject any Credit Party to
any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes and (C) Connection Income Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; (ii) shall impose, modify or hold applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit (or participations 47
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi053.jpg]
therein) by, or any other acquisition of funds by, any office of such Lender
that is not otherwise included in the determination of the Adjusted LIBO Rate;
or (iii) shall impose on such Lender any other condition (other than Taxes); and
the result of any of the foregoing is to increase the cost to such Lender or
such other Credit Party, by an amount that such Lender or other Credit Party
deems to be material, of making, converting into, continuing or maintaining
Loans, or to reduce any amount receivable hereunder in respect thereof, then, in
any such case, the Borrower shall promptly pay such Lender or such other Credit
Party, upon its demand, any additional amounts necessary to compensate such
Lender or such other Credit Party for such increased cost or reduced amount
receivable. If any Lender or such other Credit Party becomes entitled to claim
any additional amounts pursuant to this paragraph, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled. (b) If any Lender shall have determined that
the adoption of or any change in any Requirement of Law regarding capital or
liquidity requirements or in the interpretation, administration, implementation
or application thereof or compliance by such Lender or any corporation
controlling such Lender with any request or directive regarding capital or
liquidity requirements (whether or not having the force of law) from any
Governmental Authority made subsequent to the Closing Date shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder to a level below that which such
Lender or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy or liquidity) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction. (c) Notwithstanding anything herein to the contrary, (i) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented. (d) A
certificate as to any additional amounts payable pursuant to this Section 2.18
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section 2.18, the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.18 for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such six-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
2.18 shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder. (e) Notwithstanding any other
provision of this Section 2.18 to the contrary, no Lender shall be entitled to
receive any compensation pursuant to this Section 2.18 unless it shall be the
general policy or practice of such Lender to seek compensation from other
similarly situated borrowers in the syndicated loan market in the United States
with respect to its similarly affected loans under agreements with such
borrowers having provisions similar to this Section 2.18. 48
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi054.jpg]
2.19 Taxes. (a) Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.19), the
amounts received with respect to this agreement equal the sum which would have
been received had no such deduction or withholding been made. (b) The Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for, Other Taxes. (c) As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
2.19, such Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent. (d) The Loan
Parties shall jointly and severally indemnify each Credit Party, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.19) payable or paid by such Credit Party or required to be
withheld or deducted from a payment to such Credit Party and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. (e) Each Lender
shall severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so) and (ii) any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 10.6(c) relating to the maintenance of a
Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to setoff and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e). (f) (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the 49
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi055.jpg]
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.19(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. (ii)
Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person, (A) any Lender that is a U.S. Person shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax; (B) any Non-U.S. Lender shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Non-U.S. Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable: (1) in the case of a Non-U.S. Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty; (2) executed originals of
IRS Form W-8ECI; (3) in the case of a Non-U.S. Lender claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Non-U.S. Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E; or 50 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi056.jpg]
(4) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Non-U.S. Lender is a partnership and one or more direct or indirect partners of
such Non-U.S. Lender are claiming the portfolio interest exemption, such
Non-U.S. Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit H-4 on behalf of each such direct and indirect partner; (C)
any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and (D) if a
payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the Closing Date. Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so. (g) If any
party determines, in its sole discretion exercised in good faith, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section 2.19 (including by the payment of additional amounts pursuant to
this Section 2.19), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 2.19 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental 51
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi057.jpg]
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This Section
2.19 shall not be construed to require any indemnified party to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person. (h) Each party’s
obligations under this Section 2.19 shall survive the resignation or replacement
of the Administrative Agent or any assignment of rights by, or the replacement
of, a Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all obligations under the Loan Documents. (i) For purposes of
this Section 2.19, the term “applicable law” includes FATCA. 2.20 Indemnity. The
Borrower agrees to indemnify each Lender for, and to hold each Lender harmless
from, any loss or expense that such Lender sustains or incurs as a consequence
of (a) default by the Borrower in making a borrowing of, conversion into or
continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by the Borrower in making any prepayment of or conversion from
Eurodollar Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
eurodollar market. A certificate as to any amounts payable pursuant to this
Section 2.20 submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder
for nine months. 2.21 Change of Lending Office. Each Lender agrees that, upon
the occurrence of any event giving rise to the operation of Section 2.18 or
2.19(a) with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event or to
assign and delegate its rights and obligations hereunder to another of its
offices, branches or Affiliates with the object of avoiding the consequences of
such event; provided, that such designation or assignment is made on terms that,
in the sole judgment of such Lender, cause such Lender and its lending offices
to suffer no material economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section 2.21 shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 2.18
or 2.19(a). 2.22 Replacement of Lenders. The Borrower shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.18 or 2.19(a) or (b) does not consent to any proposed amendment,
supplement, modification, consent or waiver of any provision of this Agreement
or any other Loan Document that requires the consent of each of the Lenders or
each of the 52 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi058.jpg]
Lenders affected thereby (so long as the consent of the Required Lenders has
been obtained), with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement pursuant to the preceding clause (a), such
Lender shall have not eliminated the continued need for payment of amounts owing
pursuant to Section 2.18 or 2.19(a), (iv) the replacement financial institution
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (v) the Borrower shall be liable
to such replaced Lender under Section 2.20 if any Eurodollar Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (vi) the replacement financial institution, if not
already a Lender, an affiliate of a Lender or an Approved Fund, shall be
reasonably satisfactory to the Administrative Agent (in its capacity as such),
(vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 2.18 or
2.19(a), as the case may be, and (ix) any such replacement shall not be deemed
to be a waiver of any rights that the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender. Each party hereto agrees
that an assignment required pursuant to this paragraph may be effected pursuant
to an Assignment and Assumption executed by the Borrower, the Administrative
Agent and the assignee, and that the Lender required to make such assignment
need not be a party thereto in order for such assignment to be effective. 2.23
[Reserved]. 2.24 Incremental Facilities. (a) The Borrower and any one or more
Lenders (including New Lenders) may from time to time agree that such Lenders
shall make, obtain or increase the amount of their Incremental Term Loans (which
may be effected by increasing the amount of any then existing Facility) by
executing and delivering to the Administrative Agent an Incremental Term Loan
Activation Notice specifying (v) the amount of such Incremental Term Loans, (w)
the applicable Incremental Term Loan Closing Date (which shall be a date not
less than five Business Days after the date on which such notice is delivered to
the Administrative Agent (or such earlier date as shall be agreed by the
Administrative Agent)), (x) the applicable Incremental Term Loan Maturity Date,
(y) the amortization schedule for such Incremental Term Loans and (z) the
Applicable Margin for such Incremental Term Loans; provided, that (i) the
aggregate amount of all Incremental Term Loans established on any date, together
with the aggregate amount of Incremental Equivalent Debt incurred on such date,
shall not exceed (x) an amount equal to the Base Incremental Amount on such
date, (y) an additional amount equal to the Voluntary Prepayment Amount on such
date and (z) an additional amount subject to the Maximum Incremental Amount as
of such date, (ii) each Incremental Term Facility shall be in a minimum
aggregate principal amount of $25,000,000 (or such lesser amount as may be
approved by the Administrative Agent in its reasonable discretion), (iii) the
Incremental Term Loans in respect of any Incremental Term Facility and all
obligations in respect thereof shall be Obligations under this Agreement and the
other Loan Documents that are (A) guaranteed on a pari passu basis with all of
the other Obligations under this Agreement and the other Loan Documents and (B)
secured by the Collateral (and no other property) and the Liens on the
Collateral securing such Incremental Term Loans and all other obligations in
respect thereof shall be pari passu with the Liens on the Collateral securing
all of the other Obligations under this Agreement and the other Loan Documents,
(iv) the Incremental Term Loans in respect of any Incremental Term Facility will
be entitled to prepayments on the same basis as the Initial Term Loans unless
the applicable Incremental Term Loan Activation Notice specifies a lesser
treatment, (v) such Incremental Term Loans shall have a final maturity no
earlier than the Latest Maturity Date (determined immediately prior to
incurrence of such Incremental Term Loans), (vi) the weighted average life to
maturity of such Incremental Term Facility shall be no shorter than that of any
existing Term Loans (except if required in order to make such Incremental Term
Loans fungible with any outstanding Term Loans), (vii) the all-in-yield (whether
in the form of interest rate margins, original issue 53
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi059.jpg]
discount, upfront fees or interest rate floors) and (subject to clauses (v) and
(vi) above) amortization schedule applicable to such Incremental Term Facility
shall be determined by the Borrower and the Lenders providing such Incremental
Term Facility, provided that, in the event that the all-in-yield for any
Incremental Term Facility incurred on or prior to the 18-month anniversary of
the Closing Date shall be more than 50 basis points higher than the
corresponding all-in-yield for any then-existing Initial Term Loans as
determined by the Administrative Agent in accordance with standard market
practices (after giving effect to interest rate margins, original issue
discount, upfront fees or interest rate floors, but excluding arrangement,
structuring, underwriting or commitment fees, consent fees paid to consenting
Lenders or other fees that are not paid generally to all lenders of such
Incremental Term Loans), then the all-in-yield with respect to the outstanding
Initial Term Loans shall be increased to the amount necessary so that the
difference between the all-in-yield with respect to the Incremental Term
Facility and the all-in-yield on the outstanding Initial Term Loans is equal to
50 basis points (it being agreed that (x) original issue discount and upfront
fees shall be equated to interest on the basis of a four-year average life and
(y) any increase in yield to any then-existing Initial Term Loans required due
to the application of an interest rate floor shall be effected solely through an
increase in (or implementation of, as applicable) any interest rate floor
applicable to such then existing Initial Term Loans) and (viii) the terms of any
Incremental Term Facility shall be on terms and pursuant to documentation to be
determined; provided that such terms shall (except to the extent permitted by
clause (vi) or (vii) above) be consistent with the terms of the Initial Term
Facility or not materially more favorable (taken as a whole) to the Lenders of
the applicable Incremental Term Facility compared to the existing Facilities, as
determined in good faith by the Borrower and evidenced by a certificate of a
Responsible Officer of the Borrower, or otherwise reasonably satisfactory to the
Administrative Agent (it being understood that (x) no consent shall be required
to the extent such terms apply only after the Latest Maturity Date and (y) to
the extent that any financial maintenance covenant is added for the benefit of
any Incremental Term Facility, no consent shall be required from the
Administrative Agent or any Lender to the extent that such financial maintenance
covenant is also added for the benefit of the existing Facilities). No Lender
shall have any obligation to participate in any increase described in this
paragraph unless it agrees to do so in its sole discretion and the Borrower
shall have no obligation to offer to any Lender the opportunity to so
participate. Any Incremental Term Loan Commitments established pursuant to an
Incremental Term Loan Activation Notice that have identical terms and
conditions, and any Incremental Term Loans made thereunder, shall be designated
as a separate series (each a “Series”) of Incremental Term Loan Commitments and
Incremental Term Loans for all purposes of this Agreement. (b) Any additional
bank, financial institution or other entity which, with the consent of the
Borrower and the Administrative Agent (which consent shall not be unreasonably
withheld), elects to become a “Lender” under this Agreement in connection with
any transaction described in Section 2.24(a) shall execute a New Lender
Supplement (each, a “New Lender Supplement”), substantially in the form of
Exhibit I-2, whereupon such bank, financial institution or other entity (a “New
Lender”) shall become a Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement. (c) [Reserved]. (d) Each Incremental Term Loan Activation Notice
may, without the consent of any Lender (other than the applicable Incremental
Term Lenders) effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section 2.24.
This Section 2.24 shall supersede any provision of Section 10.1 to the contrary.
(e) It shall be a condition precedent to the availability of any Incremental
Term Loans that (i) no Default or Event of Default (or, in the case of any
Incremental Limited Condition Term Facility, no Specified Event of Default shall
have occurred and be continuing immediately prior to 54
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi060.jpg]
and immediately after giving effect to the making of such Incremental Term
Loans, (ii) the representations and warranties set forth in each Loan Document
(or, in the case of any Incremental Limited Condition Term Facility, the
Specified Representations and the Specified Acquisition Agreement
Representations) shall be true and correct in all material respects (or, if
qualified by materiality, in all respects) on and as of the Incremental Term
Loan Closing Date immediately prior to and immediately after giving effect to
the making of such Incremental Term Loans, except to the extent expressly made
as of an earlier date, in which case they shall be so true and correct as of
such earlier date and (iii) the Borrower shall have delivered such customary
legal opinions, board resolutions, secretary’s certificate, officer’s
certificate and other documents, in each case consistent with those delivered on
the Closing Date, as shall be reasonably requested by the Administrative Agent
in connection with any Incremental Term Facility. 2.25 Loan Purchases. (a)
Subject to the terms and conditions set forth or referred to below, a Purchasing
Borrower Party may from time to time, in its discretion, conduct modified Dutch
auctions to make Auction Purchase Offers, each such Auction Purchase Offer to be
conducted in accordance with the procedures, terms and conditions set forth in
this Section 2.25 and the Auction Procedures, in each case, so long as the
following conditions are satisfied: (i) no Default or Event of Default shall
have occurred and be continuing at the time of purchase of any Term Loans or on
the date of the delivery of each Auction Notice; (ii) the assigning Lender and
the Purchasing Borrower Party shall execute and deliver to the Administrative
Agent an Assignment and Assumption; (iii) the maximum principal amount
(calculated on the face amount thereof) of Term Loans that the Purchasing
Borrower Party offers to purchase in any Auction Purchase Offer shall be no less
than $10,000,000 (unless another amount is agreed to by the Administrative Agent
in its reasonable discretion); (iv) any Term Loans assigned to any Purchasing
Borrower Party shall be automatically and permanently cancelled upon the
effectiveness of such assignment and will thereafter no longer be outstanding
for any purpose hereunder, and such Term Loans may not be resold (it being
understood and agreed that any gains or losses by any Purchasing Borrower Party
upon purchase or acquisition and cancellation of such Term Loans shall not be
taken into account in the calculation of Excess Cash Flow, Consolidated Net
Income or Consolidated EBITDA); (v) no more than one Auction Purchase Offer with
respect to any Facility may be ongoing at any one time and no more than four
Auction Purchase Offers (regardless of Facility) may be made in any one year;
(vi) at the time of each purchase of Term Loans through an Auction Purchase
Offer, the Borrower shall have delivered to the Auction Manager a certificate of
a Responsible Officer certifying as to compliance with the preceding clause (i);
and (vii) each Auction Purchase Offer shall be made to all Lenders of the
applicable Facility subject to such Auction Purchase Offer. (b) A Purchasing
Borrower Party must terminate any Auction Purchase Offer if it fails to satisfy
one or more of the conditions set forth above which are required to be met at
the time which otherwise would have been the time of purchase of Term Loans
pursuant to such Auction Purchase Offer. If a Purchasing Borrower Party
commences any Auction Purchase Offer (and all relevant requirements set forth
above which are required to be satisfied at the time of the commencement of such
55 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi061.jpg]
Auction Purchase Offer have in fact been satisfied), and if at such time of
commencement the Purchasing Borrower Party reasonably believes that all required
conditions set forth above which are required to be satisfied at the time of the
consummation of such Auction Purchase Offer shall be satisfied, then the
Purchasing Borrower Party shall have no liability to any Lender for any
termination of such Auction Purchase Offer as a result of the failure to satisfy
one or more of the conditions set forth above which are required to be met at
the time which otherwise would have been the time of consummation of such
Auction Purchase Offer, and any such failure shall not result in any Default or
Event of Default hereunder. With respect to all purchases of Term Loans of any
Facility made by a Purchasing Borrower Party pursuant to this Section 2.25, the
Purchasing Borrower Party shall pay on the settlement date of each such purchase
all accrued and unpaid interest (except to the extent otherwise set forth in the
relevant offering documents), if any, on the purchased Term Loans of the
applicable Facility up to the settlement date of such purchase. The
Administrative Agent and the Lenders hereby consent to the Auction Purchase
Offers and the other transactions effected pursuant to and in accordance with
the terms of this Section 2.25 (provided that no Lender shall have an obligation
to participate in any such Auction Purchase Offer). For the avoidance of doubt,
it is understood and agreed that the provisions of Section 2.17 will not apply
to the purchases of Term Loans pursuant to and in accordance with the provisions
of this Section 2.25. Any party (if any) selected by the Borrower to manage an
Auction Purchase Offer (an “Auction Manager”) acting in its capacity as such
hereunder shall be entitled to the benefits of the provisions of Article VIII
and Article IX to the same extent as if each reference therein to the
“Administrative Agent” were a reference to the Auction Manager, and the
Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Auction Purchase Offer. The
foregoing shall not limit the Borrower’s right to purchase Loans in privately
negotiated transactions or through open market purchases, in each case pursuant
to Section 10.6(e). 2.26 Loan Modification Offers. (a) The Borrower may on one
or more occasions after the Closing Date, by written notice to the
Administrative Agent, make one or more offers (each, a “Loan Modification
Offer”) to all (and not fewer than all) the Lenders of one or more Facilities
(each Facility subject to such a Loan Modification Offer, an “Affected
Facility”) to make one or more Permitted Amendments pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrower. Such notice shall set forth (i) the terms and conditions of the
requested Loan Modification Offer and (ii) the date on which such Loan
Modification Offer is requested to become effective. Permitted Amendments shall
become effective only with respect to the Loans of the Lenders of the Affected
Facility that accept the applicable Loan Modification Offer (such Lenders, the
“Accepting Lenders”) and, in the case of any Accepting Lender, only with respect
to such Lender’s Loans and Commitments of such Affected Facility as to which
such Lender’s acceptance has been made. With respect to all Permitted Amendments
consummated by the Borrower pursuant to this Section 2.26, (i) such Permitted
Amendments shall not constitute voluntary or mandatory payments or prepayments
for purposes of Section 2.11 and (ii) any Loan Modification Offer, unless
contemplating a scheduled maturity date already in effect with respect to any
Loans hereunder pursuant to a previously consummated Permitted Amendment, must
be in a minimum amount of $25,000,000 (or such lesser amount as may be approved
by the Administrative Agent in its reasonable discretion); provided that the
Borrower may at its election specify as a condition (a “Minimum Extension
Condition”) to consummating any such Permitted Amendment that a minimum amount
(to be determined and specified in the relevant Loan Modification Offer in the
Borrower’s sole discretion and which may be waived by the Borrower) of Loans of
any or all Affected Facilities be extended. If the aggregate principal amount of
Loans of any Affected Facility in respect of which Lenders shall have accepted
the relevant Loan Modification Offer shall exceed the maximum aggregate
principal amount of Loans of such Affected Facility offered to be extended by
the Borrower pursuant to such Loan Modification Offer, then the Loans of such
Lenders shall be extended 56 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi062.jpg]
ratably up to such maximum amount based on the relative principal amounts (but
not to exceed actual holdings of record) with respect to which such Lenders have
accepted such Loan Modification Offer. (b) A Permitted Amendment shall be
effected pursuant to a Loan Modification Agreement executed and delivered by the
Borrower, each Accepting Lender and the Administrative Agent; provided that no
Permitted Amendment shall become effective unless (i) on the date of
effectiveness thereof, the representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
(or if qualified by materiality, in all respects), in each case on and as of
such date, except in the case of any such representation and warranty expressly
made as of an earlier date, in which case such representation and warranty shall
be so true and correct on and as of such earlier date, (ii) the Borrower shall
have delivered, or agreed to deliver by a date following the effectiveness of
such Permitted Amendment reasonably acceptable to the Administrative Agent, to
the Administrative Agent such customary legal opinions, board resolutions,
secretary’s certificates, officer’s certificates and other documents (including
reaffirmation agreements, supplements and/or amendments to the Security
Documents, in each case to the extent applicable), in each case consistent with
those delivered on the Closing Date, as shall reasonably be requested by the
Administrative Agent in connection therewith and (iii) any applicable Minimum
Extension Condition shall be satisfied (unless waived by the Borrower). The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. Each Loan Modification Agreement may,
without the consent of any Lender other than the applicable Accepting Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to give effect to the provisions of this Section 2.26, including any amendments
necessary to treat the applicable Loans of the Accepting Lenders as a new
Facility of loans hereunder (and the Lenders hereby irrevocably authorize the
Administrative Agent to enter into any such amendments); provided that (i) all
prepayments of Loans (i.e., both extended and non-extended) shall continue to be
made on a ratable basis among all Lenders, based on the relative amounts of
their Loans unless a Permitted Amendment provides for lesser treatment of the
Loans of the Accepting Lenders, until the repayment of the non-extended Loans.
The Administrative Agent and the Lenders hereby acknowledge that in respect of
payments on non-extended Loans on the scheduled maturity date in respect thereof
the pro rata payment requirements contained elsewhere in this Agreement are not
intended to apply to the transactions effected pursuant to this Section 2.26.
This Section 2.26 shall supersede any provisions in Section 2.17 or Section 10.1
to the contrary. 2.27 Refinancing Facilities. (a) The Borrower may, on one or
more occasions after the Closing Date, by written notice to the Administrative
Agent, request the establishment hereunder of one or more additional Facilities
of term loan commitments (the “Refinancing Term Loan Commitments”) pursuant to
which each Person providing such a commitment (a “Refinancing Term Lender”) will
make term loans to the Borrower as specified in such written notice (the
“Refinancing Term Loans”); provided that (i) each Refinancing Term Loan Lender
shall be an Eligible Assignee and (ii) if the consent of the Administrative
Agent would be required for an assignment of Loans to such Refinancing Term Loan
Lender, the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld, delayed
or conditioned. (b) The Refinancing Term Loan Commitments shall be effected
pursuant to one or more Refinancing Facility Agreements executed and delivered
by the Borrower, each Refinancing Term Lender providing such Refinancing Term
Loan Commitments and the Administrative Agent; provided that no Refinancing Term
Loan Commitments shall become effective unless (i) no Event of Default shall
have occurred and be continuing on the date of effectiveness thereof, (ii) on
the date of effectiveness thereof, the representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct in all
material respects (or if qualified by materiality, in all respects), in each
case 57 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi063.jpg]
on and as of such date, except in the case of any such representation and
warranty expressly made as of an earlier date, in which case such representation
and warranty shall be so true and correct on and as of such earlier date, (iii)
the Borrower shall have delivered to the Administrative Agent, or agreed to
deliver by a date following the effectiveness of such Refinancing Facility
Agreement, such customary legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other documents (including
reaffirmation agreements, supplements and/or amendments to the Security
Documents, in each case to the extent applicable), in each case consistent with
those delivered on the Closing Date, as shall reasonably be requested by the
Administrative Agent in connection therewith and (iv) substantially concurrently
with the effectiveness thereof, the Borrower shall obtain Refinancing Term Loans
thereunder and shall repay or prepay then outstanding Term Loans of one or more
Facilities in an aggregate principal amount equal to the aggregate amount of
such Refinancing Term Loan Commitments (less the aggregate amount of accrued and
unpaid interest with respect to such outstanding Term Loans and any reasonable
fees, premium and expenses relating to such refinancing (including make-whole
premiums, prepayment premiums and any other amounts required to be paid in
connection with such prepayment)). The Borrower shall determine the amount of
such prepayments allocated to each Facility of outstanding Term Loans, and any
such prepayment of Term Loans of any Facility shall be applied to reduce the
subsequent scheduled repayments of Term Loans of such Facility to be made
pursuant to Section 2.3 as directed by the Borrower. (c) The Refinancing
Facility Agreement shall set forth, with respect to the Refinancing Term Loan
Commitments established thereby and the Refinancing Term Loans to be made
thereunder, to the extent applicable, the following terms thereof: (i) the
designation of such Refinancing Term Loan Commitments and Refinancing Term Loans
as a new “Facility” for all purposes hereof (provided that with the consent of
the Administrative Agent, any Refinancing Term Loan Commitments and Refinancing
Term Loans may be treated as a single “Facility” with any then-outstanding
existing Commitments or Loans), (ii) the stated termination and maturity dates
applicable to such Refinancing Term Loan Commitments or Refinancing Term Loans,
provided that (A) such stated termination and maturity dates shall not be
earlier than the Maturity Date applicable to the Facility of Term Loans so
refinanced and (B) any Refinancing Term Loans shall not have a weighted average
life to maturity shorter than the Facility of Term Loans so refinanced, (iii)
any amortization applicable thereto and the effect thereon of any prepayment of
such Refinancing Term Loans, (iv) the interest rate or rates applicable to such
Refinancing Term Loans, (v) the fees applicable to such Refinancing Term Loan
Commitments or Refinancing Term Loans, (vi) any original issue discount
applicable thereto, (vii) the initial Interest Period or Interest Periods
applicable to such Refinancing Term Loans, (viii) any voluntary or mandatory
prepayment requirements applicable to such Refinancing Term Loans and any
restrictions on the voluntary or mandatory prepayments of such Refinancing Term
Loans; provided that no Refinancing Term Loans may be voluntarily prepaid for so
long as there are Loans outstanding under the Facility from which such
Refinancing Term Loans were refinanced (such Facility, the “Original Facility”)
unless such payment is made on a ratable basis among the Lenders holding such
Refinancing Term Loans and the Lenders under the Original Facility, based on the
relative amounts of the Loans under such Facilities and (ix) whether the
Refinancing Term Loans are secured or guaranteed; provided that, any Refinancing
Term Loans (1) if secured, shall be (A) subject to a customary intercreditor
agreement reasonably satisfactory to the Administrative Agent and Borrower and
(B) secured only by any assets that constitute Collateral and (2) if guaranteed,
shall not be guaranteed by any entities other than the Subsidiary Guarantors.
Except as contemplated by the preceding sentence, the mandatory prepayment and
redemption terms, covenants and events of default of the Refinancing Term Loan
Commitments and Refinancing Term Loans of a Facility shall either be (x) not
materially more favorable, taken as a whole (as conclusively determined by the
Borrower in good faith) to the lenders providing such Refinancing Term Loan
Commitments or Refinancing Term Loans, as applicable, than those terms (taken as
a whole) applicable to the Original Facility (except to the extent such terms
apply solely to any period after the Latest Maturity Date or are applied for the
benefit of the Term Loans then outstanding) or (y) reflect market terms and
conditions at the time of incurrence or issuance, as conclusively determined by
the Borrower in good faith. 58 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi064.jpg]
(d) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Facility Agreement. Each Refinancing Facility
Agreement may, without the consent of any Lender other than the applicable
Refinancing Term Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent, to give effect to the provisions of this Section 2.27,
including any amendments necessary to treat the applicable Refinancing Term Loan
Commitments and Refinancing Term Loans as a new Facility of commitments and/or
loans hereunder (and the Lenders hereby irrevocably authorize the Administrative
Agent to enter into any such amendments). This Section 2.27 shall supersede any
provisions in Section 2.17 or Section 10.1 to the contrary. SECTION 3.
[RESERVED] SECTION 4. REPRESENTATIONS AND WARRANTIES To induce the
Administrative Agent and the Lenders to enter into this Agreement and to make
the Loans, the Borrower hereby represents and warrants to the Administrative
Agent and each Lender that: 4.1 Financial Condition. (a) The unaudited pro forma
consolidated balance sheet and related pro forma consolidated statement of
income of the Borrower and its consolidated Restricted Subsidiaries as of and
for the 12 months ended September 30, 2019 (the “Pro Forma Financial
Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared giving effect (as if such events had
occurred on such date (in the case of the balance sheet) or at the beginning of
such period (in the case of the statement of income)) to the consummation of the
Transactions and the payment of fees and expenses in connection therewith and
the settlement entered into in connection with the Vintage Capital Merger and
the termination thereof. The Pro Forma Financial Statements have been prepared
in good faith and are based on assumptions believed by the Borrower to be
reasonable as of the date of delivery thereof, and present fairly in all
material respects on a pro forma basis the estimated financial condition and
results of operations of Borrower and its consolidated Restricted Subsidiaries
as of and for the 12 months ended at September 30, 2019, assuming that the
events specified in the preceding sentence had actually occurred at such date or
at the beginning of such period, as applicable. (b) The audited consolidated
balance sheet of the Borrower and its consolidated Restricted Subsidiaries as at
December 31, 2018, and the related consolidated statements of income,
stockholders’ equity and cash flows for the fiscal year ended on such date,
reported on by and accompanied by an unqualified report from KPMG LLP, present
fairly, in all material respects, the consolidated financial condition of the
Borrower and its consolidated Restricted Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
fiscal year then ended. The unaudited consolidated balance sheet of the Borrower
and its consolidated Restricted Subsidiaries as at March 31, 2019, and the
related unaudited consolidated statement of income, stockholders’ equity and
cash flow for the three-month period ended on such date, present fairly, in all
material respects, the consolidated financial condition of the Borrower and its
consolidated Restricted Subsidiaries as at such date, and the consolidated
results of its operations and its consolidated cash flow for the three-month
period then ended (subject to normal year-end audit adjustments and the absence
of footnotes). All such financial statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein), except that the
interim financial statements are subject to year-end adjustments and the absence
of footnotes. 4.2 No Change. Since December 31, 2018, there has been no
development or event that has had or would reasonably be expected to have a
Material Adverse Effect. 59 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi065.jpg]
4.3 Existence; Compliance with Law. Each Group Member (a) is duly organized or
formed, validly existing and in good standing under the laws of the jurisdiction
of its organization, (b) has the corporate or similar organizational power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, except where the failure to be so qualified and in
good standing would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect and (d) is in compliance with all Requirements of Law
except to the extent that the failure to comply therewith would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect. 4.4 Power;
Authorization; Enforceable Obligations. (a) Each Loan Party has the corporate or
similar organizational power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to obtain extensions of credit hereunder. Each Loan Party has
taken all necessary corporate or similar organizational action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
and, in the case of the Borrower, to authorize the extensions of credit on the
terms and conditions of this Agreement. Each Loan Document has been duly
executed and delivered on behalf of each Loan Party party thereto. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law). (b) No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
extensions of credit hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the Loan Documents,
except (i) consents, authorizations, filings and notices that have been obtained
or made and are in full force and effect, (ii) the filings referred to in
Section 4.19, (iii) filings with the SEC that may be required to be made
following the execution and delivery hereof in connection herewith and (iv)
immaterial consents, authorizations, filings and notices. 4.5 No Legal Bar. The
execution, delivery and performance of this Agreement and the other Loan
Documents, the borrowings hereunder and the use of the proceeds thereof will not
violate any Requirement of Law or any Contractual Obligation of any Group
Member, except (other than with respect to such Group Member’s Organizational
Documents) for violations that would not reasonably be expected to have a
Material Adverse Effect, and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents). 4.6 Litigation. No
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against any Group Member or against any of their respective
properties or revenues (a) with respect to any of the Loan Documents or any of
the transactions contemplated hereby or thereby, or (b) that would reasonably be
expected to have a Material Adverse Effect. 4.7 No Default. No Group Member is
in default under or with respect to any of its Contractual Obligations in any
respect that would reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing. 60
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi066.jpg]
4.8 Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property (except where the failure to
have such title would not reasonably be expected to have a Material Adverse
Effect), and none of such property is subject to any Lien except as permitted by
Section 7.3. 4.9 Intellectual Property. Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
(i) each Group Member owns or otherwise has a valid right to use all
Intellectual Property material to the conduct of its business as currently
conducted, free and clear of all Liens, except as permitted by Section 7.3, and
any such Intellectual Property that is owned by any Group Member and registered
with any Governmental Authority is subsisting, unexpired and, to the knowledge
of each Group Member, valid and enforceable; (ii) the use thereof and the
conduct of the business of each of the Group Members does not infringe upon or
otherwise violate the rights of any Person; and (iii) no Group Member has,
within the past three years, received any material written claim in which any
Person challenged the use of any Intellectual Property by any Group Member, or
the validity or effectiveness of any Intellectual Property owned by any Loan
Party, nor does the Borrower know of any valid basis for any such material
claim. 4.10 Taxes. Each Group Member has filed or caused to be filed all
federal, state and other material Tax returns that are required to be filed and
has paid all Taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other Taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than (i) the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member, or (ii) to the extent that the failure to file or pay, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect). 4.11 Federal Regulations. No part of the proceeds of any Borrowing
hereunder will be used for “buying” or “carrying” any Margin Stock within the
respective meanings of each of the quoted terms under Regulation U as now and
from time to time hereafter in effect except in compliance with the provisions
of the regulations of the Board. 4.12 Labor Matters. Except as, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect:
(a) there are no strikes or other labor disputes against any Group Member
pending or, to the knowledge of the Borrower, threatened; (b) hours worked by
and payment made to employees of each Group Member have not been in violation of
the Fair Labor Standards Act or any other applicable Requirement of Law dealing
with such matters; and (c) all payments due from any Group Member on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the relevant Group Member. 4.13 ERISA. Except as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect: (a) each Group Member and each of their respective ERISA
Affiliates (and in the case of a Pension Plan or a Multiemployer Plan, each of
their respective ERISA Affiliates) are in compliance with all applicable
provisions and requirements of ERISA and the Code and other federal and state
laws and the regulations and published interpretations thereunder with respect
to each Plan and Pension Plan and have performed all their obligations under
each Plan and Pension Plan; (b) no ERISA Event or Foreign Plan Event has
occurred or is reasonably expected to occur, and no ERISA Affiliate is aware of
any fact, event or circumstance that could reasonably be expected to constitute
or result in an ERISA Event; (c) each Plan or Pension Plan which is intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter from the IRS indicating that such Plan or Pension Plan is so qualified
and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code or
an application for such a determination 61 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi067.jpg]
is currently pending before the Internal Revenue Service and, to the knowledge
of the Borrower, nothing has occurred subsequent to the issuance of the most
recent determination letter which would cause such Plan or Pension Plan to lose
its qualified status; (d) no liability to the PBGC (other than required premium
payments), the IRS, any Plan or Pension Plan or any trust established under
Title IV of ERISA has been or is expected to be incurred by any Group Member or
any of their ERISA Affiliates; (e) each of the Group Members’ ERISA Affiliates
has complied with the requirements of Section 515 of ERISA with respect to each
Multiemployer Plan and is not in “default” (as defined in Section 4219(c)(5) of
ERISA) with respect to payments to a Multiemployer Plan; (f) all amounts
required by applicable law with respect to, or by the terms of, any retiree
welfare benefit arrangement maintained by any Group Member or any ERISA
Affiliate or to which any Group Member or any ERISA Affiliate has an obligation
to contribute have been accrued in accordance with ASC Topic 715-60; (g) as of
the most recent valuation date for each Multiemployer Plan for which the
actuarial report is available, no Group Member nor any of their respective ERISA
Affiliates has any potential liability for a complete withdrawal from such
Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA; (h) there has been no Prohibited Transaction or violation of the
fiduciary responsibility rules with respect to any Plan or Pension Plan that has
resulted or would reasonably be expected to result in a Material Adverse Effect;
and (i) neither any Group Member nor any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than (i) on the Closing Date,
those listed on Schedule 4.13 hereto and (ii) thereafter, Pension Plans not
otherwise prohibited by this Agreement. The present value of all accumulated
benefit obligations under each Pension Plan, did not, as of the close of its
most recent plan year, exceed by more than $10,000,000 the fair market value of
the assets of such Pension Plan allocable to such accrued benefits (determined
in both cases using the applicable assumptions under Section 430 of the Code and
the Treasury Regulations promulgated thereunder), and the present value of all
accumulated benefit obligations of all underfunded Pension Plans did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
by more than $10,000,000 the fair market value of the assets of all such
underfunded Pension Plans (determined in both cases using the applicable
assumptions under Section 430 of the Code and the Treasury Regulations
promulgated thereunder). 4.14 Investment Company Act; Other Regulations. No Loan
Party is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended. 4.15 Subsidiaries; Capital Stock. As of the Closing
Date, (a) Schedule 4.15 sets forth the name and jurisdiction of incorporation of
each Subsidiary and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options and restricted stock units granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of the Borrower or any Restricted Subsidiary, except (i)
with respect to Capital Stock of Loan Parties, as created by the Loan Documents
or the ABL Loan Documents and (ii) otherwise, as permitted by this Agreement.
4.16 Use of Proceeds. The proceeds of the Initial Term Loans will be used to
consummate the Existing Indebtedness Refinancing and any such proceeds remaining
thereafter will be used for general corporate purposes. The proceeds of any
Incremental Term Loans shall be used for general corporate purposes (including
Restricted Payments, Permitted Acquisitions, other Investments and other uses
not prohibited by this Agreement). 4.17 Environmental Matters. Except as,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect: 62 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi068.jpg]
(a) Materials of Environmental Concern are not present at, on, under, in, or
about any real property now or formerly owned, leased or operated by any Group
Member or at any other location (including, without limitation, any location to
which Materials of Environmental Concern have been sent for re-use or recycling
or for treatment, storage, or disposal), in amounts or concentrations or under
circumstances that constitute a violation of, or would reasonably be expected to
give rise to liability on the part of any Group Member under, any Environmental
Law; (b) no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability under or
relating to any Environmental Law, nor does the Borrower have knowledge or
reason to believe that any such notice will be received or is being threatened;
(c) no judicial, arbitral, governmental or administrative litigation, disclosed-
investigation, or similar proceeding is pending or, to the knowledge of the
Borrower, threatened, under any Environmental Law to which any Group Member is
or will be named as a party, nor has any Group Member entered into or agreed to
any settlements, consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
agreements relating to compliance with or liability under any Environmental Law
that have not been fully and finally resolved; (d) each Group Member is in
compliance, and within the period of all applicable statutes of limitation has
been in compliance, with all applicable Environmental Laws; and (e) no Group
Member has assumed or retained, by or as a result of any contract or other
agreement, any liability of any other Person under Environmental Laws or with
respect to any Material of Environmental Concern. 4.18 Accuracy of Information,
etc. As of the Closing Date, all written information (other than projections,
pro forma financial information, financial estimates, forecasts, forward-looking
information and information of a general or economic nature) furnished by or on
behalf of any Loan Party to the Administrative Agent or the Lenders, or any of
them, for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents, did not (taken as a whole) contain, as of the date
such statements, information, documents or certificates were so furnished, any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein (taken as a whole) not materially
misleading in light of the circumstances so made. The projections and pro forma
financial information contained in the materials referenced above are, as of the
Closing Date, based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such projections and financial information as
they relate to future events are not to be viewed as fact and that actual
results during the period or periods covered by such financial information may
differ from the projected results set forth therein and such difference may be
material. 4.19 Security Documents. The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and the proceeds thereof. In the case of the
Pledged Collateral (as defined in the Guarantee and Collateral Agreement), when
such Pledged Collateral is delivered to the Administrative Agent (together with
a properly completed and signed undated endorsement) and in the case of the
other Collateral described in the Guarantee and Collateral Agreement that can be
perfected by the filing of a financing statement or other filing, when financing
statements and other filings specified on Schedule 4.19 in appropriate form are
filed in the offices specified on Schedule 4.19, the Administrative Agent will
have, for the benefit of the Secured Parties, a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds 63 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi069.jpg]
thereof, as security for the Obligations (as defined in the Guarantee and
Collateral Agreement, in each case prior and superior in right to the Lien of
any other Person (except Liens permitted by Section 7.3). 4.20 Solvency. As of
the Closing Date and after giving effect to the Transactions, the Borrower and
its Restricted Subsidiaries, on a consolidated basis, are Solvent. 4.21 Senior
Indebtedness. The Obligations, and the obligations of each Subsidiary Guarantor
under the Guarantee and Collateral Agreement, constitute “senior debt” or
“senior indebtedness” (or any comparable term) under all Indebtedness that is
subordinated or required to be subordinated in right of payment to the
Obligations (if applicable). 4.22 [Reserved]. 4.23 Anti-Corruption Laws,
Anti-Money Laundering and Sanctions. The Borrower has implemented and maintains
in effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti- Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and their respective officers and directors and to the knowledge of
the Borrower its employees and agents, are in compliance with Anti- Corruption
Laws and applicable Sanctions in all material respects. Neither the Borrower nor
any Subsidiary of the Borrower, nor, to their knowledge, any of their respective
directors, officers, or employees, is a Sanctioned Person. No Borrowing or the
use of proceeds thereof or other transaction contemplated by this Agreement will
violate any Anti-Corruption Law or applicable Sanctions. 4.24 EEA Financial
Institutions. No Loan Party is an EEA Financial Institution. SECTION 5.
CONDITIONS PRECEDENT 5.1 Conditions to Initial Extension of Credit. The
agreement of each Lender to make the initial extension of credit requested to be
made by it is subject to the satisfaction, prior to or concurrently with the
making of such extension of credit on the Closing Date, of the following
conditions precedent: (a) Loan Documents. The Administrative Agent shall have
received (i) this Agreement, executed and delivered by the Administrative Agent,
the Borrower and each Person listed on Schedule 1.1, (ii) the Guarantee and
Collateral Agreement, executed and delivered by the Borrower and each Subsidiary
Guarantor and (iii) the Intercreditor Agreement, executed and delivered by the
Administrative Agent, the Borrower and each Person party thereto. (b) Other
Indebtedness. (i) The Administrative Agent shall have received evidence
reasonably satisfactory to it that on or prior to the Closing Date (x) the ABL
Credit Agreement is in full force and effect, (y) the Borrower received at least
$300,000,000 in commitments from the lenders under the ABL Credit Agreement and
(z) the commitments referred to in clause (y) of this paragraph are effective.
(ii) Prior to or substantially concurrently with the initial extensions of
credit under this Agreement on the Closing Date, (A) all existing Indebtedness
of the Borrower and its Subsidiaries under the (x) Credit Agreement, dated as of
March 19, 2014 (as amended, restated, amended and restated, modified or
supplemented prior to the date hereof), among the Borrower, the several banks
and other financial institutions or entities from time to time party thereto,
the co- 64 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi070.jpg]
syndication agents and co-documentation agents named therein, and JPMorgan Chase
Bank, N.A., as administrative agent, (y) Senior Notes Indenture, dated as of
November 2, 2010 (as amended, modified or supplemented prior to the date
hereof), among the Borrower, the guarantors party thereto and The Bank of New
York Melon Trust Company, N.A., as trustee and (z) Senior Notes Indenture, dated
as of May 2, 2013, (as amended, modified or supplemented prior to the date
hereof), among the Borrower, the guarantors party thereto and The Bank of New
York Melon Trust Company, N.A., as trustee, shall in each case have been repaid
in full and, if applicable, the commitments thereunder terminated therewith
(such repayment and termination, the “Existing Indebtedness Refinancing”) and
(B) all Liens granted in connection with the foregoing shall have been
terminated. (c) Pro Forma Financial Statements; Financial Statements. The
Administrative Agent shall have received (i) the Pro Forma Financial Statements,
(ii) audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for the
2018 fiscal year, (iii) unaudited consolidated balance sheets and related
statements of income and stockholders’ equity of the Borrower and its
Subsidiaries for the fiscal quarter ended March 31, 2019 and (iv) unaudited
statements of cash flows of the Borrower and its Subsidiaries for the three-
month period ended on March 31, 2019; provided that availability of such reports
on the SEC’s EDGAR information retrieval system shall satisfy the requirements
of this Section 5.1(c). (d) Lien Searches. The Administrative Agent shall have
received the results of a recent Lien search with respect to each Loan Party,
and such search shall reveal no Liens on any of the assets of the Loan Parties
except for Liens permitted by Section 7.3 or discharged on or prior to the
Closing Date pursuant to documentation satisfactory to the Administrative Agent.
(e) Fees. All costs, fees and expenses required to be paid by the Borrower to
the Administrative Agent, the Arranger and the Lenders in connection with this
Agreement (including the reasonable and documented fees and expenses of legal
counsel to the Administrative Agent) and all costs, fees and expenses required
to be paid by the Borrower pursuant to the letter agreements entered into with
the Arranger shall have been paid or shall have been authorized to be deducted
from the proceeds of the initial extensions of credit under this Agreement to
the extent due and invoiced to the Borrower at least three Business Days prior
to the date hereof. (f) Officer’s Certificate; Good Standing Certificates. The
Administrative Agent shall have received (i) a certificate of each Loan Party,
dated the Closing Date, substantially in the form of Exhibit C, with appropriate
insertions and attachments, including (A) the certificate of incorporation, in
the case of a Loan Party that is a corporation, and certificate of formation, in
the case of a Loan Party that is a limited liability company, in each case,
certified by the relevant authority of the jurisdiction of organization of such
Loan Party as of a recent date, (B) the bylaws, in the case of a Loan Party that
is a corporation, and limited liability company agreement or operating
agreement, in the case of a Loan Party that is a limited liability company,
certified as of the Closing Date by its secretary, an assistant secretary or a
Responsible Officer as being in full force and effect without modification or
amendment, (C) resolutions of the governing bodies of each Loan Party approving
and authorizing the execution, delivery and performance of Loan Documents to
which it is a party, certified as of the Closing Date by its secretary, an
assistant secretary or a Responsible Officer as being in full force and effect
without modification or amendment and (D) signature and incumbency certificates
of the Responsible Officers of each Loan Party executing the Loan Documents to
which it is a party, and (ii) a long form good standing certificate for each
Loan Party from its jurisdiction of organization. (g) Legal Opinions. The
Administrative Agent shall have received the executed legal opinions of Sullivan
& Cromwell LLP, New York counsel to the Borrower and its Restricted 65
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi071.jpg]
Subsidiaries and certain other local counsel to the Borrower and its Restricted
Subsidiaries, as reasonably requested by the Administrative Agent, each in form
and substance reasonably acceptable to the Administrative Agent. (h) Pledged
Stock; Stock Powers; Pledged Notes. The Administrative Agent shall have received
(i) the certificates representing the shares of Capital Stock pledged pursuant
to the Guarantee and Collateral Agreement, together with an undated endorsement
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to the
Administrative Agent pursuant to the Guarantee and Collateral Agreement endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof. (i) Filings, Registrations and Recordings. Each
document (including any Uniform Commercial Code financing statement) required by
the Security Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 7.3), shall be in proper form for filing, registration or recordation.
(j) Officer’s Certificate. The Administrative Agent shall have received a
certificate of the Borrower, dated the Closing Date certifying that the
conditions in Section 5.1(b), 5.2(a), Section 5.2(b) have been met. (k) Solvency
Certificate. The Administrative Agent shall have received a solvency certificate
from a Responsible Officer in the form of Exhibit L. (l) Patriot Act. The
Administrative Agent shall have received, at least three Business Days prior to
the Closing Date, all documentation and other information about any Loan Party
reasonably requested by the Administrative Agent in writing at least 10 Business
Days prior to the Closing Date and that the Administrative Agent reasonably
determines is required by United States bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act. For the purpose of determining compliance with the
conditions specified in this Section 5.1, each Lender that has signed this
Agreement shall be deemed to have accepted, and to be satisfied with, each
document or other matter required under this Section 5.1 unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed Closing Date specifying its objection thereto. 5.2 Conditions to
Each Extension of Credit. The agreement of each Lender to make any extension of
credit requested to be made by it on any date (subject to Section 2.24) is
subject to the satisfaction of the following conditions precedent: (a)
Representations and Warranties. Each of the representations and warranties made
by any Loan Party in or pursuant to the Loan Documents shall be true and correct
in all material respects (or in all respects if qualified by materiality) on and
as of such date as if made on and as of such date, except to the extent
expressly made as of an earlier date, in which case such representations and
warranties shall have been so true and correct as of such earlier date. (b) No
Default. No Default or Event of Default shall have occurred and be continuing on
such date or after giving effect to the extensions of credit requested to be
made on such date. 66 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi072.jpg]
Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such extension of credit that the
conditions contained in this Section 5.2 have been satisfied. SECTION 6.
AFFIRMATIVE COVENANTS The Borrower hereby agrees that, so long as the
Commitments remain in effect or any Loan or other amount is owing to any Lender
or the Administrative Agent hereunder (other than contingent obligations and
expense reimbursement not yet due and payable), the Borrower shall and, in the
case of Sections 6.3 through 6.8 and 6.10, shall cause each of its Restricted
Subsidiaries to and, in the case of Section 6.12, shall cause each of its
Domestic Subsidiaries to: 6.1 Financial Statements. Furnish to the
Administrative Agent, on behalf of each Lender: (a) as soon as available, but in
any event within 90 days after the end of each fiscal year of the Borrower, a
copy of the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such year and the related audited
consolidated statements of income, stockholders’ equity and cash flows for such
year (together with, in all cases, customary management discussion and
analysis), setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception (other than any qualification or exception that is expressed solely
with respect to, or resulting solely from, (i) an upcoming maturity date under
any Indebtedness or (ii) any actual or potential inability to satisfy a
financial maintenance covenant at such time or on a future date or in a future
period), or qualification arising out of the scope of the audit, by Ernst &
Young LLP or other independent certified public accountants of nationally
recognized standing; (b) as soon as available, but in any event not later than
45 days after the end of each of the first three quarterly periods of each
fiscal year of the Borrower, the unaudited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such quarter and the
related unaudited consolidated statements of income, stockholders’ equity and
cash flows for such quarter and/or the portion of the fiscal year through the
end of such quarter (together with, in all cases, customary management
discussion and analysis), setting forth in each case in comparative form the
figures for the corresponding period or periods of the previous fiscal year (or,
in the case of the balance sheet, as of the end of the previous fiscal year),
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of
footnotes); and (c) if any Unrestricted Subsidiary exists, concurrently with
each delivery of financial statements under clause (a) or (b) above, financial
statements (in substantially the same form as the financial statements delivered
pursuant to clauses (a) and (b) above, as applicable) prepared on the basis of
consolidating the accounts of the Borrower and its Restricted Subsidiaries and
treating any Unrestricted Subsidiaries as if they were not consolidated with the
Borrower, together with an explanation of reconciliation adjustments in
reasonable detail. All such financial statements shall be complete and correct
in all material respects and shall be prepared in reasonable detail and in
accordance with GAAP applied (except as approved by such accountants or officer,
as the case may be, and disclosed in reasonable detail therein) consistently
throughout the periods reflected therein and with prior periods. Documents
required to be delivered pursuant to Section 6.1(a), (b) or (c) or Section
6.2(c) or (e) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the 67 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi073.jpg]
date on which (i) such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent) or (ii) such documents are filed of record with the SEC; provided that,
upon written request by the Administrative Agent, the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent. The Administrative Agent shall have
no obligation to request the delivery of or to maintain or deliver to Lenders
paper copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery, and each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such documents. 6.2
Certificates; Other Information. Furnish to the Administrative Agent, on behalf
of each Lender: (a) [reserved]; (b) concurrently with the delivery of any
financial statements pursuant to Sections 6.1(a) and 6.1(b), (i) a Compliance
Certificate executed by a Responsible Officer, which Compliance Certificate
shall include a statement that such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate, (ii) in the case of annual financial statements beginning with the
fiscal year ended December 31, 2020, a calculation of Excess Cash Flow and (iii)
in the case of quarterly or annual financial statements, to the extent not
previously disclosed to the Administrative Agent, (x) a description of any
change in the jurisdiction of organization of any Loan Party and (y) a
description of any Person that has become a Group Member, a Restricted
Subsidiary or an Unrestricted Subsidiary, in each case since the date of the
most recent report delivered pursuant to this clause (iii) (or, in the case of
the first such report so delivered, since the Closing Date); (c) as soon as
available, and in any event no later than 90 days after the end of each fiscal
year of the Borrower, a detailed consolidated budget for the following fiscal
year (including a projected consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income and a
description of the underlying assumptions applicable thereto) (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are based on
reasonable estimates, information and assumptions at the time made, it being
understood that such Projections as they relate to future events are not to be
viewed as fact and that actual results during the period or periods covered by
such Projections may differ from the projected results set forth therein and
such difference may be material; (d) [Reserved]; (e) promptly after the same are
sent, copies of all financial statements and reports that the Borrower sends to
the holders of any class of its public debt securities or public equity
securities and, promptly after the same are filed, copies of all financial
statements and reports that the Borrower may make to, or file with, the SEC; (f)
promptly following receipt thereof, copies of (i) any documents described in
Section 101(k) or 101(l) of ERISA that any Group Member or any ERISA Affiliate
may request with respect to any Multiemployer Plan or any documents described in
Section 101(f) of ERISA that any Group Member or any ERISA Affiliate may request
with respect to any Pension Plan; provided, that if the relevant Group Members
or ERISA Affiliates have not requested such documents or notices from the
administrator 68 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi074.jpg]
or sponsor of the applicable Multiemployer Plans, then, upon reasonable request
of the Administrative Agent, such Group Member or the ERISA Affiliate shall
promptly make a request for such documents or notices from such administrator or
sponsor and the Borrower shall provide copies of such documents and notices to
the Administrative Agent promptly after receipt thereof; and (g) promptly, such
(x) additional financial and other customary information as the Administrative
Agent (or any Lender through the Administrative Agent) may from time to time
reasonably request and (y) information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act. 6.3 Payment of Taxes. Pay, discharge or otherwise
satisfy as they become due or before they become delinquent, as the case may be,
all its material obligations in respect of Taxes, except where (a) the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves to the extent required by GAAP with respect thereto
have been provided on the books of the relevant Group Member or (b) the failure
to make such payments, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. 6.4 Maintenance of Existence;
Compliance. (a) (i) Preserve, renew and keep in full force and effect its
organizational existence and (ii) take all reasonable action to maintain all
rights, privileges and franchises necessary in the normal conduct of its
business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect; (b) comply
with all Requirements of Law except to the extent that failure to comply
therewith would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (c) maintain in effect and enforce policies and procedures
designed to ensure material compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions. 6.5 Maintenance of Property; Insurance. (a)
Maintain, with financially sound and reputable insurance companies (after giving
effect to self-insurance), insurance in such amounts and against such risks as
are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations and (b) use commercially
reasonable efforts to cause all insurance policies or certificates, as requested
by the Administrative Agent, to be endorsed to the benefit of the Administrative
Agent (including, without limitation, by naming the Administrative Agent as
lender loss payee and/or additional insured). 6.6 Inspection of Property; Books
and Records; Discussions. (a) Keep proper books of records and account in which
full, true and correct (in all material respects) entries in conformity with
GAAP (other than for Foreign Subsidiaries, in which case the applicable
accounting standard shall be the accounting standard used in such Foreign
Subsidiary’s jurisdiction) and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities and (b)
upon reasonable prior notice and subject to the provisions of Section 10.15,
permit representatives of the Administrative Agent or any Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers and employees of the Group
Members and, accompanied by one or more officers or designees of the Borrower if
requested by the Borrower, with their independent certified public accountants;
provided that excluding any such visits and inspections during the continuation
of an Event of Default (x) only the Administrative Agent, acting individually or
on behalf of the Lenders may exercise rights under this Section 6.6(b) and (y)
the Administrative Agent shall not exercise rights under this Section 6.6(b)
more often than one time during any calendar year. 69
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi075.jpg]
6.7 Notices. Promptly give notice to the Administrative Agent, on behalf of each
Lender, of: (a) the occurrence of any Default or Event of Default; (b) any
litigation, investigation or proceeding that may exist at any time between any
Group Member and any Governmental Authority that, in each case, has a reasonable
probability of not being cured or of being adversely determined and that, if not
cured or if adversely determined, as the case may be, could reasonably be
expected to have a Material Adverse Effect; (c) any litigation or proceeding
affecting the Borrower or any of its Restricted Subsidiaries in which injunctive
or similar relief is sought which has a reasonable probability of being
determined adversely and if adversely determined would reasonably be expected to
be granted and which, if granted, would reasonably be expected to have a
Material Adverse Effect; (d) (i) as soon as reasonably possible upon becoming
aware of the occurrence of or forthcoming occurrence of any material ERISA
Event, a written notice specifying the nature thereof, what action the Borrower,
any of the other Group Members or any of their respective ERISA Affiliates has
taken, is taking or proposes to take with respect thereto and, when known, any
action taken or threatened by the IRS, the Department of Labor or the PBGC with
respect thereto; and (ii) with reasonable promptness, upon the Administrative
Agent’s reasonable request, copies of (A) each Schedule SB (Actuarial
Information) to the annual report (Form 5500 Series) filed by the Borrower, any
of the other Group Members or any of their respective ERISA Affiliates with the
IRS with respect to each Pension Plan; (B) all notices received by the Borrower,
any of the other Group Members or any of their respective ERISA Affiliates from
a Multiemployer Plan sponsor concerning a material ERISA Event; and (C) copies
of such other documents or governmental reports or filings relating to any Plan
or Pension Plan as the Administrative Agent shall reasonably request; and (e)
any other development or event that has had or would reasonably be expected to
have a Material Adverse Effect. Each notice pursuant to this Section 6.7 shall
be accompanied by a statement of a Responsible Officer setting forth details of
the occurrence referred to therein and stating what action the relevant Group
Member proposes to take with respect thereto. 6.8 Environmental Laws. (a) Comply
with, and ensure compliance by all tenants, subtenants, contractors,
subcontractors, and invitees, if any, with, all applicable Environmental Laws,
and obtain and comply with and maintain, and ensure that all tenants,
subtenants, contractors, subcontractors, and invitees obtain and comply with and
maintain, any and all Environmental Permits (with respect to tenants,
subtenants, contractors, and invitees, the foregoing applies to their presence
and conduct on, affecting or relating to any property of the Borrower or any of
its Restricted Subsidiaries). It being understood that any noncompliance with
this Section 6.8(a) shall be deemed not to constitute a breach of this covenant
provided that, upon learning of any actual or suspected noncompliance, the
Borrower shall promptly undertake all reasonable efforts to achieve compliance,
and provided further that, in any case, such noncompliance, and any other
noncompliance with Environmental Law, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect. (b) Promptly
comply with all orders and directives of all Governmental Authorities regarding
Environmental Laws, other than such orders and directives as to which an appeal
has been timely and properly taken in good faith, and provided that the pendency
of any and all such appeals would not reasonably be expected to give rise to a
Material Adverse Effect. 70 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi076.jpg]
6.9 [Reserved]. 6.10 Additional Collateral, etc. (a) With respect to any
property acquired after the Closing Date by any Loan Party (other than (A) any
property described in paragraph (b) or (c) below, (B) any property subject to a
Lien expressly permitted by Section 7.3(g), (C) so long as the ABL Obligations
Payment Date has not occurred, any ABL Priority Collateral as to which the ABL
Representative determines, in its reasonable discretion and in consultation with
the Borrower, that the cost of obtaining a security interest therein is
excessive in relation to the value of the security to be afforded thereby, (D)
any property (or, so long as the ABL Obligations Payment Date has not occurred,
any property other than ABL Priority Collateral) as to which the Administrative
Agent determines, in its reasonable discretion and in consultation with the
Borrower, that the cost of obtaining a security interest therein is excessive in
relation to the value of the security to be afforded thereby and (E) any
property that is Excluded Property (as defined in the Guarantee and Collateral
Agreement)) as to which the Administrative Agent, for the benefit of the Secured
Parties, does not have a perfected Lien, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent deems necessary or
reasonably advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a security interest in such property and (ii) take all
actions necessary or reasonably advisable to grant to the Administrative Agent,
for the benefit of the Secured Parties, a perfected security interest in any
such property (with the priority required by the Intercreditor Agreement),
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent. (b) With respect to any
new Domestic Subsidiary (other than any Excluded Subsidiary) created or acquired
after the Closing Date by any Loan Party (which, for the purposes of this
paragraph (c), shall include (1) any existing Subsidiary that becomes a Domestic
Subsidiary that is not an Excluded Subsidiary and (2) any existing Domestic
Subsidiary that ceases to be an Excluded Subsidiary), within thirty (30) days
after the creation or acquisition of such new Domestic Subsidiary (or such later
date as the Administrative Agent shall agree to in its sole discretion) (i)
execute and deliver to the Administrative Agent such amendments to the Guarantee
and Collateral Agreement as the Administrative Agent deems necessary or
reasonably advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Subsidiary that is owned by any Loan Party, (ii) deliver to
the Administrative Agent the certificates representing such Capital Stock,
together with undated endorsements, in blank, executed and delivered by a duly
authorized officer of the relevant Loan Party and (iii) cause such new
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement, (B)
to take such actions necessary or reasonably advisable to grant to the
Administrative Agent for the benefit of the Secured Parties a perfected security
interest with the priority required by the Intercreditor Agreement in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such new Subsidiary, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent and (C) to deliver to the Administrative Agent a certificate of such
Subsidiary, substantially in the form of Exhibit C, with appropriate insertions
and attachments. (c) With respect to any new CFC Holding Company or Foreign
Subsidiary created or acquired after the Closing Date by any Loan Party (which,
for the purposes of this paragraph (d) shall include any existing Subsidiary
that becomes a CFC Holding Company or a Foreign Subsidiary), within sixty (60)
days after the creation or acquisition of such new CFC Holding Company or
Foreign Subsidiary (or such later date as the Administrative Agent shall agree
to in its sole discretion) (i) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement as the Administrative
Agent deems necessary or reasonably advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest in the Capital Stock of such 71 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi077.jpg]
CFC Holding Company or Foreign Subsidiary that is owned by any such Loan Party
(provided that in no event shall more than 65% of the total outstanding voting
Capital Stock of any such CFC Holding Company or Foreign Subsidiary be required
to be so pledged) and (ii) deliver to the Administrative Agent the certificates
representing such pledged Capital Stock, together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of the relevant Loan
Party, and take such other action as the Administrative Agent deems necessary or
reasonably advisable to perfect the Administrative Agent’s security interest
therein. 6.11 Designation of Subsidiaries. The Borrower may at any time after
the Closing Date designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary by
delivering to the Administrative Agent a certificate of a Responsible Officer
specifying such designation and certifying that the conditions to such
designation set forth in this Section 6.11 are satisfied; provided that: (a)
both immediately before and immediately after any such designation, no Event of
Default shall have occurred and be continuing; (b) in the case of a designation
of a Restricted Subsidiary as an Unrestricted Subsidiary, the pro forma
Consolidated Leverage Ratio for the Applicable Reference Period is no greater
than 3.00 to 1.00; (c) in the case of a designation of a Restricted Subsidiary
as an Unrestricted Subsidiary, each Subsidiary of such Subsidiary has been, or
concurrently therewith will be, designated as an Unrestricted Subsidiary in
accordance with this Section 6.11; (d) in the case of a designation of a
Restricted Subsidiary as an Unrestricted Subsidiary, such Subsidiary shall
substantially simultaneously be designated as an “Unrestricted Subsidiary” under
the ABL Credit Agreement (and, to the extent applicable, any other agreement
governing Permitted Refinancing Indebtedness in respect of the ABL Loans) and in
the case of a designation of an Unrestricted Subsidiary as a Restricted
Subsidiary, such Subsidiary shall substantially simultaneously be designated as
a “Restricted Subsidiary” under the ABL Credit Agreement (and, to the extent
applicable, any other agreement governing Permitted Refinancing Indebtedness in
respect of the ABL Loans). The designation of any Restricted Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Borrower in such
Subsidiary on the date of designation in an amount equal to the fair market
value of the Borrower’s Investment therein (as determined reasonably and in good
faith by a Responsible Officer). The designation of any Unrestricted Subsidiary
as a Restricted Subsidiary shall constitute the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time. 6.12 Maintenance of Ratings. Use commercially reasonable efforts
to obtain and maintain (i) a public corporate family rating of the Borrower and
a rating of the Facilities, in each case from Moody’s, and (ii) a public
corporate credit rating of the Borrower and a rating of the Facilities, in each
case from S&P (it being understood and agreed that “commercially reasonable
efforts” shall in any event include the payment by the Borrower of customary
rating agency fees and cooperation with reasonable information and data requests
by Moody’s and S&P in connection with their ratings process), it being agreed
that there is no obligation to maintain any particular ratings at any time.
SECTION 7. NEGATIVE COVENANTS The Borrower hereby agrees that, so long as the
Commitments remain in effect or any Loan or other amount is owing to any Lender
or the Administrative Agent hereunder (other than contingent 72
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi078.jpg]
obligations and expense reimbursement not yet due and payable), the Borrower
shall not, and shall not permit any of its Restricted Subsidiaries to, directly
or indirectly: 7.1 [Reserved]. 7.2 Indebtedness. Create, issue, incur, assume,
become liable in respect of or suffer to exist any Indebtedness, except: (a)
Indebtedness of any Loan Party under this Agreement (including Indebtedness in
respect of any Incremental Term Facility) and any Permitted Refinancing
Indebtedness in respect of the Term Loans (any such Permitted Refinancing
Indebtedness, the “Term Loan Refinancing Indebtedness”); provided that (i) such
Term Loan Refinancing Indebtedness, if secured, is secured only by the
Collateral on a pari passu or junior basis with the Obligations under this
Agreement (provided that the Term Loan Refinancing Indebtedness shall not
consist of syndicated term loans that are secured on a pari passu basis with the
Obligations under this Agreement), (ii) no Person, other than a Loan Party,
shall be an obligor or guarantor with respect to any Term Loan Refinancing
Indebtedness, (iii) the mandatory prepayment and redemption terms, covenants and
events of default of any such Term Loan Refinancing Indebtedness (excluding
pricing, fees, rate floors and optional prepayment or redemption terms) either
(x) taken as a whole are not (as conclusively determined by the Borrower in good
faith) materially more restrictive than those applicable to the Indebtedness
being refinanced (other than any covenants or other provisions applicable only
to periods after the Latest Maturity Date (as in effect on the date of
incurrence of such Term Loan Refinancing Indebtedness) or are applied for the
benefit of the Initial Term Loans (and Incremental Term Loans, if applicable)
then outstanding) or (y) reflect market terms at the time of issuance thereof
(as conclusively determined by the Borrower in good faith), (iv) such Term Loan
Refinancing Indebtedness shall share ratably or less than ratably with (or, if
junior in right of payment or as to security, on a junior basis with respect to)
any prepayments or repayments of the Initial Term Loans (and Incremental Term
Loans, if applicable) and (v) such Term Loan Refinancing Indebtedness, if
secured, shall be subject to intercreditor arrangements reasonably satisfactory
to the Administrative Agent; (b) Indebtedness of the Loan Parties under the ABL
Credit Agreement in an aggregate outstanding amount not to exceed $450,000,000
and any Permitted Refinancing Indebtedness in respect thereof; (c) Indebtedness
of the Borrower or any Restricted Subsidiary owing to the Borrower or any
Restricted Subsidiary; provided that (i) any Indebtedness of any Loan Party
shall be unsecured and shall be subordinated in right of payment to the
Obligations on terms customary for intercompany subordinated Indebtedness, as
reasonably determined by the Administrative Agent and (ii) any such Indebtedness
owing by any Restricted Subsidiary that is not a Loan Party to any Loan Party
shall be incurred in compliance with Section 7.7; (d) Guarantee Obligations
incurred by any Group Member of obligations of any Group Member to the extent
such obligations are not prohibited hereunder; provided that (i) to the extent
any such obligations are subordinated to the Obligations, any such related
Guarantee Obligations incurred by a Loan Party shall be subordinated to the
guarantee of such Loan Party of the Obligations on terms no less favorable to
the Lenders than the subordination provisions of the obligations to which such
Guarantee Obligation relates and (ii) any Guarantee Obligations incurred by any
Loan Party of obligations of a Restricted Subsidiary that is not a Loan Party
shall be permitted to the extent the aggregate amount of outstanding Guarantee
Obligations incurred pursuant to this clause (ii) does not exceed $25,000,000;
73 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi079.jpg]
(e) Indebtedness outstanding on the Closing Date (provided that Indebtedness in
an aggregate principal amount in excess of $5,000,000 shall be listed on
Schedule 7.2(e)) and any Permitted Refinancing Indebtedness in respect thereof;
(f) Indebtedness of any Group Member incurred to finance the acquisition of
fixed or capital assets (and any Permitted Refinancing Indebtedness in respect
thereof) in an aggregate principal amount not to exceed $25,000,000 at any time
outstanding; (g) Indebtedness representing deferred compensation to employees,
officers or directors of the Borrower and its Restricted Subsidiaries incurred
in the ordinary course of business; (h) Indebtedness incurred in the ordinary
course of business and owed in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearing-house transfers of funds; (i) Indebtedness arising
under any Swap Agreement permitted by Section 7.11; (j) Indebtedness (other than
for borrowed money) that may be deemed to exist pursuant to any guarantees,
warranty or contractual service obligations, performance, surety, statutory,
appeal, bid, prepayment guarantee, payment (other than payment of Indebtedness)
or completion of performance guarantees or similar obligations incurred in the
ordinary course of business; (k) Indebtedness in respect of workers’
compensation claims, payment obligations in connection with health, disability
or other types of social security benefits, unemployment or other insurance
obligations, reclamation and statutory obligations, in each case in the ordinary
course of business; (l) Indebtedness arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds, so long as such Indebtedness is covered or
extinguished within five Business Days; (m) Indebtedness consisting of (i) the
financing of insurance premiums or self- insurance obligations or (ii)
take-or-pay obligations contained in supply or similar agreements in each case
in the ordinary course of business; (n) Indebtedness in the form of purchase
price adjustments (including in respect of working capital), earnouts, deferred
compensation, indemnification or other arrangements representing acquisition
consideration or deferred payments of a similar nature incurred in connection
with any Permitted Acquisitions or other Investments permitted under Section 7.7
or Dispositions permitted under Section 7.5; (o) (i) Indebtedness of any Person
that becomes a Restricted Subsidiary (or of any Person not previously a
Restricted Subsidiary that is merged or consolidated with or into the Borrower
or a Restricted Subsidiary in a transaction permitted hereunder) after the
Closing Date, or Indebtedness of any Person that is assumed by the Borrower or
any Restricted Subsidiary in connection with an acquisition of assets by the
Borrower or such Restricted Subsidiary in a Permitted Acquisition; provided that
such Indebtedness exists at the time such Person becomes a Restricted Subsidiary
(or is so merged or consolidated) or such assets are acquired and is not created
in contemplation of or in connection with such Person becoming a Restricted
Subsidiary (or such merger or consolidation) or such assets being acquired and
(ii) Permitted Refinancing Indebtedness in respect of such Indebtedness;
provided that after giving 74 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi080.jpg]
effect to the applicable acquisition (or merger or consolidation) or such
assumption of Indebtedness, the Consolidated Leverage Ratio for the Applicable
Reference Period, calculated on a Pro Forma Basis as of the date of such
acquisition (or merger or consolidation) or assumption, is not in excess of 3.00
to 1.00; provided further that the aggregate principal amount of Indebtedness of
Subsidiaries that are not Loan Parties outstanding under this Section 7.2(o)
shall not exceed $20,000,000; (p) Guarantee Obligations of the Borrower or any
Restricted Subsidiary in respect of Indebtedness of franchisees in an aggregate
amount not to exceed $25,000,000 at any time outstanding; (q) Indebtedness of
the Borrower and any Restricted Subsidiary to the Insurance Subsidiary in an
aggregate principal amount not to exceed $75,000,000 at any time outstanding
that cannot be subordinated to the obligations of any Loan Party under the Loan
Documents for regulatory reasons or would cause the carrying value for
regulatory valuation purposes to be increased; (r) Indebtedness of the Insurance
Subsidiary permitted by Section 7.7(y)(i); (s) [reserved]; (t) Incremental
Equivalent Debt and Permitted Refinancing Indebtedness in respect thereof;
provided that (i) immediately prior to and immediately after giving effect to
the incurrence of any Permitted Unsecured Indebtedness under this Section
7.2(t), no Default or Event of Default shall have occurred and be continuing and
(ii) the aggregate amount of Incremental Term Commitments established pursuant
to Section 2.24 on any date, together with the aggregate principal amount of
Incremental Equivalent Debt incurred under this Section 7.2(t) on such date,
shall not exceed an amount equal to (x) the Base Incremental Amount in effect on
such date, plus (y) the Voluntary Prepayment Amount in effect on such date, plus
(z) an additional amount subject to the Maximum Incremental Amount as of such
date; (u) (i) Permitted Unsecured Indebtedness so long as, at the time of
incurrence of such Permitted Unsecured Indebtedness, the Consolidated Leverage
Ratio for the Applicable Reference Period, calculated on a Pro Forma Basis as of
the date of incurrence thereof (but excluding from Unrestricted Cash in making
such pro forma calculation the Net Cash Proceeds of such Indebtedness), is not
in excess of 2.50 to 1.00; provided that (A) immediately prior to and
immediately after giving effect to the incurrence of any Permitted Unsecured
Indebtedness under this Section 7.2(u), no Default or Event of Default shall
have occurred and be continuing, (B) the Borrower will, at least five (5)
Business Days prior to the date of incurrence of such Indebtedness in a
principal amount in excess of $10,000,000, deliver to the Administrative Agent a
certificate of a Responsible Officer, dated such date, confirming the
satisfaction of the conditions set forth above and attaching a reasonably
detailed calculation of the Consolidated Leverage Ratio on a Pro Forma Basis as
of the applicable date identifying the Permitted Unsecured Indebtedness being
incurred and specifying that it is being incurred pursuant to this Section
7.2(u) and (C) the aggregate principal amount of Permitted Unsecured
Indebtedness of Restricted Subsidiaries that are not Loan Parties outstanding
under this Section 7.2(u) shall not exceed $20,000,000 and (ii) any Permitted
Refinancing Indebtedness in respect thereof; (v) [reserved]; (w) additional
Indebtedness of the Borrower or any of its Restricted Subsidiaries in an
aggregate principal amount (for the Borrower and all Restricted Subsidiaries)
not to exceed at any time outstanding the greater of (i) $300,000,000 and (ii)
100% of Consolidated EBITDA (for the Applicable Reference Period); provided that
the aggregate principal amount of Indebtedness of 75
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi081.jpg]
Restricted Subsidiaries that are not Loan Parties outstanding under this Section
7.2(w) shall not exceed $50,000,000; (x) Attributable Indebtedness (i) arising
out of the sale-leaseback of the Company Headquarters and (ii) otherwise in an
aggregate principal amount not to exceed $15,000,000 at any time outstanding, in
each case which Attributable Indebtedness arises out of a sale and leaseback
transaction permitted under Section 7.10; (y) Indebtedness of any Loan Party in
an aggregate principal amount not to exceed the Net Cash Proceeds (Not Otherwise
Applied) received after the Closing Date and on or prior to such date from any
issuance of Qualified Capital Stock by the Borrower (other than any such
issuance to a Group Member); (z) Guarantee Obligations incurred by any Group
Member of obligations of any Joint Venture or Unrestricted Subsidiary to the
extent permitted under Section 7.7(v); and (aa) Indebtedness of the Borrower to
the Insurance Subsidiary in connection with an Investment that is permitted
pursuant to Section 7.7(bb). For purposes of determining compliance with this
Section 7.2, in the event that an item of Indebtedness meets the criteria of
more than one of the categories of Indebtedness described in clauses (a) through
(aa) above, the Borrower may, in its sole discretion, divide or classify or
later divide, classify or reclassify all or a portion of such item of
Indebtedness in a manner that complies with this Section 7.2 and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided that all Indebtedness outstanding under the Loan
Documents and the ABL Credit Agreement and, in each case, any Permitted
Refinancing Indebtedness in respect thereof, will at all times be deemed to be
outstanding in reliance only on the exception in Section 7.2(a) and Section
7.2(b), respectively. For the avoidance of doubt, a permitted refinancing in
respect of Indebtedness incurred pursuant to a Dollar-denominated or
Consolidated EBITDA-governed basket shall not increase capacity to incur
Indebtedness under such Dollar-denominated or Consolidated EBITDA-governed
basket, and such Dollar-denominated or Consolidated EBITDA-governed basket shall
be deemed to continue to be utilized by the amount of the original Indebtedness
incurred unless and until the Indebtedness incurred to effect such permitted
refinancing is no longer outstanding. 7.3 Liens. Create, incur, assume or suffer
to exist any Lien upon any of its property, whether now owned or hereafter
acquired, except: (a) Liens for Taxes, assessments or other government charges
or levies not yet due or that are being contested in good faith by appropriate
proceedings; provided that adequate reserves with respect thereto are maintained
on the books of the Borrower or its Restricted Subsidiaries, as the case may be,
to the extent required by GAAP; (b) carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than 60 days or that are
being contested in good faith by appropriate proceedings; (c) pledges or
deposits in connection with workers’ compensation, unemployment insurance and
other social security legislation; 76 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi082.jpg]
(d) pledges or deposits to secure the performance of bids, supplier and other
trade contracts (other than for borrowed money), leases, statutory obligations
(other than for borrowed money), leases, statutory obligations (other than any
such obligation imposed pursuant to Section 430(k) of the Code or Sections
303(k) or 4068 of ERISA), surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business; (e)
[reserved]; (f) Liens in existence on the Closing Date (provided that Liens
securing any Indebtedness in an aggregate principal amount in excess of
$5,000,000 shall be listed on Schedule 7.3(f)), securing Indebtedness permitted
by Section 7.2(e); provided that no such Lien is spread to cover any additional
property after the Closing Date and that the amount of Indebtedness secured
thereby is not increased (other than, in the case of Permitted Refinancing
Indebtedness, by any Additional Permitted Amount); (g) Liens securing
Indebtedness of any Group Member incurred pursuant to Section 7.2(f); provided
that (i) such Liens shall be created within 180 days of the acquisition of such
fixed or capital assets and (ii) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and the proceeds
and products and extensions thereof; provided further that in the event that
purchase money obligations are owed to any Person with respect to financing of
more than one purchase of any fixed or capital assets, such Liens may secure all
such purchase money obligations and may apply to all such fixed or capital
assets financed by such Person; (h) (i) Liens on the Collateral created pursuant
to the Security Documents (or any Term Loan Security Documents (as defined in
the Intercreditor Agreement)), (ii) Liens on cash granted in favor of any lender
under the ABL Credit Agreement or the Issuing Lender (as defined in the ABL
Credit Agreement) created as a result of any requirement to provide cash
collateral pursuant to the ABL Credit Agreement and (iii) subject to the
Intercreditor Agreement, Liens on the Collateral created pursuant to the ABL
Security Documents (or any ABL Security Documents (as defined in the
Intercreditor Agreement)); (i) any interest or title of a lessor under any lease
entered into by any Group Member in the ordinary course of its business and
covering only the assets so leased; (j) Liens solely on any cash earnest money
deposits made by the Borrower or any Restricted Subsidiary in connection with
any letter of intent or purchase agreement relating to a Permitted Acquisition
or other third party Investment; (k) Liens in favor of any Loan Party so long as
(in the case of any Lien granted by a Loan Party) such Liens are junior to the
Liens created pursuant to the Security Documents; (l) Liens arising from filing
Uniform Commercial Code or personal property security financing statements (or
substantially equivalent filings outside of the United States) regarding leases;
(m) any option or other agreement to purchase any asset of any Group Member, the
purchase, sale or other disposition of which is not prohibited by Section 7.5;
(n) Liens arising from the rendering of an interim or final judgment or order
against any Group Member that does not give rise to an Event of Default; 77
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi083.jpg]
(o) Liens existing on any asset prior to the acquisition thereof by the Borrower
or any Restricted Subsidiary or existing on any asset of any Person that becomes
a Restricted Subsidiary (or of any Person not previously a Restricted Subsidiary
that is merged or consolidated with or into a Restricted Subsidiary in a
transaction permitted hereunder) after the Closing Date prior to the time such
Person becomes a Restricted Subsidiary (or is so merged or consolidated) to the
extent the Liens on such assets secure Indebtedness permitted by Section 7.2(o)
so long as the aggregate outstanding principal amount of the obligations secured
thereby (as to all Group Members) does not exceed $100,000,000; provided that
(i) such Liens are not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary (or such merger or
consolidation) and (ii) such Liens attach at all times only to the same assets
or category of assets that such Liens (other than after acquired property that
is affixed or incorporated into the property covered by such Lien) attached to,
and secure only the same Indebtedness or obligations (or any Permitted
Refinancing Indebtedness in respect thereof permitted by Section 7.2(o)) that
such Liens secured, immediately prior to such permitted acquisition; (p) Liens
arising out of conditional sale, title retention, consignment or similar
arrangements for sale of goods entered into by the Borrower or any other
Restricted Subsidiary in the ordinary course of business and permitted by this
Agreement; (q) [reserved]; (r) Liens encumbering reasonable and customary
initial deposits and margin deposits and similar Liens attaching to brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes; (s) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business; (t) Liens on premium
refunds granted in favor of insurance companies (or their financing affiliates)
in connection with the financing of insurance premiums; (u) banker’s liens,
rights of setoff or similar rights and remedies as to deposit accounts or other
funds maintained with depository institutions and securities accounts and other
financial assets maintained with a securities intermediary; provided that such
deposit accounts or funds and securities accounts or other financial assets are
not established or deposited for the purpose of providing collateral for any
Indebtedness and are not subject to restrictions on access by the Borrower or
any Restricted Subsidiary in excess of those required by applicable banking
regulations; (v) Liens (i) on cash advances in favor of the seller of any
property to be acquired in an Investment permitted pursuant to Section 7.7 to be
applied against the purchase price for such Investment or (ii) consisting of an
agreement to dispose of any property in a Disposition permitted by Section 7.5,
in each case, solely to the extent such Investment or Disposition, as the case
may be, would have been permitted on the date of the creation of such Lien; (w)
Liens on assets of Restricted Subsidiaries that are not Loan Parties so long as
the aggregate outstanding principal amount of the obligations secured thereby
does not exceed (as to all Group Members) $50,000,000; (x) Liens on the
Collateral securing (i) Incremental Equivalent Debt permitted under Section
7.2(t) on a pari passu or junior basis with the Liens on the Collateral securing
the Obligations and (ii) any Permitted Refinancing Indebtedness in respect
thereof; provided that the Liens on the Collateral 78
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi084.jpg]
securing Incremental Equivalent Debt or any such Permitted Refinancing
Indebtedness shall be subject to the Intercreditor Agreement or such other
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent; (y) [reserved]; (z) Liens not otherwise permitted by this
Section 7.3 so long as the aggregate outstanding principal amount of the
obligations secured thereby does not exceed (as to all Group Members)
$25,000,000; (aa) Liens on property purportedly rented to, or leased by, the
Borrower or any of its Restricted Subsidiaries pursuant to a sale and leaseback
transaction permitted under Section 7.10; provided that (i) such Liens do not
encumber any other property of the Borrower or its Restricted Subsidiaries and
(ii) such Liens secure only Indebtedness permitted under Section 7.2(x); (bb)
Liens in favor of the applicable trustee on amounts deposited into escrow in
connection with the redemption, defeasance or satisfaction and discharge of
bonds, debentures, notes or similar instruments (including in connection with
the Existing Indebtedness Refinancing); (cc) (i) pledges and deposits and other
Liens made in the ordinary course of business in compliance with the Federal
Employers Liability Act or any other workers’ compensation, unemployment
insurance and other social security laws or regulations and deposits securing
liability to insurance carriers under insurance or self-insurance arrangements
in respect of such obligations and (ii) pledges and deposits and other Liens
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to any Group Member; (dd) easements, trackage rights, leases,
licenses, special assessments, rights of way covenants, zoning restrictions,
covenants, conditions, restrictions and declarations on or with respect to the
use of real property, servicing agreements, development agreements, site plan
agreements, encumbrances and title defects or irregularities that are of a minor
nature that, in each case, do not, in the aggregate, interfere in any material
respect with the ordinary conduct of the business of Borrower or any of the
Restricted Subsidiaries; (ee) Liens on Capital Stock of any joint venture (i)
securing obligations of such joint venture or (ii) pursuant to the relevant
joint venture agreement or arrangement; and (ff) Liens securing Indebtedness of
any Foreign Subsidiary that is not a Subsidiary Guarantor securing Indebtedness
of such Foreign Subsidiary that is permitted by this Agreement. provided that
until the Disposition of the Company Headquarters in a manner permitted by this
Agreement, no Lien shall encumber the Company Headquarters other than
non-consensual Liens arising by operation of law and Liens described in, and
permitted under, Section 7.3(b), 7.3(m) or 7.3(dd). For purposes of determining
compliance with this Section 7.3, in the event that a Lien securing an item of
Indebtedness (or any portion thereof) meets the criteria for more than one of
the categories of Liens described in clauses (a) through (ff) above, the
Borrower may, in its sole discretion, divide or classify or later divide,
classify or reclassify all or a portion of such Lien in a manner that complies
with this Section 7.3 and will only be required to include the amount and type
of such Lien in one or more of the above clauses; provided that all Liens
securing Indebtedness outstanding under the Loan Documents and the ABL 79
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi085.jpg]
Credit Agreement, and, in each case, any Permitted Refinancing thereof, will at
all times be deemed to be outstanding in reliance only on the exception in
Section 7.3(h). 7.4 Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that: (a) any Restricted Subsidiary of the Borrower
may be merged or consolidated with or into the Borrower (provided that the
Borrower shall be the continuing or surviving corporation) or with or into any
other Restricted Subsidiary (provided, that when any Subsidiary Guarantor is
merging with or into another Restricted Subsidiary that is not a Subsidiary
Guarantor (except as permitted by Section 7.4(b)), such Subsidiary Guarantor
shall be the continuing or surviving corporation or the continuing or surviving
corporation shall, substantially simultaneously with such merger or
consolidation, become a Subsidiary Guarantor); (b) any Restricted Subsidiary may
merge, consolidate or amalgamate with any other Person (other than the Borrower)
in order to effect an Investment permitted pursuant to Section 7.7; provided
that if such Restricted Subsidiary is a Subsidiary Guarantor the continuing or
surviving Person shall be a Subsidiary Guarantor; (c) any Restricted Subsidiary
of the Borrower may Dispose of any or all of its assets (i) to the Borrower or
any Subsidiary Guarantor (upon voluntary liquidation or otherwise) or (ii)
pursuant to a Disposition permitted by Section 7.5; and (d) any Restricted
Subsidiary of the Borrower that is not a Subsidiary Guarantor may (i) dispose of
any or all or substantially all of its assets to any Group Member (upon
voluntary liquidation or otherwise) or (ii) liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interest of the Borrower and is not materially disadvantageous to the
Administrative Agent or the Lenders. 7.5 Disposition of Property. Dispose of any
of its property, whether now owned or hereafter acquired, or, in the case of any
Restricted Subsidiary, issue or sell any shares of such Restricted Subsidiary’s
Capital Stock to any Person, except: (a) the Disposition of surplus, outdated,
obsolete or worn out property in the ordinary course of business; (b)
Dispositions of inventory, equipment held for sale, cash and Cash Equivalents,
in each case, in the ordinary course of business; (c) Dispositions permitted by
Section 7.4(c)(i) or Section 7.4(d)(i); (d) the sale or issuance of any
Restricted Subsidiary’s Capital Stock to the Borrower or any Subsidiary
Guarantor or on a pro rata basis to the owners of its Capital Stock; (e)
Dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof in the ordinary course of business consistent
with past practice and not as part of any accounts receivables financing
transaction; (f) Dispositions of assets (including as a result of like-kind
exchanges) to the extent that (i) such assets are exchanged for credit (on a
fair market value basis) against the purchase price 80
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi086.jpg]
of similar or replacement assets or (ii) such asset is Disposed of for fair
market value and the proceeds of such Disposition are promptly applied to the
purchase price of similar or replacement assets; (g) Dispositions resulting from
any casualty or other insured damage to, or any taking under power of eminent
domain or by condemnation or similar proceeding of, any asset of any Group
Member; (h) licenses and sublicenses and similar rights granted with respect to
Intellectual Property granted in the ordinary course of business; (i) the
abandonment, cancellation, non-renewal or discontinuance of use or maintenance
of non-material Intellectual Property or rights relating thereto that the
Borrower determines in its reasonable judgment to be desirable to the conduct of
its business and not materially disadvantageous to the interests of the Lenders;
(j) licenses, leases or subleases entered into in the ordinary course of
business, to the extent that they do not materially interfere with the business
of the Borrower or any Restricted Subsidiary; (k) Dispositions to any Group
Member; provided that any such Disposition involving a Restricted Subsidiary
that is not a Subsidiary Guarantor shall be made in compliance with Sections 7.7
and 7.9; (l) (i) Dispositions of assets to the extent that such Disposition
constitutes an Investment referred to in and permitted by Section 7.7, (ii)
Dispositions of assets to the extent that such Disposition constitutes a
Restricted Payment referred to in and permitted by Section 7.6, (iii)
Dispositions set forth on Schedule 7.5(l) and (iv) sale and leaseback
transactions permitted under Section 7.10; (m) [reserved]; (n) other
Dispositions of assets (including Capital Stock); provided that (A) it shall be
for fair market value (determined as if such Disposition was consummated on an
arm’s-length basis), (B) at least 75% of the total consideration for any such
Disposition in excess of $10,000,000 received by the Borrower and its Restricted
Subsidiaries shall be in the form of cash or Cash Equivalents, (C) no Event of
Default then exists or would result from such Disposition (except if such
Disposition is made pursuant to an agreement entered into at a time when no
Event of Default exists) and (D) the requirements of Section 2.11(b), to the
extent applicable, are complied with in connection therewith; provided, however,
that for purposes of clause (B) above, the following shall be deemed to be cash:
(I) any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary (other than liabilities that are by their
terms subordinated to the Obligations) that are assumed by the transferee with
respect to the applicable Disposition and for which the Borrower and its
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (II) any securities received by the Borrower or such
Restricted Subsidiary from such transferee that are converted by the Borrower or
such Restricted Subsidiary into cash or Cash Equivalents (to the extent of the
cash or Cash Equivalents received in the conversion) within 180 days following
the closing of the applicable Disposition and (III) any Designated Non-Cash
Consideration received by the Borrower or any of its Restricted Subsidiaries in
such Disposition having an aggregate fair market value, taken together with all
other Designated Non-Cash Consideration received pursuant to this Section 7.5(n)
that is at that time outstanding, not to exceed $25,000,000 (with the fair
market value of each item of Designated Non-Cash Consideration being measured at
the time received and without giving effect to subsequent changes in value); 81
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi087.jpg]
(o) other Dispositions in any fiscal year of other property having a fair market
value not to exceed 7.5% of Consolidated Total Assets when made; provided that
(i) the requirements of Section 2.11(b), to the extent applicable, are complied
with in connection therewith and (ii) no Event of Default then exists or would
result from such Disposition (except if such Disposition is made pursuant to an
agreement entered into at a time when no Event of Default exists); (p)
Dispositions (i) to or by the Insurance Subsidiary of Capital Stock of the
Borrower, (ii) to or by the Insurance Subsidiary of Indebtedness described in
Section 7.2(r) to the Borrower or any Wholly Owned Subsidiary that is a Loan
Party and (iii) by the Insurance Subsidiary effected solely for the purpose of
liquidating assets in order to permit the Insurance Subsidiary to pay expenses
and to make payments on insurance claims of the Borrower or any of its
Restricted Subsidiaries with the proceeds of such Disposition; (q) Dispositions
of real property in the ordinary course to the extent such real property is
Disposed of for fair market value and the proceeds of such Disposition are
applied within 360 days to the purchase price of similar or replacement real
property; (r) Dispositions of non-core assets acquired in connection with any
acquisition or Investment permitted hereunder which, on or prior to the date of
such acquisition or Investment, are designated in writing to the Administrative
Agent as being held for sale and not for the continued operation of the Borrower
or any of its Restricted Subsidiaries or any of their respective businesses;
provided that (i) the Consolidated EBITDA generated by such non-core assets (as
determined by the Borrower in good faith) shall not have been included in the
calculation of Consolidated EBITDA in respect of any testing of ratios or
governors on a Pro Forma Basis in connection with such acquisition, and (ii) no
Event of Default exists on the date on which the definitive agreement governing
the relevant Disposition is executed; and (s) Dispositions of the Mexico
Operations for fair market value. 7.6 Restricted Payments. Declare or pay any
dividend (other than dividends payable solely in common stock of the Person
making such dividend) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock (other than Disqualified
Capital Stock) of any Group Member, whether now or hereafter outstanding, or
make any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of any Group Member (collectively,
“Restricted Payments”), except that: (a) any Restricted Subsidiary may make
Restricted Payments ratably to its equity holders (or if not ratably, on a basis
more favorable to the Borrower and the other Loan Parties); (b) the Borrower may
purchase or redeem its common stock or common stock options from present, future
or former directors, officers or employees of any Group Member upon the death,
disability or termination of employment of such director, officer or employee,
provided, that the aggregate amount of payments under this Section 7.6(b) after
the Closing Date (net of any proceeds received by the Borrower after the Closing
Date in connection with resales of any common stock or common stock options so
purchased) shall not exceed $5,000,000 in any fiscal year (with unused amounts
in any period permitted to be carried over to succeeding periods until used in
full; provided that the total amount of such purchases or redemptions under this
Section 7.6(b) in any fiscal year shall not exceed $10,000,000); (c) the
Borrower may declare and pay dividends with respect to its Capital Stock payable
solely in shares of Qualified Capital Stock; 82 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi088.jpg]
(d) the Borrower may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in the Borrower in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Capital Stock in the Borrower; (e) the Borrower may acquire its
Capital Stock upon the exercise of stock options for such Capital Stock of the
Borrower if such Capital Stock represents a portion of the exercise price of
such stock options or in connection with tax withholding obligations arising in
connection with the exercise of options by, or the vesting of restricted Capital
Stock held by, any current or former director, officer or employee of any Group
Member; (f) the Borrower may convert or exchange any of its Capital Stock for or
into Qualified Capital Stock; (g) so long as no Event of Default shall have
occurred and be continuing or would result therefrom, the Borrower may on any
date make Restricted Payments in an amount equal to the Available Amount on such
date; provided that at the time of the making of any such Restricted Payments
and immediately after giving effect to such Restricted Payments, the
Consolidated Leverage Ratio for the Applicable Reference Period, calculated on a
Pro Forma Basis, is not in excess of 3.75 to 1.00; (h) so long as no Event of
Default shall have occurred and be continuing or would result therefrom, the
Borrower may on any date make Restricted Payments in an aggregate amount,
together with Restricted Debt Payments made under Section 7.8(a)(iv), not to
exceed $50,000,000 in any fiscal year; (i) so long as no Event of Default shall
have occurred and be continuing or would result therefrom, the Borrower may on
any date make Restricted Payments; provided that at the time of the making of
any such Restricted Payments and immediately after giving effect to such
Restricted Payments, the Consolidated Leverage Ratio for the Applicable
Reference Period, calculated on a Pro Forma Basis, is not in excess of 3.00 to
1.00; (j) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may on any date pay dividends
to its shareholders in an aggregate amount not to exceed in any fiscal year
6.00% of Market Capitalization; (k) the Borrower may repurchase shares of its
common stock from the Insurance Subsidiary in an amount necessary to (i) pay
operating costs and expenses of the Insurance Subsidiary incurred in the
ordinary course of business (not to exceed $250,000 per fiscal year of the
Borrower) and (ii) permit the Insurance Subsidiary to make payments on insurance
claims of the Borrower and/or any of its Subsidiaries with the proceeds of such
repurchase; (l) the Insurance Subsidiary may purchase shares of the common stock
of the Borrower from the Borrower or any Restricted Subsidiary; and (m) the
Borrower may repurchase shares of its common stock from the Insurance Subsidiary
in exchange for the issuance of one or more notes or other forms of Indebtedness
owed to the Insurance Subsidiary. For purposes of determining compliance with
this Section 7.6, in the event that a Restricted Payment meets the criteria of
more than one of the categories of Restricted Payments described in clauses (a)
through (m) above, the Borrower may, in its sole discretion, divide or classify
or later divide, classify or reclassify all 83 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi089.jpg]
or a portion of such Restricted Payment in a manner that complies with this
Section 7.6 and will only be required to include the amount and type of such
Restricted Payment in one or more of the above clauses. 7.7 Investments. Make
any advance, loan, extension of credit (by way of guaranty or otherwise) or
capital contribution to, or purchase any Capital Stock, bonds, notes, debentures
or other debt securities of, or any assets constituting a business unit of, or
make any other investment in, any other Person (all of the foregoing,
“Investments”), except: (a) extensions of trade credit in the ordinary course of
business; (b) investments in cash and Cash Equivalents; (c) Guarantee
Obligations permitted by Section 7.2 (other than any Guarantee Obligations
incurred under Section 7.2(z), which Guarantee Obligations shall solely be
permitted to the extent permitted pursuant to Section 7.7(v)); (d) loans and
advances to directors, officers and employees of any Group Member in the
ordinary course of business (including for travel, entertainment and relocation
expenses) in an aggregate amount for the Borrower and its Restricted
Subsidiaries not to exceed $5,000,000 at any one time outstanding; (e)
[reserved]; (f) Investments in assets useful in the business of the Borrower and
its Restricted Subsidiaries made by any Group Member with the proceeds of any
Reinvestment Deferred Amount; (g) intercompany Investments by any Group Member
in any other Group Member; provided that any Investment by any Loan Party in a
Restricted Subsidiary that is not a Loan Party shall be permitted to the extent
the aggregate amount of outstanding Investments pursuant to this clause (g)
(less any returns (including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts) actually
received in respect of any such Investments (excluding any returns in excess of
the amount originally invested)) does not exceed $25,000,000; (h) any Permitted
Acquisition; provided that the aggregate amount of Investments pursuant to this
Section 7.7(h) (less any returns (including dividends, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts)
actually received in respect of any such Investments (excluding any returns in
excess of the amount originally invested)) in respect of acquisitions of Persons
that do not, upon acquisition thereof, become Subsidiary Guarantors, or property
that is not, upon acquisition thereof, owned by Loan Parties (whether such
Investment is consummated with cash or equity (including Disqualified Capital
Stock of any Subsidiaries not organized under the laws of any jurisdiction
within the United States, but excluding any other equity of such Subsidiaries),
and with such Investment as valued in good faith by the Borrower) shall not
exceed at any time outstanding the greater of (x) $80,000,000 and (y) 5.00% of
Consolidated Total Assets as of the date of consummation of such purchase or
other acquisition (or at the Borrower’s option, as of the date of entry into the
binding documentation in respect of such purchase or other acquisition); (i)
promissory notes and other non-cash consideration received in connection with
Dispositions permitted by Section 7.5; 84 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi090.jpg]
(j) Investments acquired as a result of the purchase or other acquisition by any
Group Member in connection with a Permitted Acquisition; provided, that such
Investments were not made in contemplation of such Permitted Acquisition and
were in existence at the time of such Permitted Acquisition; (k) Investments
existing on the Closing Date (provided that Investments in an aggregate
outstanding amount in excess of $5,000,000 shall be set forth on Schedule
7.7(k)) and any modification, refinancing, renewal, refunding, replacement or
extension thereof; provided that the amount of any Investment permitted pursuant
to this Section 7.7(k) is not increased from the amount of such Investment on
the Closing Date; (l) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business; (m)
Investments of a Restricted Subsidiary acquired after the Closing Date or of a
corporation merged into the Borrower or merged or consolidated with any
Restricted Subsidiary, in each case in accordance with Section 7.4 after the
Closing Date, to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation; (n)
Guarantees by the Borrower or any Restricted Subsidiary of leases (other than
Finance Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business; (o)
Investments made to effect the pledges and deposits described in, and permitted
under, Section 7.3(c) and (d); (p) Investments by the Borrower or any Restricted
Subsidiary that result solely from the receipt by the Borrower or such
Restricted Subsidiary from any of its Subsidiaries of a dividend or other
Restricted Payment in the form of Capital Stock, evidences of Indebtedness or
other securities (but not any additions thereto made after the date of the
receipt thereto); (q) mergers and consolidations permitted under Section 7.4
that do not involve any Person other than the Borrower and Restricted
Subsidiaries that are Wholly Owned Subsidiaries; (r) so long as no Event of
Default has occurred and is continuing or would result therefrom, Investments in
an aggregate amount not to exceed the Available Amount at such time; (s)
[reserved]; (t) so long as no Specified Event of Default shall have occurred and
be continuing or would result therefrom, other Investments, if, at the time of
such Investment, the Consolidated Leverage Ratio for the Applicable Reference
Period, calculated on a Pro Forma Basis as of the date of such Investment, is
not in excess of 3.00 to 1.00; (u) Investments by the Borrower or any of its
Restricted Subsidiaries in an aggregate amount (valued at cost), taken together
with all other outstanding Investments made pursuant to this Section 7.7(u)
(less any returns (including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts) actually
received in respect of any such Investments (excluding any returns in excess of
the amount originally invested)), not to exceed from and after the 85
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi091.jpg]
Closing Date the greater of (i) $20,000,000 and (ii) 9% of Consolidated EBITDA
(as of the most recent fiscal quarter end for which financial statements have
been delivered pursuant to Section 6.1(a) or (b)); (v) (i) any Investment in any
Joint Venture or Unrestricted Subsidiary and (ii) any Permitted Acquisition of
Persons that do not, upon acquisition thereof, become Subsidiary Guarantors, and
property that is not, upon acquisition thereof, owned by Loan Parties; provided
that the aggregate outstanding amount of the Investments and Permitted
Acquisitions consummated pursuant to this Section 7.7(v) (with respect to
Investments pursuant to clause (i), valued at cost, and with respect to
Permitted Acquisitions pursuant to clause (ii), the Investment amount thereof
shall be as valued in good faith by the Borrower and shall include cash and
equity (including Disqualified Capital Stock of any Subsidiaries not organized
under the laws of any jurisdiction within the United States, but excluding any
other equity of such Subsidiaries)), less any returns (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received in respect of any such Investments
(excluding any returns in excess of the amount originally invested), shall not
exceed at any time outstanding the greater of (i) $25,000,000 and (ii) 11% of
Consolidated EBITDA (as of the most recent fiscal quarter end for which
financial statements have been delivered pursuant to Section 6.1(a) or (b)); (w)
Investments, taken together with all other outstanding Investments made pursuant
to this Section 7.7(w) (less any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received in respect of any such Investments (excluding
any returns in excess of the amount originally invested)), in an aggregate
amount (valued at cost) not to exceed the Net Cash Proceeds (Not Otherwise
Applied) received after the Closing Date and on or prior to such date from any
issuance of Qualified Capital Stock by the Borrower (other than any such
issuance to a Group Member); (x) Investments made in the Insurance Subsidiary
(i) to the extent required to meet regulatory capital guidelines, policies or
rules in an amount not exceed $35,000,000 in the aggregate at any one time
outstanding and (ii) in amounts not to exceed, in any fiscal year of the
Borrower, the lesser of (x) $75,000,000 and (y) the amount that will appear as
an expense for self-insurance costs on the Borrower’s consolidated income
statement; (y) Investments in the Insurance Subsidiary consisting of the
contribution of common stock of the Borrower and Investments by the Insurance
Subsidiary in the common stock of the Borrower; (z) Investments by the Insurance
Subsidiary in Indebtedness of the Group Members permitted by Section 7.2(q);
(aa) Investments made to consummate the Merchants Preferred Acquisition; and
(bb) Investments by the Borrower in the Insurance Subsidiary in connection with
the repurchase of the Borrower’s common stock from the Insurance Subsidiary in
exchange for the issuance of one or more notes or other forms of Indebtedness
owed to the Insurance Subsidiary. For purposes of determining compliance with
this Section 7.7, in the event that an Investment meets the criteria of more
than one of the categories of Investments described in clauses (a) through (bb)
above, the Borrower may, in its sole discretion, divide or classify or later
divide, classify or reclassify all or a portion of such Investment in a manner
that complies with this Section 7.7 and will only be required to include the
amount and type of such Investment in one or more of the above clauses. 86
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi092.jpg]
7.8 Optional Payments and Modifications of Certain Debt Instruments. (a) Make or
offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease or segregate funds
with respect to any Junior Indebtedness (any of the foregoing, a “Restricted
Debt Payment”) other than: (i) refinancings of Junior Indebtedness with the
proceeds of Permitted Refinancing Indebtedness permitted in respect thereof
under Section 7.2; (ii) payments of or in respect of Junior Indebtedness made
solely with Qualified Capital Stock or the conversion of any Junior Indebtedness
into Qualified Capital Stock; (iii) prepayments of intercompany Junior
Indebtedness permitted hereunder owed by the Borrower or any Restricted
Subsidiary to the Borrower or any Restricted Subsidiary; provided that no
prepayment of any Junior Indebtedness owed by any Loan Party to any Restricted
Subsidiary that is not a Loan Party shall be permitted so long as an Event of
Default shall have occurred and be continuing or would result therefrom; (iv) so
long as no Event of Default has occurred and is continuing or would result
therefrom, Restricted Debt Payments in an aggregate amount, together with
Restricted Payments made under Section 7.6(h)), not to exceed $50,000,000 in any
fiscal year; (v) so long as no Event of Default has occurred and is continuing
or would result therefrom, Restricted Debt Payments in an amount equal to the
Available Amount on such date; provided that at the time of the making of such
Restricted Debt Payment and immediately after giving effect thereto, the
Consolidated Leverage Ratio for the Applicable Reference Period, calculated on a
Pro Forma Basis, is not in excess of 3.75 to 1.00; and (vi) so long as no Event
of Default has occurred and is continuing or would result therefrom, Restricted
Debt Payments if, at the time of making such Restricted Debt Payment and
immediately after giving effect thereto, the Consolidated Leverage Ratio for the
Applicable Reference Period, calculated on a Pro Forma Basis, is not in excess
of 3.00 to 1.00. For purposes of determining compliance with this Section
7.8(a), in the event that a Restricted Debt Payment meets the criteria of more
than one of the categories of Restricted Debt Payments described in clauses (i)
through (vi) above, the Borrower may, in its sole discretion, divide or classify
or later divide, classify or reclassify all or a portion of such Restricted Debt
Payment in a manner that complies with this Section 7.7(a) and will only be
required to include the amount and type of such Restricted Debt Payment in one
or more of the above clauses. Notwithstanding anything to the contrary contained
in this Section 7.8(a), in no event shall any payment in respect of Subordinated
Indebtedness be permitted if such payment is in violation of the subordination
provisions of such Subordinated Indebtedness. (b) Amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of any Junior Indebtedness (other than any
such amendment, modification, waiver or other change that would not materially
and adversely affect the interests of the Lenders). 7.9 Transactions with
Affiliates. Enter into any transaction, including any purchase, sale, lease or
exchange of property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate in excess of
$10,000,000, unless such transaction is on terms 87
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi093.jpg]
not materially less favorable to the Borrower or such Restricted Subsidiary, as
applicable, than would be obtainable in a comparable arms-length transaction
with a person that is not an Affiliate; provided that this Section 7.9 shall not
limit: (a) Issuances of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options, stock ownership plans and similar and
like arrangements approved by the board of directors of the Borrower; (b)
compensation, insurance, employment, employee benefit and severance arrangements
between the Borrower or any Subsidiary and any director, officer, employee or
consultant thereof; (c) the payment of directors’ fees and indemnification and
reimbursement of expenses to directors, officers or employees; (d) transactions
between or among the Loan Parties; (e) transactions between or among the
Borrower and its Restricted Subsidiaries or by and among Restricted Subsidiaries
in the ordinary course of business; (f) Investments permitted by Section 7.7(d),
Restricted Payments or Restricted Debt Payments expressly permitted by this
Agreement; (g) intercompany transactions undertaken in good faith for the
purpose of improving the consolidated tax efficiency of the Group Members; (h)
transactions disclosed in the Borrower’s SEC filings made prior to the Closing
Date; (i) any transaction with any Person who is not an Affiliate immediately
before the consummation of such transaction that becomes an Affiliate as a
result of such transaction; and (j) payroll, travel, business entertainment and
similar advances to officers, directors, employees and consultants of the
Borrower or any Subsidiary to cover matters that are expected at the time of
such advances to be treated as expenses of the Borrower or such Subsidiary for
accounting purposes and that are made in the ordinary course of business. 7.10
Sales and Leasebacks. Enter into any arrangement with any Person providing for
the leasing by any Group Member of real property that has been or is to be sold
or transferred by such Group Member to such Person or to any other Person to
whom funds have been or are to be advanced by such Person on the security of
such property or rental obligations of such Group Member, unless (a) the Net
Cash Proceeds received by the applicable Group Member in connection with such
transaction are at least equal to the fair market value (as determined by the
Borrower) of such property and (b) the Borrower or the applicable Subsidiary
applies the Net Cash Proceeds of such transaction in accordance with Section
2.11; provided that, other than with respect to the sale-leaseback of the
Company Headquarters, the aggregate amount of consideration paid to the Group
Members (and the aggregate principal amount of any Attributable Indebtedness) in
respect of transactions permitted under this Section 7.10 shall not exceed
$15,000,000. 88 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi094.jpg]
7.11 Swap Agreements. Enter into any Swap Agreement, except Swap Agreements
entered into for bona fide hedging purposes and not for speculation. 7.12
Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end on a
day other than calendar year end or change the Borrower’s method of determining
fiscal quarters, in each case without the consent of the Administrative Agent.
7.13 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Group Member (other
than the Insurance Subsidiary) to create, incur, assume or suffer to exist any
Lien upon any of its property or revenues, whether now owned or hereafter
acquired to secure its obligations under the Loan Documents to which it is a
party other than (a) (i) this Agreement, the other Loan Documents and the ABL
Loan Documents, (ii) any agreement governing any Indebtedness incurred pursuant
to Section 7.2 to the extent such prohibition or limitation is customary in
agreements governing Indebtedness of such type and in any event so long as such
agreement is not materially more restrictive (taken as a whole) than the Loan
Documents (as conclusively determined by the Borrower in good faith) and (iii)
any agreement governing any Permitted Refinancing Indebtedness in respect of the
Loans, the ABL Loans or Indebtedness incurred pursuant to Section 7.2, in each
case, with respect to this clause (iii), so long as any such agreement is not
materially more restrictive (taken as a whole) than the Loan Documents, the ABL
Loan Documents or the documents governing the Indebtedness being refinanced, as
applicable (as conclusively determined by the Borrower in good faith), (b) any
agreements governing any purchase money Liens or Finance Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby), (c) any agreement in
effect at the time any Subsidiary becomes a Restricted Subsidiary of the
Borrower, so long as such prohibition or limitation applies only to such
Restricted Subsidiary (and, if applicable, its Subsidiaries) and such agreement
was not entered into in contemplation of such Person becoming a Restricted
Subsidiary of the Borrower, as such agreement may be amended, restated,
supplemented, modified extended renewed or replaced, so long as such amendment,
restatement, supplement, modification, extension, renewal or replacement does
not expand in any material respect the scope of any restriction contemplated by
this Section 7.13 contained therein, (d) customary provisions restricting
assignments, subletting, sublicensing, pledging or other transfers contained in
leases, subleases, licenses or sublicenses, so long as such restrictions are
limited to the property or assets subject to such leases, subleases, licenses or
sublicenses, as the case may be, (e) (i) restrictions imposed by applicable law
and (ii) contractual encumbrances or restrictions in effect on the Closing Date
and listed on Schedule 7.13, (f) customary provisions in joint venture
agreements and other similar agreements entered into in the ordinary course of
business, (g) customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, (h) customary restrictions and
conditions contained in the document relating to any Lien other than relating to
Indebtedness, so long as (i) such Lien is a Lien permitted by Section 7.3 and
such restrictions or conditions relate only to the specific asset subject to
such Lien and (ii) such restrictions and conditions are not created for the
purpose of avoiding the restrictions imposed by this Section 7.13, (i) customary
net worth provisions contained in real property leases entered into by the Group
Members, so long as the Borrower has determined in good faith that such net
worth provisions would not reasonably be expected to impair the ability of the
Group Members to meet their ongoing obligations, (j) restrictions on cash or
other deposits imposed by customers under contracts entered into in the ordinary
course of business and (k) customary restrictions and conditions contained in
agreements relating to the sale of a Restricted Subsidiary or any assets pending
such sale, provided that such restrictions or conditions apply only to the
Restricted Subsidiary or assets that is to be sold and such sale is permitted
hereunder. 7.14 Clauses Restricting Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Restricted Subsidiary of the Borrower to (a) make Restricted
Payments in respect of any Capital Stock of such Restricted Subsidiary held by,
or pay any Indebtedness owed to, any Group Member, (b) make loans or advances
to, or other 89 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi095.jpg]
Investments in, any Group Member or (c) transfer any of its assets to any Group
Member, except for (i) any encumbrances or restrictions existing under (A) this
Agreement, the other Loan Documents or the ABL Loan Documents, (B) any agreement
governing Indebtedness incurred pursuant to Section 7.2 so long as such
encumbrance or restriction is customary in agreements governing Indebtedness of
such type and is not materially more restrictive (taken as a whole) than the
Loan Documents (as conclusively determined by the Borrower in good faith) or (C)
any agreement governing Permitted Refinancing Indebtedness in respect of the
Loans, any ABL Loans or any other Indebtedness incurred pursuant to Section 7.2,
in each case so long as any such agreement is not materially more restrictive
(taken as a whole) than the Loan Documents, the ABL Loan Documents or the
documents governing the Indebtedness being refinanced, as applicable (as
conclusively determined by the Borrower in good faith), (ii) any encumbrances or
restrictions with respect to a Restricted Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Restricted
Subsidiary, (iii) any encumbrance or restriction applicable to a Restricted
Subsidiary (and, if applicable, its Subsidiaries) under any agreement of such
Restricted Subsidiary in effect at the time such Person becomes a Restricted
Subsidiary of the Borrower, so long as such agreement was not entered into in
contemplation of such Person becoming a Restricted Subsidiary of the Borrower,
as such agreement may be amended, restated, supplemented, modified extended
renewed or replaced, so long as such amendment, restatement, supplement,
modification, extension, renewal or replacement does not expand in any material
respect the scope of any restriction contemplated by this Section 7.14 contained
therein, (iv) customary provisions restricting assignments, subletting,
sublicensing, pledging or other transfers contained in leases, subleases,
licenses or sublicenses, so long as such restrictions are limited to the
property or assets subject to such leases, subleases, licenses or sublicenses,
as the case may be, (v) customary restrictions and conditions contained in
agreements relating to the sale of a Restricted Subsidiary or any assets pending
such sale, provided that such restrictions or conditions apply only to the
Restricted Subsidiary or assets that is to be sold and such sale is permitted
hereunder, (vi) consensual arrangements with insurance regulators with respect
to the Insurance Subsidiary, (vii) (A) restrictions imposed by applicable law
and (B) contractual encumbrances or restrictions in effect on the Closing Date
and listed on Schedule 7.14, (viii) customary provisions in joint venture
agreements and other similar agreements entered into in the ordinary course of
business, (ix) customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, (h) customary net worth
provisions contained in real property leases entered into by the Group Members,
so long as the Borrower has determined in good faith that such net worth
provisions would not reasonably be expected to impair the ability of the Group
Members to meet their ongoing obligations and (i) restrictions on cash or other
deposits imposed by customers under contracts entered into in the ordinary
course of business. 7.15 Lines of Business. (a) Enter into any business, either
directly or through any Restricted Subsidiary, except for those businesses in
which the Group Members were engaged on the Closing Date and any similar,
corollary, related, incidental or complementary business or business activities
or any reasonable extension, development or expansion thereof (as determined by
the Borrower in good faith). (b) In the case of the Insurance Subsidiary, enter
into any business, except for providing insurance services to the Borrower and
its Restricted Subsidiaries and activities reasonably related thereto. 7.16 Use
of Proceeds. Use, and the respective directors, officers, employees and agents
of the Borrower and its Subsidiaries shall not use, the proceeds of any Loan (a)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto. 90
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi096.jpg]
SECTION 8. EVENTS OF DEFAULT If any of the following events shall occur and be
continuing: (a) the Borrower shall fail to pay any principal of any Loan when
due in accordance with the terms hereof; or the Borrower shall fail to pay any
interest on any Loan, or any other amount payable hereunder or under any other
Loan Document, within five Business Days after any such interest or other amount
becomes due in accordance with the terms hereof; or (b) any representation or
warranty made or deemed made by any Loan Party herein or in any other Loan
Document or that is contained in any certificate, document or financial or other
statement furnished by it at any time under or in connection with this Agreement
or any such other Loan Document shall prove to have been inaccurate in any
material respect on or as of the date made or deemed made; or (c) any Loan Party
shall default in the observance or performance of any agreement contained in
clause (i) or (ii) of Section 6.4(a) (with respect to the Borrower only),
Section 6.7(a) or Section 7 of this Agreement; or (d) any Loan Party shall
default in the observance or performance of any other agreement contained in
this Agreement or any other Loan Document (other than as provided in paragraphs
(a) through (c) of this Section 8), and such default shall continue unremedied
for a period of 30 days after written notice to the Borrower from the
Administrative Agent or the Required Lenders; or (e) any Group Member shall (i)
default in making any payment of any principal of any Material Indebtedness
(including any Guarantee Obligation) on the scheduled or original due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Material Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Material Indebtedness was created;
(iii) other than with respect to Indebtedness outstanding under the ABL Credit
Agreement, default in the observance or performance of any other agreement or
condition relating to any such Material Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, the effect of
which default is to cause (with all applicable grace periods having expired), or
to permit the holder or beneficiary of such Indebtedness (or a trustee or agent
on behalf of such holder or beneficiary) to cause (with all applicable grace
periods having expired), with the giving of notice if required, such Material
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable
(provided that this clause (iii) shall not apply to any Indebtedness that
becomes due as a result of a refinancing in full thereof as permitted by the
terms of this Agreement); or (iv) with respect to Indebtedness outstanding under
the ABL Credit Agreement, default in the observance or performance of any other
agreement or condition relating to such Indebtedness or contained in any ABL
Loan Document, the effect of which default is to cause (with all applicable
grace periods having expired), or to permit the ABL Administrative Agent or the
lenders under the ABL Credit Agreement to cause (with all applicable grace
periods having expired), with the giving of notice if required, the ABL Loans to
become due prior to their stated maturity and/or the ABL Commitments to
terminate prior to their stated termination date (provided that, in the case of
this clause (iv), such default shall not constitute an Event of Default
hereunder unless (1) the holders of the ABL Loans cause the ABL Loans to become
due prior to their stated maturity (and such acceleration has not been
rescinded) and/or the ABL Commitments to terminate prior to their stated
termination date or (2) the ABL Administrative Agent and/or the lenders under
the ABL Credit Agreement exercise secured creditor remedies as a result of such
default); or 91 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi097.jpg]
(f) (i) the Borrower or any Material Subsidiary shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets; or
(ii) there shall be commenced against the Borrower or any Material Subsidiary
any case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60
consecutive days; or (iii) there shall be commenced against the Borrower or any
Material Subsidiary any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Borrower or
any Material Subsidiary shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) the Borrower or any Material Subsidiary
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or (vi) the Borrower or any
Material Subsidiary shall make a general assignment for the benefit of its
creditors; or (g) (i) an ERISA Event and/or a Foreign Plan Event shall have
occurred; (ii) a trustee shall be appointed by a United States district court to
administer any Pension Plan; (iii) the PBGC shall institute proceedings to
terminate any Pension Plan; (iv) any Group Member or any of their respective
ERISA Affiliates shall have been notified by the sponsor of a Multiemployer Plan
that it has incurred or will be assessed Withdrawal Liability to such
Multiemployer Plan and such entity does not have reasonable grounds for
contesting such Withdrawal Liability or is not contesting such Withdrawal
Liability in a timely and appropriate manner; or (v) any other event or
condition shall occur or exist with respect to a Plan, a Foreign Benefit
Arrangement, or a Foreign Plan; and in each case in clauses (i) through (v)
above, such event or condition, together with all other such events or
conditions, if any, would reasonably be expected to result in a Material Adverse
Effect; or (h) one or more judgments or decrees shall be entered against the
Borrower or any Material Subsidiary involving in the aggregate a liability (not
paid or fully covered by insurance as to which the relevant insurance company
has not disputed coverage) of $75,000,000 or more, and all such judgments or
decrees shall not have been vacated, discharged, stayed or bonded pending appeal
within 60 consecutive days from the entry thereof; or (i) any of the Security
Documents or the Intercreditor Agreement shall cease, for any reason, to be in
full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents on assets
that constitute a material portion of the Collateral shall cease to be
enforceable and of the same effect and priority purported to be created thereby
(and, for the avoidance of doubt, as required by the Intercreditor Agreement),
except (i) the release thereof as provided in the applicable Loan Document or
Section 10.14 or (ii) as a result of the failure of the Administrative Agent to
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Guarantee and Collateral Agreement; or (j)
the guarantee contained in Article II of the Guarantee and Collateral Agreement
shall cease, for any reason, to be in full force and effect or any Loan Party or
any Subsidiary of any Loan Party shall so assert; or 92
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi098.jpg]
(k) the subordination provisions contained in any Subordinated Indebtedness with
an aggregate principal amount in excess of $75,000,000 shall cease, for any
reason, to be in full force and effect, or any Loan Party or any Subsidiary of
any Loan Party shall so assert; or (l) a Change of Control shall occur; then,
and in any such event, (A) if such event is an Event of Default specified in
clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall immediately become due and payable, and (B) if
such event is any other Event of Default, either or both of the following
actions may be taken: with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents to be due and payable forthwith, whereupon the same
shall immediately become due and payable. Except as expressly provided above in
this Section 8, presentment, demand, protest and all other notices of any kind
are hereby expressly waived by the Borrower. In addition to any other rights and
remedies granted to the Administrative Agent and the Lenders in the Loan
Documents, the Administrative Agent on behalf of the Lenders may exercise all
rights and remedies of a secured party under the New York Uniform Commercial
Code or any other applicable law. Without limiting the generality of the
foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Loan Party or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, or consent to
the use by the Loan Parties of any cash collateral arising in respect of the
Collateral on such terms as the Administrative Agent deems reasonable, and/or
may forthwith sell, lease, assign give an option or options to purchase or
otherwise dispose of and deliver, or acquire by credit bid on behalf of the
Lenders, the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere, upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery, all
without assumption of any credit risk. The Administrative Agent or any Lender
shall have the right upon any such public sale or sales, and, to the extent
permitted by law, upon any such private sale or sales, to purchase the whole or
any part of the Collateral so sold, free of any right or equity of redemption in
any Loan Party, which right or equity is hereby waived and released. The
Borrower further agrees, at the Administrative Agent’s request, to assemble, or
cause the applicable Loan Party to assemble, the Collateral and make it
available to the Administrative Agent at places which the Administrative Agent
shall reasonably select, whether at the Borrower’s or such Loan Party’s premises
or elsewhere. The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 8, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any other way relating
to the Collateral or the rights of the Administrative Agent and the Lenders
hereunder, including reasonable attorneys’ fees and disbursements, to the
payment in whole or in part of the obligations of the Loan Parties under the
Loan Documents, in such order as the Administrative Agent may elect, and only
after such application and after the payment by the Administrative Agent of any
other amount required by any provision of law, including Section 9-615(a)(3) of
the New York UCC, need the Administrative Agent account for the surplus, if any,
to any Loan Party. To the extent permitted by applicable law, the Borrower on
behalf of itself and the other Loan Parties, waives all claims, damages and
demands it or any other Loan Party may acquire against the Administrative Agent
or any Lender arising out of the exercise by them of any rights hereunder. If
any 93 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi099.jpg]
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition. SECTION 9. THE AGENTS 9.1
Appointment. (a) As to any matters not expressly provided for herein and in the
other Loan Documents (including enforcement or collection), the Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the written instructions of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender;
provided, however, that the Administrative Agent shall not be required to take
any action that (i) the Administrative Agent in good faith believes exposes it
to liability unless the Administrative Agent receives an indemnification and is
exculpated in a manner satisfactory to it from the Lenders with respect to such
action or (ii) is contrary to this Agreement or any other Loan Document or
applicable law, including any action that may be in violation of the automatic
stay under any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Lender in violation of any
requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower, any Subsidiary or any Affiliate of any of the foregoing that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it. (b) Each Lender hereby irrevocably
appoints the entity named as Administrative Agent in the heading of this
Agreement and its successors and assigns to serve as the administrative agent
under the Loan Documents and each Lender authorizes the Administrative Agent to
take such actions as agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Administrative
Agent under such agreements and to exercise such powers as are reasonably
incidental thereto. Without limiting the foregoing, each Lender hereby
authorizes the Administrative Agent to execute and deliver, and to perform its
obligations under, each of the Loan Documents to which the Administrative Agent
is a party, and to exercise all rights, powers and remedies that the
Administrative Agent may have under such Loan Documents. (c) In performing its
functions and duties hereunder and under the other Loan Documents, the
Administrative Agent is acting solely on behalf of the Lenders (except in
limited circumstances expressly provided for herein relating to the maintenance
of the Register), and its duties are entirely mechanical and administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent does not assume and shall not be deemed to have assumed any obligation or
duty or any other relationship as the agent, fiduciary or trustee of or for any
Lender, other than as expressly set forth herein and in the other Loan
Documents, regardless of whether a Default or an Event of Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect 94 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi100.jpg]
only an administrative relationship between contracting parties); additionally,
each Lender agrees that it will not assert any claim against the Administrative
Agent based on an alleged breach of fiduciary duty by the Administrative Agent
in connection with this Agreement and/or the transactions contemplated hereby.
(d) Nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account. (e) The
Administrative Agent may perform any of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any of their respective duties and exercise their
respective rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities pursuant to this Agreement. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agent except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agent. (f) The Arranger shall have no obligations or duties whatsoever in
such capacity under this Agreement or any other Loan Document and shall incur no
liability hereunder or thereunder in such capacity, but all such persons shall
have the benefit of the indemnities provided for hereunder. (g) In case of the
pendency of any proceeding with respect to any Loan Party under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise: (i) to file and
prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim under Sections 2.12, 2.13, 2.15, 2.17 and 9.3) allowed in such
judicial proceeding; and (ii) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each other Secured Party to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders or the other Secured Parties, to
pay to the Administrative Agent any amount due to it, in its capacity as the
Administrative Agent, under the Loan Documents (including under Section 9.3).
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding. 95
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi101.jpg]
(h) The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders, and, except solely to the extent of the
Borrower’s rights to consent pursuant to and subject to the conditions set forth
in this Article, none of the Borrower or any Subsidiary, or any of their
respective Affiliates, shall have any rights as a third party beneficiary under
any such provisions. Each Secured Party, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Obligations provided under the Loan Documents, to have agreed
to the provisions of this Article. 9.2 Administrative Agent’s Reliance,
Indemnification, Etc. (a) Neither the Administrative Agent nor any of its
Related Parties shall be (i) liable for any action taken or omitted to be taken
by such party, the Administrative Agent or any of its Related Parties under or
in connection with this Agreement or the other Loan Documents (x) with the
consent of or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith to be necessary, under the circumstances as provided
in the Loan Documents) or (y) in the absence of its own gross negligence or
willful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and non-appealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder. (b) The Administrative Agent shall be deemed not to have knowledge
of any Default unless and until written notice thereof (stating that it is a
“notice of default”) is given to the Administrative Agent by the Borrower, a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the sufficiency, validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items (which on their face purport to be such items) expressly required to be
delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent, (vi) the creation, perfection or
priority of Liens on the Collateral or (vii) compliance by Affiliated Lenders
with the terms hereof relating to Affiliated Lenders. (c) Without limiting the
foregoing, the Administrative Agent (i) may treat the payee of any promissory
note as its holder until such promissory note has been assigned in accordance
with Section 9.5, (ii) may rely on the Register to the extent set forth in
Section 10.6(b), (iii) may consult with legal counsel (including counsel to the
Borrower), independent public accountants and other experts selected by it, and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts, (iv)
makes no warranty or representation to any Lender and shall not be responsible
to any Lender for any statements, warranties or representations made by or on
behalf of any Loan Party in connection with this Agreement or any other Loan
Document, (v) in determining compliance with any condition hereunder to the
making of a Loan by its terms must be fulfilled to the satisfaction of a Lender,
may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
sufficiently in advance of the making of such Loan and (vi) shall be entitled to
rely on, and shall incur no 96 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi102.jpg]
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof). 9.3 Posting of Communications. (a) The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make any Communications
available to the Lenders by posting the Communications on IntraLinks™,
DebtDomain, SyndTrak, ClearPar or any other electronic platform chosen by the
Administrative Agent to be its electronic transmission system (the “Approved
Electronic Platform”). (b) Although the Approved Electronic Platform and its
primary web portal are secured with generally-applicable security procedures and
policies implemented or modified by the Administrative Agent from time to time
(including, as of the Closing Date, a user ID/password authorization system) and
the Approved Electronic Platform is secured through a per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders and the Borrower acknowledges and agrees
that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there may be confidentiality
and other risks associated with such distribution. Each of the Lenders and the
Borrower hereby approves distribution of the Communications through the Approved
Electronic Platform and understands and assumes the risks of such distribution.
(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, THE ARRANGER OR ANY OF THEIR RESPECTIVE
RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER, OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM. (d) Each Lender agrees
that notice to it (as provided in the next sentence) specifying that
Communications have been posted to the Approved Electronic Platform shall
constitute effective delivery of the Communications to such Lender for purposes
of the Loan Documents. Each Lender agrees (i) to notify the Administrative Agent
in writing (which could be in the form of electronic communication) from time to
time of such Lender’s email address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
email address. 97 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi103.jpg]
(e) Each of the Lenders and the Borrower agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Communications on the Approved Electronic Platform in accordance
with the Administrative Agent’s generally applicable document retention
procedures and policies. (f) Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document. 9.4 The Administrative Agent Individually. With respect to its
Commitment and Loans, the Person serving as the Administrative Agent shall have
and may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender, as the case may be. The terms “Lenders”, “Required Lenders” and any
similar terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender or as one of the
Required Lenders, as applicable. The Person serving as the Administrative Agent
and its Affiliates may accept deposits from, lend money to, own securities of,
act as the financial advisor or in any other advisory capacity for and generally
engage in any kind of banking, trust or other business with, the Borrower, any
Subsidiary or any Affiliate of any of the foregoing as if such Person was not
acting as the Administrative Agent and without any duty to account therefor to
the Lenders. 9.5 Successor Administrative Agent. (a) The Administrative Agent
may resign at any time by giving 30 days’ prior written notice thereof to the
Lenders and the Borrower, whether or not a successor Administrative Agent has
been appointed. Upon any such resignation, the Required Lenders shall have the
right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New York
or an Affiliate of any such bank. In either case, (i) such appointment shall be
subject to the prior written approval of the Borrower (which approval may not be
unreasonably withheld and shall not be required while an Event of Default has
occurred and is continuing) and (ii) in no event shall a successor
Administrative Agent be a Disqualified Lender. Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Administrative Agent. Upon
the acceptance of appointment as Administrative Agent by a successor
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents.
Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents. (b) Notwithstanding
paragraph (a) of this Section 9.5, in the event no successor Administrative
Agent shall have been so appointed and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
intent to resign, the retiring Administrative Agent may give notice of the
effectiveness of its resignation to the Lenders and the Borrower, whereupon, on
the date of effectiveness of such resignation stated in such notice, (i) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents; provided that, solely
for purposes of maintaining any security interest granted to the Administrative
Agent under any Security Document for the benefit of the Secured Parties, the
retiring Administrative Agent shall continue to be vested with such security
interest as collateral agent for the benefit of the Secured Parties, and
continue to be entitled to the rights set forth in such Security Document and
Loan Document, and, in the case of any Collateral in the possession of the
Administrative Agent, shall 98 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi104.jpg]
continue to hold such Collateral, in each case until such time as a successor
Administrative Agent is appointed and accepts such appointment in accordance
with this Section 9.5 (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Security Document, including any action required to maintain the
perfection of any such security interest), and (ii) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent; provided that (A) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (B) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall directly be
given or made to each Lender. Following the effectiveness of the Administrative
Agent’s resignation from its capacity as such, the provisions of this Article
and Section 10.3, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent and in respect of the matters referred to in the proviso
under clause (i) above. 9.6 Acknowledgements of Lenders. (a) Each Lender
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and that it has, independently and
without reliance upon the Administrative Agent, the Arranger or any other
Lender, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent, the Arranger
or any other Lender, or any of the Related Parties of any of the foregoing, and
based on such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder. (b) Each Lender, by delivering its
signature page to this Agreement on the Closing Date, or delivering its
signature page to an Assignment and Assumption or any other Loan Document
pursuant to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Closing Date.
9.7 Collateral Matters. (a) Except with respect to the exercise of setoff rights
in accordance with Section 9.8 or with respect to a Secured Party’s right to
file a proof of claim in an insolvency proceeding, no Secured Party shall have
any right individually to realize upon any of the Collateral or to enforce any
Guarantee of the Obligations, it being understood and agreed that all powers,
rights and remedies under the Loan Documents may be exercised solely by the
Administrative Agent on behalf of the Secured Parties in accordance with the
terms thereof. (b) The Secured Parties irrevocably authorize the Administrative
Agent, at its option and in its discretion, to subordinate any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by Section 7.3. The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon or any certificate prepared by any Loan 99
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi105.jpg]
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders or any other Secured Party for any failure to monitor
or maintain any portion of the Collateral. 9.8 Credit Bidding. The Secured
Parties hereby irrevocably authorize the Administrative Agent, at the direction
of the Required Lenders, to credit bid all or any portion of the Obligations
(including by accepting some or all of the Collateral in satisfaction of some or
all of the Obligations pursuant to a deed in lieu of foreclosure or otherwise)
and in such manner purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral (a) at any sale thereof conducted
under the provisions of the Bankruptcy Code, including under Sections 363, 1123
or 1129 of the Bankruptcy Code, or any similar laws in any other jurisdictions
to which a Loan Party is subject, or (b) at any other sale, foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid by the Administrative Agent at the
direction of the Required Lenders on a ratable basis (with Obligations with
respect to contingent or unliquidated claims receiving contingent interests in
the acquired assets on a ratable basis that shall vest upon the liquidation of
such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) for the
asset or assets so purchased (or for the equity interests or debt instruments of
the acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid, (i) the Administrative Agent shall
be authorized to form one or more acquisition vehicles and to assign any
successful credit bid to such acquisition vehicle or vehicles, (ii) each of the
Secured Parties’ ratable interests in the Obligations which were credit bid
shall be deemed without any further action under this Agreement to be assigned
to such vehicle or vehicles for the purpose of closing such sale, (iii) the
Administrative Agent shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.2 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership interests, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of
Obligations credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Secured Parties pro rata
with their original interest in such Obligations and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid. 100 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi106.jpg]
9.9 Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto, to, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, and
the Arranger and its respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that at least one
of the following is and will be true: (i) such Lender is not using “plan assets”
(within the meaning of the Plan Asset Regulations) of one or more Benefit Plans
in connection with the Loans or the Commitments, (ii) the transaction exemption
set forth in one or more PTEs, such as PTE 84- 14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, (iii) (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of Part
VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement, or (iv) such
other representation, warranty and covenant as may be agreed in writing between
the Administrative Agent, in its sole discretion, and such Lender. (b) In
addition, unless sub-clause (i) in the immediately preceding clause (a) is true
with respect to a Lender or such Lender has provided another representation,
warranty and covenant as provided in sub-clause (iv) in the immediately
preceding clause (a), such Lender further (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, and
the Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that none
of the Administrative Agent, or the Arranger or any of their respective
Affiliates is a fiduciary with respect to the Collateral or the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto). (c) The Administrative Agent hereby
informs the Lenders that each such Person is not undertaking to provide
investment advice or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Commitments, this Agreement and any other Loan Documents (ii) may
recognize a gain if it extended the Loans or the Commitments for an amount less
than the amount 101 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi107.jpg]
being paid for an interest in the Loans or the Commitments by such Lender or
(iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing. SECTION 10.
MISCELLANEOUS 10.1 Amendments and Waivers. Subject to Section 2.16(b), neither
this Agreement, any other Loan Document, nor any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this Section 10.1. The Required Lenders and each Loan Party party to the
relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) forgive
the principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term
Loan, reduce the stated rate of any interest or fee payable hereunder (except
(x) in connection with the waiver of applicability of any post-default increase
in interest rates (which waiver shall be effective with the consent of the
Majority Facility Lenders of each adversely affected Facility) and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case without the written consent of each Lender directly
affected thereby; (ii) eliminate or reduce the voting rights of any Lender under
this Section 10.1 without the written consent of such Lender; (iii) reduce any
percentage specified in the definition of “Required Lenders” without the written
consent of each Lender, reduce any percentage specified in the definition of
“Majority Facility Lenders” without the written consent of each Lender of the
applicable Facility or change any other provision of this Agreement or any other
Loan Document specifying the number or percentage of Lenders (or Lenders of any
Facility) required to waive, amend or otherwise modify any rights thereunder or
make any determination or grant any consent thereunder without the written
consent of each Lender (or each Lender of the applicable Facility, as
applicable), (iv) consent to the assignment or transfer by the Borrower of any
of its rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of the value of the guarantees provided by the Subsidiary
Guarantors taken as a whole, in each case without the written consent of all
Lenders; (v) amend, modify or waive any provision of Section 2.17 without the
written consent of each Lender; or (vi) amend, modify or waive any provision of
Section 9 or any other provision of any Loan Document that affects the
Administrative Agent without the written consent of the Administrative Agent.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon. 102 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi108.jpg]
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share in the benefits of this Agreement and the other Loan Documents with the
Term Loans and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Majority Facility Lenders.
Furthermore, notwithstanding the foregoing, (i) the Administrative Agent, with
the consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document and (ii) the
Loan Documents may be amended in accordance with Sections 2.24, 2.25, 2.26 and
2.27. 10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile or
e-mail), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of facsimile or e-mail
notice, when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient), addressed as follows in the case of
the Borrower and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto: Borrower: Rent-A-Center, Inc. 5501 Headquarters Drive Plano, Texas 75024
Attention: Maureen B. Short, Chief Financial Officer Facsimile: (972) 943-0116
E-mail: Maureen.short@rentacenter.com with a copy to: Sullivan & Cromwell LLP
125 Broad Street New York, New York 10004 Attention: Ari B. Blaut Facsimile:
(212) 291-9219 E-mail: blauta@sullcrom.com Administrative Agent: JPMorgan Chase
Bank, N.A. Mail Code IL1-0010, L2 Floor JPM Loan & Agency Services 10 S.
Dearborn Street Chicago, IL 60603 Attention: Corina Ramos Facsimile: (844)
490-5663 E-mail: corina.c.ramos@chase.com; jpm.agency.cri@jpmorgan.com 103
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi109.jpg]
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
delivered to any Lender pursuant to Section 2 if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. 10.3 No Waiver; Cumulative Remedies. No failure to exercise
and no delay in exercising, on the part of the Administrative Agent or any
Lender, any right, remedy, power or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. 10.4 Survival of Representations and Warranties. All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder. 10.5
Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse the
Administrative Agent and the Arranger for all of their respective reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
syndication of the Initial Term Facility and the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable and
documented fees, disbursements and other charges of one primary counsel to the
Administrative Agent and the Arranger and, if necessary, one local counsel in
each applicable jurisdiction and filing and recording fees and expenses, with
statements with respect to the foregoing to be submitted to the Borrower prior
to the Closing Date (in the case of amounts to be paid on the Closing Date) and
from time to time thereafter on a quarterly basis or such other periodic basis
as the Administrative Agent shall deem appropriate, (b) to pay or reimburse each
Lender and the Administrative Agent for its reasonable and documented costs and
out-of-pocket expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the reasonable and documented fees,
disbursements and other charges of counsel to the Administrative Agent and the
Lenders and including the reasonable and documented costs and expenses incurred
during any workout, restructuring or negotiations, (c) to pay, indemnify, and
hold each Lender and the Administrative Agent harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other Taxes, if any, that
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender, the
Arranger and the Administrative Agent, their respective affiliates, and their
respective officers, directors, employees, agents, advisors and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, claims, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any claim, litigation, investigation or proceeding
regardless of whether any Indemnitee is a party thereto and whether or not the
same are brought by the Borrower, its equity holders, affiliates or creditors or
any other 104 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi110.jpg]
Person, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to any Group Member or its operations or
properties, and the reasonable and documented fees, disbursements and other
charges of legal counsel (limited to reasonable and documented fees,
disbursements and other charges of one primary counsel for all Indemnitees,
taken as a whole, and, if necessary, one firm of local counsel in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for all Indemnitees, taken as a whole, and one firm of
special regulatory counsel for all Indemnitees, taken as a whole (and, in the
case of an actual or potential conflict of interest, where an Indemnitee
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel, of another firm of counsel for such affected Indemnitee
and, if necessary, one firm of local counsel in each appropriate jurisdiction
(which may include a single special counsel acting in multiple jurisdictions)
for such affected Indemnitee and one firm of special regulatory counsel for such
affected Indemnitee)) in connection with claims, actions or proceedings by any
Indemnitee against any Loan Party under any Loan Document (all the foregoing in
this clause (d), collectively, the “Indemnified Liabilities”), provided, that
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities are found
by a final and nonappealable decision of a court of competent jurisdiction to
have resulted from (x) the bad faith, gross negligence or willful misconduct of
such Indemnitee (or any of its Affiliates, officers, directors, employees,
agents, advisors or controlling persons), (y) a material breach by such
Indemnitee of its obligations under the Loan Documents or (z) disputes or
proceedings that are brought by an Indemnitee against any other Indemnitee
(other than any claims against the Arranger or the Administrative Agent in its
capacity or in fulfilling its roles as the Arranger or Administrative Agent
hereunder or any similar role with respect to any Facility) to the extent such
disputes do not arise from any act or omission of any Loan Party or any of its
Affiliates, and provided, further, that this Section 10.5(d) shall not apply
with respect to Taxes other than any Taxes that represent losses or damages
arising from any non-Tax claim. Except as provided in this Section 10.5, and to
the extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, arising
under any Environmental Laws, that any of them has by statute or otherwise
against any Indemnitee. No Indemnitee shall be liable for any damages arising
from the use by others of information or other materials obtained through
electronic, telecommunications or other information transmission systems, except
to the extent any such damages are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from (x) the bad faith,
gross negligence or willful misconduct of such Indemnitee (or any of its
Affiliates, officers, directors, employees, agents, advisors or controlling
persons) or (y) a material breach by such Indemnitee of its obligations under
the Loan Documents. No Indemnitee shall be liable for any indirect, special,
exemplary, punitive or consequential damages in connection with this Agreement
or the other Loan Documents or the transactions contemplated hereby or thereby.
All amounts due under this Section 10.5 shall be payable not later than 15 days
after written demand therefor. The agreements in this Section 10.5 shall survive
the termination of this Agreement and the repayment of the Loans and all other
amounts payable hereunder. 10.6 Successors and Assigns; Participations and
Assignments. (a) The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 10.6. (b) (i) Subject to the conditions set forth
in paragraph (b)(ii) below, any Lender may assign to one or more Eligible
Assignees (each, an “Assignee”), all or a portion of its rights 105
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi111.jpg]
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent of: (A) the Borrower (such consent not to be unreasonably withheld),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an affiliate of a Lender, an Approved Fund (as defined below) or, if a
Specified Event of Default has occurred and is continuing, any other Person; and
provided, further, that the Borrower shall be deemed to have consented to any
such assignment unless the Borrower shall object thereto by written notice to
the Administrative Agent within 10 Business Days after having received notice
thereof; and (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an affiliate of a Lender or an Approved Fund. (ii)
Assignments shall be subject to the following additional conditions: (A) except
in the case of an assignment to a Lender, an affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitments or Loans under any Facility, the amount of the Commitments
or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000) unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that (1) no such consent of the Borrower shall be required if a Specified Event
of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any; (B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and (C) the Assignee,
if it shall not be a Lender, shall deliver to the Administrative Agent an
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Affiliates and their related
parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws. For the
purposes of this Section 10.6, “Approved Fund” means any Person (other than a
natural person) that is engaged in making, purchasing, holding or investing in
bank loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an affiliate
of a Lender or (c) an entity or an affiliate of an entity that administers or
manages a Lender. (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the 106
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi112.jpg]
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.18, 2.19, 2.20 and 10.5). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 10.6. (iv) The Administrative Agent, acting for
this purpose as an agent of the Borrower, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders and the principal amount
(and stated interest) of the Loans owing to each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. (v) Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
Assignee, the Assignee’s completed administrative questionnaire (unless the
Assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section 10.6 and any written consent to
such assignment required by paragraph (b) of this Section 10.6, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph. (vi) Each assignee, by its execution and delivery of
an Assignment and Assumption, shall be deemed to have represented to the
assigning Lender and the Administrative Agent that such assignee is an Eligible
Assignee. In no event shall the Administrative Agent be obligated to ascertain,
monitor or inquire as to whether any prospective assignee is an Eligible
Assignee or have any liability with respect to any assignment made to a
Disqualified Lender or any other Person that is not an Eligible Assignee (c) Any
Lender may, without the consent of the Borrower or the Administrative Agent,
sell participations to one or more Eligible Assignees (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (i) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 10.1 and (ii) directly affects such Participant. Each Lender that sells
a participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
2.22 with respect to any Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.18, 2.19 and 2.20 (subject to
the requirements and limitations therein, including the requirements under
Section 2.19(f) (it being understood 107 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi113.jpg]
that the documentation required under Section 2.19(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section
10.6; provided that such Participant (i) agrees to be subject to the provisions
of Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section 10.6 and (ii) shall not be entitled to receive any greater payment under
Sections 2.18 or 2.19, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent that such
entitlement to receive a greater payment results from an adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
or compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the Closing Date that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.7(b) as though it were a Lender,
provided such Participant shall be subject to Section 10.7(a) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register. (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any other central banking authority, and this Section
10.6 shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
Assignee for such Lender as a party hereto. The Borrower, upon receipt of
written notice from the relevant Lender, agrees to issue Notes to any Lender
requiring Notes to facilitate transactions of the type described in this
paragraph (d). (e) Any Lender may, so long as no Default or Event of Default has
occurred and is continuing and no proceeds of ABL Loans are used, directly or
indirectly, to fund the consideration for any such assignment, at any time
assign all or a portion of its rights and obligations with respect to Term Loans
under a Facility under this Agreement to the Borrower through, notwithstanding
any other provision of this Agreement, privately negotiated transactions or open
market purchases on a non pro rata basis; provided that, (A) at the time of any
such assignment, the Borrower shall make a No Undisclosed Information
Representation, (B) any Term Loans assigned to the Borrower shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder, and such Term Loans may not be resold (it being understood and agreed
that any gains or losses by the Borrower upon purchase or acquisition and
cancellation of such Term Loans shall not be taken into account in the
calculation of Excess Cash Flow, Consolidated Net Income or Consolidated EBITDA)
and (C) the Borrower shall promptly provide notice to the Administrative Agent
of such assignment of such Term Loans and the Administrative Agent, upon receipt
of such notice, shall reflect the cancellation of the applicable Term Loans in
the Register. 108 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi114.jpg]
(f) The list of Disqualified Lenders (i) shall be made available to the Lenders
by posting on IntraLinks/IntraAgency or another relevant Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent) and (ii) shall be provided to any Lender upon request by
such Lender to the Administrative Agent. A Lender may provide the list of
Disqualified Lenders to any potential assignee or participant on a confidential
basis in accordance with Section 10.15 hereof for the purpose of verifying
whether such Person is a Disqualified Lender. (g) (i) If any assignment or
participation is made to any Disqualified Lender in violation of this Section
10.6, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Lender and the Administrative Agent, (A) purchase or
prepay such Term Loan by paying the lowest of (x) the principal amount thereof
and (y) the amount that such Disqualified Lender paid to acquire such Term
Loans, in each case plus accrued interest, accrued fees and all other amounts
(other than principal amounts) payable to it hereunder and/or (B) require such
Disqualified Lender to assign, without recourse (in accordance with and subject
to the restrictions contained in this Section 10.6), all of its interest, rights
and obligations under this Agreement to one or more Eligible Assignees at the
lowest of (x) the principal amount thereof and (y) the amount that such
Disqualified Lender paid to acquire such interests, rights and obligations, in
each case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder. (ii) Notwithstanding anything to the
contrary contained in this Agreement, Disqualified Lenders (A) will not (x) have
the right to receive information, reports or other materials provided to Lenders
by the Borrower, the Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Lender will be deemed to have consented in the same proportion as
the Lenders that are not Disqualified Lender consented to such matter, and (y)
for purposes of voting on any Bankruptcy Plan, each Disqualified Lender party
hereto hereby agrees (1) not to vote on such Bankruptcy Plan, (2) if such
Disqualified Lender does vote on such Bankruptcy Plan notwithstanding the
restriction in the foregoing clause (1), such vote will be deemed not to be in
good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such Bankruptcy Plan in accordance with Section 1126(c) of
the Bankruptcy Code (or any similar provision in any other Debtor Relief Laws)
and (3) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2). 10.7 Adjustments; Set-off. (a) Except to
the extent that this Agreement or a court order expressly provides for payments
to be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefitted Lender”) shall receive any payment of all
or part of the Obligations owing to it (other than in connection with an
assignment made pursuant to Section 10.6), or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the 109
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi115.jpg]
excess payment or benefits of such collateral ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. (b) In addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right, without notice to
the Borrower, any such notice being expressly waived by the Borrower to the
extent permitted by applicable law, upon any Obligations becoming due and
payable by the Borrower (whether at the stated maturity, by acceleration or
otherwise), to apply to the payment of such Obligations, by setoff or otherwise,
any and all deposits (general or special, time or demand, provisional or final),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender, any affiliate thereof or
any of their respective branches or agencies to or for the credit or the account
of the Borrower. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such application made by such Lender, provided
that the failure to give such notice shall not affect the validity of such
application. 10.8 Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by e-mail
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent. 10.9
Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. 10.10 Integration. This Agreement and the other Loan
Documents represent the entire agreement of the Borrower, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents. 10.11
GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. 10.12 Submission To
Jurisdiction; Waivers. Each of the parties hereto hereby irrevocably and
unconditionally: (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the United States District Court for
the Southern District of New York sitting in the Borough of Manhattan (or if
such court lacks subject matter jurisdiction, the Supreme Court of the State of
New York sitting in the Borough of Manhattan), and any appellate court from any
thereof; provided, that nothing contained herein or in any other Loan Document
will prevent any Lender or the Administrative Agent from bringing any action to
enforce any award or 110 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi116.jpg]
judgment or exercise any right under the Security Documents or against any
Collateral or any other property of any Loan Party in any other forum in which
jurisdiction can be established; (b) consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same; (c) agrees that service of process in any
such action or proceeding may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, in the manner set forth in Section 10.2; (d) agrees that
nothing herein shall affect the right to effect service of process in any other
manner permitted by law; and (e) waives, to the maximum extent not prohibited by
law, any right it may have to claim or recover in any legal action or proceeding
referred to in this Section 10.12 any indirect, special, exemplary, punitive or
consequential damages. 10.13 Acknowledgements. The Borrower hereby acknowledges
and agrees that (a) no fiduciary, advisory or agency relationship between the
Loan Parties and the Credit Parties is intended to be or has been created in
respect of any of the transactions contemplated by this Agreement or the other
Loan Documents, irrespective of whether the Credit Parties have advised or are
advising the Loan Parties on other matters, and the relationship between the
Credit Parties, on the one hand, and the Loan Parties, on the other hand, in
connection herewith and therewith is solely that of creditor and debtor, (b) the
Credit Parties, on the one hand, and the Loan Parties, on the other hand, have
an arm’s length business relationship that does not directly or indirectly give
rise to, nor do the Loan Parties rely on, any fiduciary duty to the Loan Parties
or their affiliates on the part of the Credit Parties, (c) the Loan Parties are
capable of evaluating and understanding, and the Loan Parties understand and
accept, the terms, risks and conditions of the transactions contemplated by this
Agreement and the other Loan Documents, (d) the Loan Parties have been advised
that the Credit Parties are engaged in a broad range of transactions that may
involve interests that differ from the Loan Parties’ interests and that the
Credit Parties have no obligation to disclose such interests and transactions to
the Loan Parties, (e) the Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent the Loan Parties have
deemed appropriate in the negotiation, execution and delivery of this Agreement
and the other Loan Documents, (f) each Credit Party has been, is, and will be
acting solely as a principal and, except as otherwise expressly agreed in
writing by it and the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Loan Parties, any of their
affiliates or any other Person, (g) none of the Credit Parties has any
obligation to the Loan Parties or their affiliates with respect to the
transactions contemplated by this Agreement or the other Loan Documents except
those obligations expressly set forth herein or therein or in any other express
writing executed and delivered by such Credit Party and the Loan Parties or any
such affiliate and (h) no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Credit Parties or among the Loan Parties and the Credit Parties. 10.14
Releases of Guarantees and Liens. (a) Upon any sale, transfer or other
Disposition by any Loan Party (other than any such sale, transfer or other
Disposition to another Loan Party) of any Collateral in a transaction permitted
by this Agreement or upon the effectiveness of any written consent to the
release of the security interest in any Collateral created under any Security
Document pursuant to Section 10.1, the security interests in such Collateral
created by the Security Documents shall be automatically released. In connection
with any termination or release pursuant to this clause (a), the 111
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi117.jpg]
Administrative Agent shall execute and deliver to any Loan Party, at such Loan
Party’s expense, all documents that such Loan Party shall reasonably request to
evidence such release. (b) At such time as the Loans and the other obligations
(other than indemnification or reimbursement obligations under Section 2.18,
2.19(a), 2.19(d) or 2.20 for which the Borrower has not been notified and
contingent indemnification obligations) under the Loan Documents shall have been
paid in full and the Commitments have been terminated, the Collateral shall be
released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Loan Party under the Security
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person. In connection with any termination or release pursuant
to this clause (b), the Administrative Agent shall execute and deliver to any
Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. (c)
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 10.1
or (ii) under the circumstances described in paragraphs (a) or (b) above. 10.15
Confidentiality. Each of the Administrative Agent and each Lender agrees to keep
confidential all non-public information provided to it by any Loan Party, the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement that is designated by the provider thereof as confidential; provided
that nothing herein shall prevent the Administrative Agent or any Lender from
disclosing any such information (a) to the Administrative Agent, any other
Lender or any affiliate thereof, (b) subject to an agreement to comply with the
provisions of this Section 10.15, to any actual or prospective Transferee or any
direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding, (g)
that has been publicly disclosed, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document, (j)
to data service providers (including league table providers) that serve the
lending industry to the extent such information is of the type customarily
provided to such providers or (k) if agreed by the Borrower in its sole
discretion, to any other Person. Each Lender acknowledges that information
furnished to it pursuant to this Agreement or the other Loan Documents may
include material non-public information concerning the Borrower and its
Affiliates and their Related Parties or their respective securities, and
confirms that it has developed compliance procedures regarding the use of
material non-public information and that it will handle such material non-public
information in accordance with those procedures and applicable law, including
Federal and state securities laws. All information, including requests for
waivers and amendments, furnished by the Borrower or the Administrative Agent
pursuant to, or in the course of administering, this Agreement or the other Loan
Documents will be syndicate-level information, which may contain material
non-public 112 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi118.jpg]
information about the Borrower and its Affiliates and their Related Parties or
their respective securities. Accordingly, each Lender represents to the Borrower
and the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws. The Borrower
represents and warrants that it and its Subsidiaries either (i) have no
registered or publicly traded securities outstanding, or (ii) files its
financial statements with the SEC and/or makes its financial statements
available to potential holders of its 144A securities, and, accordingly, the
Borrower hereby (i) authorizes the Administrative Agent to make the financial
statements to be provided under Section 6.1(a) and (b), along with the Loan
Documents, available to Public-Siders and (ii) agrees that at the time such
financial statements are provided hereunder, they shall already have been made
available to holders of its securities. The Borrower will not request that any
other material be posted to Public-Siders without expressly representing and
warranting to the Administrative Agent in writing that such materials do not
constitute material non-public information within the meaning of the federal
securities laws or that the Borrower and its Subsidiaries have no outstanding
publicly traded securities, including 144A securities. For the avoidance of
doubt, the Projections shall not be posted to Public-Siders. The Borrower hereby
acknowledges that (a) the Administrative Agent will make available to the
Lenders materials and/or information provided by or on behalf of the Loan
Parties hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on IntraLinks/IntraAgency or another similar electronic
system (the “Platform”) and (b) certain of the Lenders may be Public-Siders. If
any Borrower Materials are designated by the Loan Parties as “PRIVATE”, such
Borrower Materials will not be made available to that portion of the Platform
designated “Public Investor,” which is intended to contain only information that
is either publicly available or not material information (though it may be
sensitive and proprietary) with respect to Borrower, its Subsidiaries or their
securities for purposes of federal and state securities laws. The Administrative
Agent shall be entitled to treat any Borrower Materials that are not marked
“PRIVATE” or “CONFIDENTIAL” as not containing any material non-public
information with respect to the Borrower, its Subsidiaries or their securities
for purposes of federal and state securities laws. 10.16 WAIVERS OF JURY TRIAL.
THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
10.17 USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.
10.18 Intercreditor Agreement. Each Lender hereby authorizes and directs the
Administrative Agent (a) to enter into the Intercreditor Agreement on its
behalf, perform the Intercreditor Agreement on its behalf and take any actions
thereunder as determined by the Administrative Agent to be necessary or
advisable to protect the interest of the Lenders, and each Lender agrees to be
bound by the terms of the Intercreditor Agreement and (b) to enter into any
other intercreditor agreement reasonably satisfactory to the Administrative
Agent on its behalf, perform such intercreditor agreement on its behalf and take
any actions thereunder as determined by the Administrative Agent to be necessary
or advisable to protect the interests of the Lenders, and each Lender agrees to
be bound by the terms of such intercreditor 113 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi119.jpg]
agreement. Each Lender acknowledges that the Intercreditor Agreement governs,
among other things, Lien priorities and rights of the Lenders and the ABL
Secured Parties (as defined in the Intercreditor Agreement) with respect to the
Collateral, including the ABL Priority Collateral. 10.19 Acknowledgement and
Consent to Bail-In of EEA Financial Institutions. Notwithstanding anything to
the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by: (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and (b)
the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or (iii) the variation of the terms of
such liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority. 10.20 Acknowledgement Regarding Any
Supported QFCs. To the extent that the Loan Documents provide support, through a
guarantee or otherwise, for hedging agreements or any other agreement or
instrument that is a QFC (such support “QFC Credit Support” and each such QFC a
“Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States). In the event a Covered Entity that is party
to a Supported QFC (each, a “Covered Party”) becomes subject to a proceeding
under a U.S. Special Resolution Regime, the transfer of such Supported QFC and
the benefit of such QFC Credit Support (and any interest and obligation in or
under such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised 114
509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi120.jpg]
under the U.S. Special Resolution Regime if the Supported QFC and the Loan
Documents were governed by the laws of the United States or a state of the
United States. [Remainder of this page intentionally left blank. Signature pages
follow.] 115 509265-2041-Active.31278172.28



--------------------------------------------------------------------------------



 
[exhibit1042termloancredi121.jpg]




--------------------------------------------------------------------------------



 
[exhibit1042termloancredi122.jpg]




--------------------------------------------------------------------------------



 